 



Exhibit 10.1
Execution Copy
 
 
Fourth Amended and Restated Revolving Credit Agreement
dated as of June 13, 2006
among
The Borrowers Described Herein,
AMB Property, L.P.,
Guarantor
AMB Property Corporation,
Guarantor
The Banks Listed Herein,
Bank of America, N.A.,
as Administrative Agent,
The Bank of Nova Scotia,
as Syndication Agent,
LaSalle Bank National Association
and
Société Générale,
as Co-Documentation Agents,
Banc of America Securities Asia Limited
(formerly BA Asia Limited),
as Hong Kong Dollars Agent,
AND
Bank of America, N.A., Singapore Branch,
as Singapore Dollars Agent
 
 
Banc of America Securities LLC,
as Sole Lead Arranger and Sole Book Manager





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS     2  
 
           
SECTION 1.1
  Definitions     2  
SECTION 1.2
  Other Interpretive Provisions     29  
SECTION 1.3
  Accounting Terms and Determinations     30  
SECTION 1.4
  Types of Borrowings     30  
 
            ARTICLE II THE CREDITS     30  
 
           
SECTION 2.1
  Commitments to Lend     30  
SECTION 2.2
  Notice of Borrowing     31  
SECTION 2.3
  Notice to Banks; Funding of Loans     32  
SECTION 2.4
  Notes     34  
SECTION 2.5
  Method of Electing Interest Rates     34  
SECTION 2.6
  Interest Rates     36  
SECTION 2.7
  Fees     36  
SECTION 2.8
  Maturity Date; Extensions     37  
SECTION 2.9
  Optional Prepayments     37  
SECTION 2.10
  Mandatory Prepayments     39  
SECTION 2.11
  General Provisions as to Payments     39  
SECTION 2.12
  Funding Losses     40  
SECTION 2.13
  Computation of Interest and Fees     40  
SECTION 2.14
  Use of Proceeds     40  
SECTION 2.15
  Increase in Commitments     40  
SECTION 2.16
  Special Provisions Regarding Loans Denominated in an Alternate Currency     41
 
SECTION 2.17
  Letters of Credit     41  
SECTION 2.18
  Letter of Credit Usage Absolute     44  
SECTION 2.19
  Establishment of a Supplemental Tranche     45  
SECTION 2.20
  Letters of Credit Maturing after the Maturity Date     45  
 
            ARTICLE III GUARANTY     46  
 
           
SECTION 3.1
  Guaranty of Payment     46  
SECTION 3.2
  Obligations Unconditional     46  
SECTION 3.3
  Modifications     47  
SECTION 3.4
  Waiver of Rights     47  
SECTION 3.5
  Reinstatement     48  
SECTION 3.6
  Remedies     48  
SECTION 3.7
  Subrogation     48  
 
            ARTICLE IV CONDITIONS     48  
 
           
SECTION 4.1
  Closing     48  
SECTION 4.2
  Borrowings     50  

i



--------------------------------------------------------------------------------



 



              ARTICLE V REPRESENTATIONS AND WARRANTIES     51  
 
           
SECTION 5.1
  Existence and Power     51  
SECTION 5.2
  Power and Authority     51  
SECTION 5.3
  No Violation     52  
SECTION 5.4
  Financial Information     53  
SECTION 5.5
  Litigation     53  
SECTION 5.6
  Intentionally Omitted     53  
SECTION 5.7
  Environmental     53  
SECTION 5.8
  Taxes     53  
SECTION 5.9
  Full Disclosure     53  
SECTION 5.10
  Solvency     54  
SECTION 5.11
  Use of Proceeds     54  
SECTION 5.12
  Governmental Approvals     54  
SECTION 5.13
  Investment Company Act; Public Utility Holding Company Act     54  
SECTION 5.14
  Principal Offices     54  
SECTION 5.15
  REIT Status     54  
SECTION 5.16
  Patents, Trademarks, etc.     54  
SECTION 5.17
  Judgments     55  
SECTION 5.18
  No Default     55  
SECTION 5.19
  Licenses, etc.     55  
SECTION 5.20
  Compliance With Law     55  
SECTION 5.21
  No Burdensome Restrictions     55  
SECTION 5.22
  Brokers’ Fees     55  
SECTION 5.23
  Intentionally Omitted     55  
SECTION 5.24
  Insurance     55  
SECTION 5.25
  Organizational Documents     56  
SECTION 5.26
  Unencumbered Properties     56  
 
            ARTICLE VI AFFIRMATIVE AND NEGATIVE COVENANTS     56  
 
           
SECTION 6.1
  Information     56  
SECTION 6.2
  Payment of Obligations     58  
SECTION 6.3
  Maintenance of Property; Insurance; Leases     59  
SECTION 6.4
  Maintenance of Existence     59  
SECTION 6.5
  Compliance with Laws     59  
SECTION 6.6
  Inspection of Property, Books and Records     59  
SECTION 6.7
  Existence     59  
SECTION 6.8
  Financial Covenants     60  
SECTION 6.9
  Restriction on Fundamental Changes     61  
SECTION 6.10
  Changes in Business     61  
SECTION 6.11
  AMB Status     61  
SECTION 6.12
  Other Indebtedness     62  
SECTION 6.13
  Forward Equity Contracts     62  
SECTION 6.14
  Capital Funding Loans     63  
SECTION 6.15
  Additional Borrowers and Authorized Borrowers     64  

ii



--------------------------------------------------------------------------------



 



             
SECTION 6.16
  Other Information     64  
 
            ARTICLE VII DEFAULTS     65  
 
           
SECTION 7.1
  Events of Default     65  
SECTION 7.2
  Rights and Remedies     67  
SECTION 7.3
  Notice of Default     68  
SECTION 7.4
  Actions in Respect of Letters of Credit     68  
SECTION 7.5
  Distribution of Proceeds after Default     70  
 
            ARTICLE VIII THE AGENTS     70  
 
           
SECTION 8.1
  Appointment and Authorization     70  
SECTION 8.2
  Agency and Affiliates     70  
SECTION 8.3
  Action by Administrative Agent     71  
SECTION 8.4
  Consultation with Experts     71  
SECTION 8.5
  Liability of Administrative Agent     71  
SECTION 8.6
  Indemnification     71  
SECTION 8.7
  Credit Decision     71  
SECTION 8.8
  Successor Agents     72  
SECTION 8.9
  Consents and Approvals     72  
 
            ARTICLE IX CHANGE IN CIRCUMSTANCES     73  
 
           
SECTION 9.1
  Basis for Determining Interest Rate Inadequate or Unfair     73  
SECTION 9.2
  Illegality     73  
SECTION 9.3
  Increased Cost and Reduced Return     74  
SECTION 9.4
  Taxes     75  
SECTION 9.5
  Base Rate Loans Substituted for Affected Euro-Dollar Loans     79  
SECTION 9.6
  Interest Rate Limitation     79  
 
            ARTICLE X MISCELLANEOUS     80  
 
           
SECTION 10.1
  Notices     80  
SECTION 10.2
  Electronic Delivery of Certain Documents     80  
SECTION 10.3
  No Waivers     81  
SECTION 10.4
  Expenses; Indemnification     81  
SECTION 10.5
  Sharing of Set-Offs     82  
SECTION 10.6
  Amendments and Waivers     82  
SECTION 10.7
  Successors and Assigns     83  
SECTION 10.8
  Collateral     85  
SECTION 10.9
  Governing Law; Submission to Jurisdiction; Judgment Currency     85  
SECTION 10.10
  Counterparts; Integration; Effectiveness     86  
SECTION 10.11
  Waiver of Jury Trial     86  
SECTION 10.12
  Survival     86  
SECTION 10.13
  Domicile of Loans     86  
SECTION 10.14
  Limitation of Liability     86  
SECTION 10.15
  Recourse Obligation     86  

iii



--------------------------------------------------------------------------------



 



             
SECTION 10.16
  Confidentiality     87  
SECTION 10.17
  Bank’s Failure to Fund     87  
SECTION 10.18
  Banks’ ERISA Covenant     91  
SECTION 10.19
  Several Obligations; Communication with Borrowers     91  
SECTION 10.20
  Amendments to AMB Revolving Credit Facility Covenants     92  
SECTION 10.21
  Syndication Agent and Co-Documentation Agents     93  
SECTION 10.22
  USA Patriot Act     93  

     
SCHEDULE 1.1
  Initial Qualifying Unencumbered Properties
SCHEDULE 2.1
  Commitments
SCHEDULE 2.2
  Calculation of Outstandings and Available Commitments
SCHEDULE 5.4(b)
  Disclosure of Additional Material Indebtedness
SCHEDULE 6.11(c)(i)
  AMB Investment Interests
SCHEDULE 6.11(c)(ii)
  AMB Interests in Property
SCHEDULE 6.15
  Authorized Borrowers  
EXHIBIT A
  Form of Note
EXHIBIT B
  Form of Qualified Borrower Joinder Agreement
EXHIBIT C
  Form of Assignment and Assumption
EXHIBIT D
  Addresses for Notices and Account Information
EXHIBIT E
  Form of Supplemental Addendum

iv



--------------------------------------------------------------------------------



 



FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Agreement”) dated as of June 13, 2006 among each Qualified Borrower (as
hereinafter defined and as listed on the signature page hereof), AMB PROPERTY,
L.P., a Delaware limited partnership (“AMB LP”), AMB PROPERTY CORPORATION, a
Maryland corporation qualified as a real estate investment trust (“AMB” and,
collectively with AMB LP, “Guarantors,” and, individually, a “Guarantor”), the
banks and financial institutions listed on the signature pages hereof as the
Initial Banks (the “Initial Banks”), BANK OF AMERICA, N.A., a national banking
association (in its individual capacity, “Bank of America”), as Administrative
Agent (as hereinafter defined), THE BANK OF NOVA SCOTIA, a bank listed on
Schedule I of the Bank Act (Canada) (in its individual capacity, “Bank of Nova
Scotia”), as Syndication Agent (as hereinafter defined), LASALLE BANK NATIONAL
ASSOCIATION, a national banking association (in its individual capacity,
“LaSalle Bank”), and SOCIÉTÉ GÉNÉRALE, a French banking corporation (in its
individual capacity, “Société Générale”), as Co-Documentation Agents (as
hereinafter defined), BANC OF AMERICA SECURITIES ASIA LIMITED (formerly BA Asia
Limited), a company registered and existing under the laws of Hong Kong, as Hong
Kong Dollars Agent (as hereinafter defined), Bank of America, N.A., acting by
its Canada branch, as a Reference Bank (as hereinafter defined), and Bank of
America, Singapore branch, as the Singapore Dollars Agent (as hereinafter
defined), for the Banks (as hereinafter defined), each of the other lending
institutions that becomes a lender hereunder (herein collectively, with the
Initial Banks, referred to as the “Banks;” and each individually referred to as
a “Bank”).
W I T N E S S E T H
     WHEREAS, AMB LP, AMB, the Initial Qualified Borrower, Bank of America,
Société Générale, and the Banks entered into that certain Revolving Credit
Agreement, dated as of May 8, 2003 (the “Original Credit Agreement”);
     WHEREAS, the parties to the Original Credit Agreement entered into that
certain First Amendment to Revolving Credit Agreement on or about May 21, 2004
(the “First Amendment to Credit Agreement”);
     WHEREAS, the parties to the Original Credit Agreement entered into that
certain Amended and Restated Revolving Credit Agreement on or about June 29,
2004 (the “Amended and Restated Credit Agreement”);
     WHEREAS, the parties to the Amended and Restated Credit Agreement entered
into that certain Second Amended and Restated Revolving Credit Agreement dated
as of June 22, 2005 (the “Second Amended and Restated Credit Agreement”);
     WHEREAS, the parties to the Second Amended and Restated Credit Agreement
entered into that certain Third Amended and Restated Revolving Credit Agreement
dated as of February 16, 2006 (the “Third Amended and Restated Credit
Agreement”);
     WHEREAS, AMB — SERVICIOS ESTRATÉGICOS, S. DE R.L. DE C.V., previously a
Borrower under the Third Amended and Restated Credit Agreement, shall cease to
act in such capacity for any and all purposes under this Agreement as of the
Effective Date; and
     WHEREAS the parties hereto have agreed to amend and restate the terms and
conditions of the Third Amended and Restated Credit Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:





--------------------------------------------------------------------------------



 



     I. The Third Amended and Restated Credit Agreement is hereby modified so
that all of the terms and conditions of the aforesaid Third Amended and Restated
Credit Agreement shall be restated in their entirety as set forth herein, and
the Borrowers agree to comply with and be subject to all of the terms, covenants
and conditions of this Agreement.
     II. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, and shall be deemed
to be effective as of the date hereof.
     III. Any reference in the Notes, any other Loan Document or any other
document executed in connection with the Original Credit Agreement, the First
Amendment to Credit Agreement, the Amended and Restated Credit Agreement, the
Second Amended and Restated Credit Agreement, or the Third Amended and Restated
Credit Agreement shall be deemed to refer to this Agreement.
     IV. The parties hereto further agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1 Definitions.
     The following terms, as used herein, have the following meanings:
     “100% AMB Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Additional Amount” has the meaning set forth in Section 9.4.
     “Adjusted EBITDA” means EBITDA for such period minus an amount equal to
appropriate reserves for replacements of Ten Cents ($0.10) (or in the case of
any Real Property Asset owned by an Investment Affiliate or by a Consolidated
Subsidiary, AMB LP’s Share of Ten Cents ($0.10)) per square foot per annum for
each Real Property Asset (provided that, as to any Real Property Asset acquired
during such period such Ten Cents ($0.10) per square foot adjustment shall be
pro-rated for the period of ownership). Adjusted EBITDA includes rental income
actually earned and shall exclude the application of FAS 141, and non-cash
expenses related to employee and trustee stock and stock options.
     “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing: (i) the Interbank
Offered Rate applicable during such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.
     “Administrative Agent” shall mean: (i) with respect to the determination of
HIBOR, and the disbursement and re-payment of Loans denominated in Hong Kong
Dollars, the Hong Kong Dollars Agent; (ii) with respect to the determination of
the Swap Offer Rate, and the disbursement and re-payment of Loans denominated in
Singapore Dollars, the Singapore Dollars Agent; (iii) with respect to the
determination of Canadian LIBOR, CDOR, or the Canadian Base Rate, the Reference
Bank; and (iv) for all other purposes under this Agreement (including, without
limitation all matters related to Loans denominated in Canadian Dollars except
as set forth in clause (iii) above), Bank of America, in each case in its
respective capacity as Administrative Agent hereunder, and its respective
permitted successors in such capacity in accordance with the terms of this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Guarantors) duly
completed by such Bank.
     “Affiliate,” as applied to any Person, means any other Person that directly
or indirectly controls, is controlled by, or is under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote ten percent (10.0%) or more of the equity Securities having
voting power for the election of directors of such Person or otherwise to direct
or cause the direction of the management and policies of that Person, whether
through the ownership of voting equity Securities or by contract or otherwise.
     “Agreement” shall mean this Revolving Credit Agreement as the same may from
time to time hereafter be modified, supplemented or amended.
     “Alternate Currency” means (a) the lawful currency of: (i) the Republic of
Singapore (Singapore Dollars or S$), (ii) Canada (Canadian Dollars or CA$),
(iii) the Hong Kong Special Administrative Region of the People’s Republic of
China (Hong Kong Dollars or HK$); or (iv) the European Economic Union (Euros or
€) or (b) a Supplemental Currency. For all purposes of this Agreement, including
without limitation the calculation of the Dollar Equivalent Amount at any time
and from time to time, each Alternate Currency will be marked-to-market in the
manner set forth in Section 2.10.
     “AMB” means AMB Property Corporation, a Maryland corporation qualified as a
real estate investment trust and the sole general partner of AMB LP.
     “AMB LP” means AMB Property, L.P., a Delaware limited partnership.
     “AMB LP’s Share” means the Guarantors’ direct or indirect share of a
Consolidated Subsidiary, a Joint Venture Subsidiary or an Investment Affiliate
as reasonably determined by AMB LP based upon each Guarantor’s economic interest
(whether direct or indirect) of such Consolidated Subsidiary, Joint Venture
Subsidiary or Investment Affiliate, as of the date of such determination.
     “AMB Revolver Provisions” has the meaning set forth in Section 10.20.
     “AMB Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of December 11, 2002 among AMB Property, L.P., JPMorgan Chase
Bank, as Administrative Agent, and the Agents and Banks described therein, as
the same may have been and may hereafter be amended from time to time.
     “AMB Revolving Credit Facility” means that certain credit facility
evidenced by the AMB Revolving Credit Agreement.
     “Applicable Bank” means, with regard to a Loan to be made or a Letter of
Credit to be issued in respect of a Tranche, a Bank that has a Currency
Commitment in such Tranche.
     “Applicable Fee Percentage” means the respective percentages per annum
determined, at any time, based on the range into which AMB LP’s Credit Rating
then falls, in accordance with the table set forth below. Any change in AMB LP’s
Credit Rating causing it to move to a different range on the table shall effect
an immediate change in the Applicable Fee Percentage. AMB LP shall have not less
than two (2) Credit Ratings at all times. In the event that AMB LP receives only
two (2) Credit Ratings (one of which must be from S&P or Moody’s), and such
Credit Ratings are not equivalent, the Applicable Fee Percentage shall be
determined by

3



--------------------------------------------------------------------------------



 



the higher of such two (2) Credit Ratings. In the event that AMB LP receives
more than two (2) Credit Ratings, and such Credit Ratings are not all
equivalent, the Applicable Fee Percentage shall be determined by the highest
Credit Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Fee Percentage shall be determined by the highest Credit Rating
from either S&P or Moody’s.

      Range of AMB LP’s Credit Rating     (S&P/Moody’s Ratings)   Applicable Fee
Percentage
A-/A3 or better
  0.15%
BBB+/Baa1
  0.20%
BBB/Baa2
  0.20%
BBB-/Baa3
  0.25%
<BBB-/Baa3
  0.35%

     “Applicable Interest Rate” means: (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question; and (ii) with respect to any Floating Rate
Indebtedness, either: (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if AMB LP has entered into an
interest rate cap agreement or other interest rate hedging device with respect
thereto or (y) if AMB LP has not entered into an interest rate cap agreement or
other interest rate hedging device with respect to such Floating Rate
Indebtedness, the greater of: (A) the rate at which the interest rate applicable
to such Floating Rate Indebtedness could be fixed for the remaining term of such
Floating Rate Indebtedness, at the time of calculation, by AMB LP’s entering
into any unsecured interest rate hedging device either not requiring an upfront
payment or if requiring an upfront payment, such upfront payment shall be
amortized over the term of such device and included in the calculation of the
interest rate (or, if such rate is incapable of being fixed by entering into an
unsecured interest rate hedging device at the time of calculation, a fixed rate
equivalent reasonably determined by Administrative Agent) or (B) the floating
rate applicable to such Floating Rate Indebtedness at the time in question.
     “Applicable Lending Office” means with respect to any Bank: (i) in the case
of its Base Rate Loans or Euro-Dollar Loans (including Canadian Base Rate Loans)
denominated in Canadian Dollars, its Domestic Lending Office; and (ii) in the
case of its other Euro-Dollar Loans, its Euro-Dollar Lending Office.
     “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which AMB
LP’s Credit Rating then falls, in accordance with the table set forth below. Any
change in AMB LP’s Credit Rating causing it to move to a different range on the
table shall effect an immediate change in the Applicable Margin. AMB LP shall
have not less than two (2) Credit Ratings at all times. In the event that AMB LP
receives only two (2) Credit Ratings (one of which must be from S&P or Moody’s),
and such Credit Ratings are not equivalent, the Applicable Margin shall be
determined by the higher of such two (2) Credit Ratings. In the event that AMB
LP receives more than two (2) Credit Ratings, and such Credit Ratings are not
all equivalent, the Applicable Margin shall be determined by the highest Credit
Rating, provided that said highest rating shall be from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the Applicable Margin shall be determined by the highest Credit Rating from
either S&P or Moody’s.

4



--------------------------------------------------------------------------------



 



              Applicable Margin Range of AMB LP’s   Euro-Dollar Loans   Base
Rate Loans and Credit Rating   (other than Canadian   Canadian Dollar Loans
(S&P/Moody’s   Dollar Loans utilizing   utilizing the Canadian Ratings)   the
Canadian Base Rate)   Base Rate
A-/A3 or better
  0.60%   0%
BBB+/Baa1
  0.60%   0%
BBB/Baa2
  0.70%   0%
BBB-/Baa3
  0.85%   0%
<BBB-/Baa3
  1.15%   0%

     “Assignee” has the meaning set forth in Section 10.7(b).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit C.
     “Authorized Borrower” means, with regard to the Borrowing in a Tranche, the
following:

  (a)   for Dollar Tranche A, a Dollar Tranche A Borrower;     (a)   for Dollar
Tranche B, a Dollar Tranche B Borrower;     (c)   for the Canadian Dollar
Tranche, a Canadian Dollar Borrower;     (d)   for the Euro Tranche, a Euro
Borrower;     (e)   for the Hong Kong Dollars Tranche, a Hong Kong Borrower;    
(f)   for the Singapore Dollar Tranche, a Singapore Borrower; and     (g)   for
a Supplemental Tranche, a Supplemental Borrower.

     “Balance Sheet Indebtedness” means with respect to any Person and assuming
such Person is required to prepare financial statements in accordance with GAAP,
without duplication, the Indebtedness of such Person which would be required to
be included on the liabilities side of the balance sheet of such Person in
accordance with GAAP excluding, in the case of AMB or AMB LP, the Balance Sheet
Indebtedness of any Consolidated Subsidiary. Notwithstanding the foregoing,
Balance Sheet Indebtedness shall include current liabilities and all guarantees
of Indebtedness of any Person.
     “Balloon Payments” shall mean with respect to any loan constituting Balance
Sheet Indebtedness, any required principal payment of such loan which is either:
(i) payable at the maturity of such Indebtedness or (ii) in an amount which
exceeds fifteen percent (15%) of the original principal amount of such loan;
provided, however, that the final payment of a fully amortizing loan shall not
constitute a Balloon Payment.
     “Bank” means each entity (other than Guarantors or any Borrower) listed on
the signature pages hereof, each Assignee which becomes a Bank pursuant to
Section 10.7(c), and their respective successors.

5



--------------------------------------------------------------------------------



 



     “Bank Reply Period” has the meaning given to such term in Section 8.9.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes.
     “Base Rate” means, for any day, a rate per annum equal to the higher of:
(i) the Prime Rate for such day; and (ii) the sum of 0.50% plus the Federal
Funds Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Guarantors, Borrowers or Banks.
     “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan in
accordance with the provisions of this Agreement.
     “Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
     “Borrower” means at any date, a Qualified Borrower that has duly executed
and delivered the Qualified Borrower Joinder Documents to the Administrative
Agent and has satisfied all of the conditions precedent contained therein in
accordance with Section 6.15, and “Borrowers” means two or more of them,
collectively.
     “Borrowing” has the meaning set forth in Section 1.4.
     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “Canadian Base Rate” means, for any day, a fluctuating rate of interest
equal to the higher of (a) the rate of interest, expressed on a per annum basis,
that would apply to a one month bankers’ acceptance accepted by the Reference
Bank if made on such day plus 0.75%; and (b) the Canadian Prime Rate.
     “Canadian Dollar” and “CA$” means the lawful money of Canada.
     “Canadian Dollar Borrower” means a Borrower listed under the heading
“Canadian Dollar Borrower” on Schedule 6.15.
     “Canadian Dollar Loan” means any Euro-Dollar Loan denominated in Canadian
Dollars .
     “Canadian Dollar Tranche” means the aggregate principal amount or face
amount of all Loans and Letters of Credit denominated in Canadian Dollars as
committed, loaned or issued, as applicable, to Canadian Dollar Tranche
Borrowers.
     “Canadian Interest Period” has the meaning set forth in Section 2.13.
     “Canadian LIBOR” shall mean, with respect to any Euro-Dollar Loan or
Borrowing denominated in Canadian Dollars: (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the “LIBOR01” page
of the Reuters screen that displays an average British Bankers Association
Interest Settlement Rates (such page currently being page number 3000 Xtra) for
deposits in Canadian Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period; or (b) in the event that the rate

6



--------------------------------------------------------------------------------



 



referenced in the preceding clause (a) does not appear on such page or service
or such page or service shall cease to be available, the rate per annum (carried
to the fifth decimal place) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rates for deposits in
Canadian Dollars (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.
     “Canadian Prime Rate” means the rate of interest in effect for such day as
publicly announced from time to time by the Reference Bank as its “Prime Rate”
in Canada. The Canadian Prime Rate is based upon various factors including the
Reference Bank’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Reference Bank shall take effect at the opening of business on
the day specified and the public announcement of such change.
     “Capital Funding Loan” has the meaning set forth in Section 6.14 hereof.
     “Capital Leases” as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
     “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by AMB LP or any of its Affiliates, maturing no more than two (2) years
after the date of acquisition thereof and, at the time of acquisition, having a
rating of at least A or the equivalent from any two (2) of S&P, Moody’s or Fitch
(or, if at any time no two of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services acceptable to
Administrative Agent); (e) variable-rate domestic corporate notes or medium term
corporate notes, other than notes issued by AMB LP or any of its Affiliates,
maturing or resetting no more than one (1) year after the date of acquisition
thereof and having a rating of at least AA or the equivalent from two of S&P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (f) commercial paper (foreign and domestic)
or master notes, other than commercial paper or master notes issued by AMB LP or
any of its Affiliates, and, at the time of acquisition, having a long-term
rating of at least A or the equivalent from S&P, Moody’s or Fitch and having a
short-term rating of at least A-1 and P-1 from S&P and Moody’s, respectively
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Pounds Sterling, Euros, Yen or an Alternate
Currency that are issued by a bank: (I) which has, at the time of acquisition, a
long-term rating of at least A or the equivalent from S&P, Moody’s or Fitch and
(II) if a domestic bank, which is a member of the Federal Deposit Insurance
Corporation; (h) overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments, provided that the collateral supporting such repurchase
agreements shall have a value not less than 101% of the principal amount of the
repurchase agreement plus accrued interest; and (i) money market funds invested
in investments substantially all of which consist of the items described in
clauses (a) through (h) foregoing.

7



--------------------------------------------------------------------------------



 



     “CDOR” means, with respect to any Euro-Dollar Loan or Borrowing denominated
in Canadian Dollars, the per annum rate of interest which is the rate based on
an average rate applicable to Canadian dollar bankers’ acceptances for a term
equivalent to the term of the relevant requested Interest Period appearing on
the “Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time) as of
10:00 a.m., Toronto time, on the first day of such Interest Period, or if such
date is not a Euro-Dollar Business Day, then on the immediately preceding
Euro-Dollar Business Day.
     “Closing Date” means the date on or after the Effective Date on which the
conditions set forth in Section 4.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and as it
may be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury Regulations issued pursuant thereto in
temporary or final form.
     “Co-Documentation Agent” shall mean Société Générale or LaSalle Bank, in
its capacity as co-documentation agent hereunder, and its permitted successors
in such capacity in accordance with the terms of this Agreement.
     “Commitment” means with respect to each Bank, the amount set forth under
the name of such Bank on the signature pages hereof (and, for each Bank which is
an Assignee, the aggregate of the amounts set forth in the Assignment and
Assumption entered into pursuant to Section 10.7(c) as the Assignee’s
Commitment), as such amount may be reduced from time to time pursuant to
Section 2.9(e) or in connection with an assignment to an Assignee, and as such
amount may be increased pursuant to Section 2.15 or in connection with an
assignment from an Assignor.
     “Confidential Information” has the meaning assigned in Section 10.16.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
which is consolidated with either Guarantor in accordance with GAAP.
     “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of AMB LP, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of AMB LP plus AMB LP’s Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
     “Constituent Documents” means, for any entity, its constituent or
organizational documents, including: (i) in the case of a limited partnership,
its certificate of limited partnership and its limited partnership agreement;
(ii) in the case of a limited liability company, its certificate of formation or
organization and its operating agreement or limited liability company agreement
(to the extent applicable); (iii) in the case of a corporation, its articles or
certificate of incorporation and its bylaws, and (iv) in the case of each such
entity, its certificate of good standing (to the extent available); or
correlative documents if such entity is not a limited partnership, limited
liability company, or corporation.
     “Construction Asset” has the meaning set forth in the definition of
“Construction Asset Cost.”
     “Construction Asset Cost” shall mean, with respect to a Real Property Asset
(or, in the case of any Real Property Asset to be developed in phases, any phase
thereof) in which Development Activity has begun (as evidenced by obtaining a
permit to commence construction of the applicable industrial or retail
improvements by the applicable governmental authority) but has not yet been
substantially completed

8



--------------------------------------------------------------------------------



 



(substantial completion shall be deemed to mean not less than 90% completion, as
such completion shall be evidenced by a certificate of occupancy or its
equivalent and the commencement of the payment of rent by tenants of such Real
Property Asset or phase) (“Construction Asset”): (i) in the case of the
development and construction by AMB LP in clause (a) of the definition of
Development Activity, the aggregate, good faith estimate of the total cost to be
incurred by AMB LP in the construction of such improvements (including land
acquisition costs); (ii) in the case of the development and construction by a
Joint Venture Subsidiary or a Consolidated Subsidiary of AMB LP described in
clause (a) of the definition of Development Activity, an amount equal to AMB
LP’s Share of the aggregate, good faith estimate of the total cost to be
incurred by such Joint Venture Subsidiary or such Consolidated Subsidiary, as
applicable, in the construction of such improvements (including land acquisition
costs); (iii) in the case of the financing of any development and construction
by AMB LP, the amount AMB LP has committed to fund to pay the cost to complete
such development and construction; (iv) in the case of the financing of any
development and construction by a Joint Venture Subsidiary or a Consolidated
Subsidiary of AMB LP, an amount equal to AMB LP’s Share of the amount such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable, has committed
to fund to pay the cost to complete such development and construction; (v) in
the case of the incurrence of any Contingent Obligations in connection with any
development and construction by AMB LP, the amount of such Contingent Obligation
of AMB LP; and (vi) in the case of the incurrence of any Contingent Obligations
in connection with any development and construction by a Joint Venture
Subsidiary (or a Consolidated Subsidiary) of AMB LP, an amount equal to AMB LP’s
Share of the amount of such Contingent Obligation of such Joint Venture
Subsidiary or such Consolidated Subsidiary, as applicable.
     “Contingent Obligation” as to any Person means, without duplication:
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP; and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be: (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through: (i) in the case of an interest or interest
and principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder); or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect; and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of AMB LP required to be delivered pursuant to Section 6.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence: (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to AMB
LP), the amount of the guaranty shall be deemed to be 100% thereof unless and
only to the extent that such other Person has delivered Cash or Cash Equivalents
to secure all or any part of such Person’s guaranteed obligations; (ii) in the
case of joint and several guarantees given by a Person in whom AMB LP owns an
interest (which guarantees are non-recourse to AMB LP), to the extent the
guarantees, in the aggregate, exceed 15% of Total Asset Value, the amount which
is the lesser of: (x) the amount in excess of 15% or (y) the amount of AMB LP’s
interest therein shall be deemed to be a Contingent Obligation of AMB LP; and
(iii) in the case of a guaranty (whether or not joint and

9



--------------------------------------------------------------------------------



 



several) of an obligation otherwise constituting Indebtedness of such Person,
the amount of such guaranty shall be deemed to be only that amount in excess of
the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, Contingent
Obligations shall be deemed not to include guarantees of Unused Commitments or
of construction loans to the extent the same have not been drawn. All matters
constituting Contingent Obligations shall be calculated without duplication.
     “Convertible Securities” means evidences of shares of stock, limited or
general partnership interests or other ownership interests, warrants, options,
or other rights or securities which are convertible into or exchangeable for,
with or without payment of additional consideration, common shares of beneficial
interest of AMB or partnership interests of AMB LP, as the case may be, either
immediately or upon the arrival of a specified date or the happening of a
specified event.
     “Covenant Modification” has the meaning set forth in Section 10.20.
     “Credit Parties” means each Borrower and each Guarantor and “Credit Party”
means any one of them.
     “Credit Rating” means the rating assigned by the Rating Agencies to AMB
LP’s senior unsecured long term indebtedness.
     “Currency Commitment” means, with respect to each Bank, the amount set
forth on Schedule 2.1 hereof opposite such Bank’s name as its commitment for
Loans in Dollars or one or more Alternate Currencies (and, for each Bank which
is an Assignee, the amounts set forth in the Assignment and Assumption entered
into pursuant to Section 10.7(c) as the Assignee’s Currency Commitment), as such
amount may be reduced from time to time pursuant to Section 2.9(e) or in
connection with an assignment to an Assignee, and as such amount may be
increased pursuant to Section 2.15 or in connection with an assignment from an
Assignor.
     “Debt Restructuring” means a restatement of, or material change in, the
amortization or other financial terms of any Indebtedness of AMB, AMB LP or any
Subsidiary or Investment Affiliate.
     “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of AMB LP and AMB,
plus AMB LP’s Share of scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Investment
Affiliates and Consolidated Subsidiaries.
     “Default” means any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
     “Default Rate” has the meaning set forth in Section 2.6(d).
     “Defaulting Bank” has the meaning set forth in Section 10.17(b)(i).
     “Development Activity” means: (a) the development and construction or
redevelopment of industrial or retail facilities by AMB LP or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets; (b) the financing by AMB LP or any of its Consolidated Subsidiaries or
Joint Venture Subsidiaries of any such development or construction or
redevelopment; and (c) the incurrence by AMB LP or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any Contingent Obligations in
connection with such development or construction or redevelopment (other than
purchase contracts for Real Property Assets which are not payable until after
completion of development or construction).

10



--------------------------------------------------------------------------------



 



     “Dollar Equivalent Amount” shall mean: (i) with respect to any amount of an
Alternate Currency on any day, the equivalent amount in Dollars of such amount
of Alternate Currency as determined by the Administrative Agent using the
applicable Exchange Rate on such day; and (ii) with respect to any amount of
Dollars, such amount.
     “Dollar Tranche A Borrower” means a Borrower listed under the heading
“Dollar Tranche A Borrower” on Schedule 6.15
     “Dollar Tranche A” means the aggregate principal amount or face amount of
all Loans and Letters of Credit denominated in Dollars as committed, loaned or
issued, as applicable, to Dollar Tranche A Borrowers.
     “Dollar Tranche B Borrower” means a Borrower listed under the heading
“Dollar Tranche B Borrower” on Schedule 6.15
     “Dollar Tranche B” means the aggregate principal amount or face amount of
all Loans and Letters of Credit denominated in Dollars as committed, loaned or
issued, as applicable, to Dollar Tranche B Borrowers.
     “Dollars” and “$” means the lawful money of the United States.
     “Domestic Lending Office” means, as to each Bank, its office located at its
address in the United States set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Domestic Lending Office)
or such other office located in the United States as such Bank may hereafter
designate as its Domestic Lending Office by notice to Guarantors and the
Administrative Agent.
     “EBITDA” means, for any period: (i) AMB LP’s and AMB’s Income from
Operations for such period, including AMB LP’s Share of the Consolidated
Subsidiary Income from Operations for each Consolidated Subsidiary, plus
(ii) AMB LP’s and AMB’s depreciation and amortization expense and other non-cash
items deducted in the calculation of Income from Operations for such period,
plus (iii) AMB LP’s and AMB’s Interest Expense deducted in the calculation of
Income from Operations for such period, plus (iv) AMB LP’s Share of the
Investment Affiliate EBITDA for each Investment Affiliate, plus (v) AMB LP’s
Share of the Consolidated Subsidiary EBITDA for each Consolidated Subsidiary,
all of the foregoing without duplication.
     “Effective Date” means the date this Agreement becomes effective in
accordance with Section 10.10.
     “Eligible Assignee” means an Eligible Bank that is: (a) a Bank; (b) an
Affiliate of a Bank, so long as the assigning Bank is not released from its
obligations hereunder; or (c) any other Person approved by Administrative Agent,
such approval not to be unreasonably withheld or delayed.
     “Eligible Bank” shall mean a Qualified Institution that satisfies each of
the following conditions applicable to such Qualified Institution’s Currency
Commitments:
          (a) (a) in the case of a Currency Commitment for Dollar Tranche A, is
(i) registered with the Mexican Secretaría de Hacienda y Crédito Público (the
“Ministry of Finance”) as a bank or financial institution for purposes of
paragraph I(a) of Article 195 of the Mexican Ley del Impuesto Sobre la Renta
(the “Income Tax Law”) under Section I of Book I of the Registro de Bancos,
Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de
Inversión del Extranjero referred to in Article 197 of the Income Tax Law;
(ii) is the real beneficiary of the interest paid; and (iii) is resident for tax
purposes in a country with which Mexico has executed a broad treaty for the
avoidance of double taxation, as determined by the Ministry of Finance pursuant
to general rules under the Income Tax Law;

11



--------------------------------------------------------------------------------



 



          (b) in the case of a Currency Commitment for Singapore Dollars, is
(i) in possession of a valid license granted under the Banking Act, Chapter 19
of Singapore, authorizing it to conduct banking business in Singapore; and
(ii) in respect of which a Borrower shall not be required to deduct Singapore
tax from any interest and other income payable by such Borrower to or for the
account of such Qualified Institution under this Agreement, which Qualified
Institution shall have given to the Singapore Dollars Agent its confirmation in
writing to such effect. If the Qualified Institution is not a tax resident of
Singapore and Loans are to be made to a Borrower which is a Singapore entity,
then, upon the request of AMB LP and to the extent then available, such
Qualified Institution shall endeavor to obtain and provide such Borrower a
confirmation in writing by the Singapore Comptroller of Income Tax that payments
of interest and other income can be made to the Qualified Institution free of
any Singapore withholding taxes;
          (c) in the case of a Currency Commitment for Hong Kong Dollars, is an
authorized institution as defined in the Banking Ordinance (Chapter 155) of Hong
Kong;
          (d) in the case of a Currency Commitment for Canadian Dollars, is able
to make Canadian Dollar Loans (including Canadian Base Rate Loans) from its
Domestic Lending Office; or
          (e) in the case of a Currency Commitment for a Supplemental Currency,
is able to make Supplemental Tranche Loans in accordance with applicable laws
and regulations.
     “Environmental Affiliate” means any partnership, joint venture, trust or
corporation in which an equity interest is owned directly or indirectly by AMB
LP and, as a result of the ownership of such equity interest, AMB LP may have
recourse liability for Environmental Claims against such partnership, joint
venture, trust or corporation (or the property thereof).
     “Environmental Claim” means, with respect to any Person, any notice, claim,
demand or similar communication (written or oral) by any other Person alleging
potential liability of such Person for investigatory costs, cleanup costs,
governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting
from: (i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on AMB LP.
     “Environmental Laws” means any and all federal, state, provincial, and
local statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of Materials of Environmental Concern into the
environment including, without limitation, ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern or the clean up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
     “ERISA Group” means AMB LP, any Subsidiary, AMB and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all members of an “affiliated service
group” which, together with AMB LP, any Subsidiary or AMB, are treated as a
single employer under Section 414 of the Code or Section 4001(b)(1) of ERISA.

12



--------------------------------------------------------------------------------



 



     “Euro” and “€” means the single currency introduced in the member states of
the European Community which adopted the single currency in accordance with the
Treaty of Rome of March 25, 1957, as amended, inter alia, by the Single European
Act 1986 and the Treaty of European Union of February 7, 1992, establishing the
European Union.
     “Euro Borrower” means a Borrower listed under the heading “Euro Borrower”
on Schedule 6.15
     “Euro-Dollar Business Day” means any Business Day on which banks are open
for dealings in Dollar deposits in the London interbank market and any day on
which commercial banks are open for foreign exchange business in (i) London, or
(ii) if such reference relates to the date on which any amount is to be paid or
made available in an Alternate Currency, the Principal Financial Center in the
country of such Alternate Currency.
     “Euro-Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro-Dollar Lending Office by notice to AMB LP and
the Administrative Agent.
     “Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar Loan
in accordance with the applicable Notice of Borrowing. Euro-Dollar Loans may be
denominated in an Alternate Currency or in Dollars.
     “Euro-Dollar Reference Bank” means the principal London offices of the
Administrative Agent.
     “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
     “Euro Tranche” means the aggregate principal amount or face amount of all
Loans and Letters of Credit denominated in Euros as committed, loaned or issued,
as applicable, to Euro Tranche Borrowers.
     “Event of Default” has the meaning set forth in Section 7.1.
     “Excess Withholding Taxes” means any Taxes in respect of a payment made
hereunder which are imposed by the United Mexican States in excess of the
Minimum Mexican Withholding Tax to the extent such excess Taxes have been
imposed as a direct result of: (a) the failure by any Bank to provide the
affected Borrowers upon request, if and when required under applicable law, a
certificate specifying that such Bank is the ultimate beneficiary of any
interest paid by the affected Borrowers pursuant to this Agreement, as set forth
in the “Resolución que Establece Para 2001 Reglas de Carácter General aplicables
a los Impuestos y Derechos Federales, excepto a los relacionados con el Comercio
Exterior” (as amended from time to time), or any administrative rule; (b) the
failure by any Bank, following a reasonable request of the affected Borrowers,
to complete and file with the appropriate Mexican governmental authority, or to
provide to the affected Borrowers, such forms, certificates, documents,
information, applications, declarations or returns prescribed by any law, rule
or regulation enacted or issued by Mexico or any political subdivision thereof
or taxing authority therein, or a double taxation treaty to which Mexico is a
party, that are necessary to avoid or reduce any such

13



--------------------------------------------------------------------------------



 



taxes, assessments, duties, levies or imposts pursuant to the provisions of any
such law, rule or regulation; or (c) the failure by any Bank to maintain
registration with the Mexican Ministry of the Treasury and Public Finance
(Secretaria de Hacienda y Crédito Público) as a foreign financial institution
for purposes of paragraph I(a) of Article 195 of the Mexican Income Tax Law (Ley
del Impuesto Sobre la Renta), under Section I of Book I of the Registro de
Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos
de Inversión del Extranjero referred to in Article 197 of the Mexican Income Tax
Law or any successor provision thereto; or (d) the redesignation of a Bank’s
Applicable Lending Office.
     “Exchange Rate” means (i) the rate appearing on the relevant display page
(as determined by the Administrative Agent) on the Reuters screen for the sale
of the applicable Alternate Currency for Dollars in the London foreign exchange
market at approximately 11:00 a.m. (London time) for delivery two
(2) Euro-Dollar Business Days later or if not available (ii) the spot selling
rate at which the Administrative Agent offers to sell such Alternate Currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
(London time) for delivery two Euro-Dollar Business Days later; provided,
however, that if, at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method
(including obtaining quotes from two (2) or more market makers for the
applicable Alternate Currency) as it deems applicable to determine such rate,
and such determination shall be conclusive absent manifest error.
     “Extension Date” has the meaning set forth in Section 2.8(b).
     “Extension Fee” has the meaning set forth in Section 2.7(d).
     “Extension Notice” has the meaning set forth in Section 2.8(b).
     “Facility Amount” has the meaning set forth in Section 2.1.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided, that: (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.
     “FFO” means “funds from operations,” defined to mean, without duplication
for any period, Income from Operations, plus: (i) AMB LP’s Share of Income from
Operations of any Investment Affiliate (plus AMB LP’s Share of real estate
depreciation and amortization expenses of Investment Affiliates), plus (ii) real
estate depreciation and amortization expense for such period.
     “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by AMB LP or by AMB LP and AMB, with AMB holding,
directly or indirectly other than through its interest in AMB LP, no more than a
2% economic interest in such Subsidiary.
     “First Tier JV” has the meaning set forth in Section 6.14.

14



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
     “Fiscal Year” means the fiscal year of AMB LP and AMB.
     “Fitch” means Fitch, Inc., or any successor thereto.
     “Fixed Charges” for any Fiscal Quarter period means the sum of: (i) Debt
Service for such period; (ii) dividends on preferred units payable by AMB LP for
such period; and (iii) distributions made by AMB LP in such period to AMB for
the purpose of paying dividends on preferred shares in AMB. If any of the
foregoing Indebtedness is subject to an interest rate cap agreement purchased by
AMB LP, AMB or a Consolidated Subsidiary, the interest rate shall be assumed to
be the lower of the actual interest payable on such Indebtedness or the capped
rate of such interest rate cap agreement. In no event shall any dividends
payable on AMB’s or any Consolidated Subsidiary’s common stock be included in
Fixed Charges.
     “Fixed Rate Indebtedness” means all Indebtedness which accrues interest at
a fixed rate.
     “Floating Rate Indebtedness” means all Indebtedness which is not Fixed Rate
Indebtedness and which is not a Contingent Obligation or an Unused Commitment.
     “FMV Cap Rate” means seven and three-quarters percent (7.75%).
     “Foreign Property Interests” means the Guarantors’ interests, without
duplication, in Properties located outside the United States.
     “Fronting Bank” shall mean Bank of America, N.A., or such other Bank which
has notified the Administrative Agent that it is willing to be a Fronting Bank
and which is designated by Borrower in its Notice of Borrowing as the Bank which
shall issue a Letter of Credit with respect to such Notice of Borrowing.
     “Fronting Bank Fee” has the meaning set forth in Section 2.7(c).
     “GAAP” means generally accepted accounting principles recognized as such in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
     “Governmental Acts” has the meaning set forth in Section 2.17(g).
     “Group of Loans” means, at any time, a group of Loans consisting of:
(i) all Loans which are Base Rate Loans at such time; (ii) all Loans which are
Canadian Base Rate Loans at such time; or (iii) all Euro-Dollar Loans (other
than Canadian Base Rate Loans) in the same currency having the same Interest
Period at such time; provided, that, if a Loan of any particular Bank is
converted to or made as a Base Rate Loan pursuant to Sections 9.2 or 9.5, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made.
     “Guaranty” shall mean the guaranty agreement made by Guarantors in
Article III hereof, as it may be amended or restated from time to time.
     “HIBOR” shall mean, with respect to any Euro-Dollar Loan or Borrowing
denominated in Hong Kong Dollars, the average rate designated “Fixing” at
11:00 a.m. (Hong Kong time), as displayed on the “HIBOR1=R” page of the Reuters
screen (rounded upwards if necessary to the next higher 1/16 of 1% if the

15



--------------------------------------------------------------------------------



 



same is not already such a percentage) (if there is such an average rate
displayed) or the arithmetic mean (rounded upwards if necessary to the next
higher 1/16 of 1% if the same is not already such a percentage) of the
quotations in effect at or about 11:00 a.m. (Hong Kong time), as displayed under
the heading “HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on the “HIBOR1=R”
page of the Reuters screen (or any such successor page/source)(if no such
average rate is displayed) on the first day of each Interest Period for Hong
Kong Dollar deposits for a period of the same duration as the relevant Interest
Period or, if such period is not available, for a period as determined by the
Hong Kong Dollars Agent as approximately equal to the duration of such Interest
Period and if in the latter case less than two quotations are available, the
rate quoted by the Reference Bank to the Hong Kong Dollars Agent at the request
of the Hong Kong Dollars Agent as being the rate which was being offered on
deposits of Hong Kong Dollars in an amount comparable to the relevant advance on
the first day of the relevant Interest Period by prime banks at or about
11:00 a.m. (Hong Kong time) on such day to such Reference Bank in the Hong Kong
interbank market for delivery on such day for the number of days comprised in
such Interest Period.
     “Hong Kong” means the Hong Kong Special Administrative Region of the
People’s Republic of China.
     “Hong Kong Dollars” and “HK$” means the lawful money of Hong Kong.
     “Hong Kong Dollars Agent” means Banc of America Securities Asia Limited
(formerly BA Asia Limited), a company registered and existing under the laws of
Hong Kong, with its registered office at 2nd Floor, Bank of America Tower,
Harcourt Road, Central, Hong Kong, in its capacity as Hong Kong Dollars Agent.
     “Hong Kong Dollars Borrower” means a Borrower listed under the heading
“Hong Kong Dollars Borrower” on Schedule 6.15
     “Hong Kong Dollars Tranche” means the aggregate principal amount of all
Loans denominated in Hong Kong Dollars as committed, loaned or issued, as
applicable, to Hong Kong Dollars Borrowers.
     “Income from Operations” means, for any period, Net Income before the
deduction of: (i) Taxes; (ii) minority interests; (iii) gains and losses on
asset sales, Debt Restructurings or write-ups or forgiveness of indebtedness;
(iv) gains and losses from extraordinary items; (v) payment of preferred
dividends, calculated in conformity with GAAP; and (vi) an adjustment to exclude
the straight-lining of rents.
     “Indebtedness” as applied to any Person (and without duplication), means:
(a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments; (b) all Contingent Obligations of such Person; (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person; and (d) all other items
which, in accordance with GAAP, would be included as liabilities on the
liability side of, or in the footnotes to the balance sheet of such Person,
exclusive, however, of all dividends and distributions declared but not yet
paid. Notwithstanding the foregoing, whenever the term “Indebtedness” is used
with respect to AMB LP or AMB without expressly stating that such Indebtedness
is to be determined on a consolidated basis, such “Indebtedness” shall only
include AMB LP’s Share of any Indebtedness of a Consolidated Subsidiary.
     “Indemnitee” has the meaning set forth in Section 10.4(b).

16



--------------------------------------------------------------------------------



 



     “Initial Qualified Borrower” means AMB — Servicios Estratégicos, S. de R.L.
de C.V., a Sociedad de Responsabilidad Limitada de Capital Variable organized
under the laws of the United Mexican States.
     “Interbank Offered Rate” applicable to any Interest Period means,
     (i) with respect to any Euro-Dollar Loan or Borrowing denominated in
Dollars or Euros, the average (rounded upward, if necessary, to the next higher
1/16 of 1%) of the rate per annum at which deposits in Dollars or Euros, as
applicable, are offered to the Euro-Dollar Reference Bank in the interbank
market at approximately 11:00 a.m. (London time) two Euro-Dollar Business Days
before the first day of such Interest Period in an amount approximately equal to
the principal amount of the Euro-Dollar Borrowing or Group of Loans or portion
thereof to be converted into or continued as Euro-Dollar Loans denominated in
Dollars or Euros, as applicable, to which such Interest Period is to apply and
for a period of time comparable to such Interest Period;
     (ii) with respect to any Euro-Dollar Loan or Borrowing denominated in Hong
Kong Dollars, HIBOR;
     (iii) with respect to any Euro-Dollar Loan or Borrowing denominated in
Singapore Dollars, the Swap Offer Rate; and
     (iv) with respect to any Euro-Dollar Loan or Borrowing denominated in
Canadian Dollars, Canadian LIBOR, provided, that if Canadian LIBOR cannot be
determined for any Interest Period as provided in this Agreement, then each
Euro-Dollar Loan or Borrowing in Canadian Dollars (except for any such Loan or
Borrowing that has not reached the end of its then-current Interest Period)
shall bear interest at CDOR.
     “Interest Expense” means, for any period and without duplication, total
interest expense, whether paid, accrued or capitalized, determined in accordance
with GAAP, with respect to Balance Sheet Indebtedness of AMB LP and AMB, plus
AMB LP’s Share of accrued, paid or capitalized interest with respect to any
Balance Sheet Indebtedness of Investment Affiliates and Consolidated
Subsidiaries (in each case, including, without limitation, the interest
component of Capital Leases but excluding interest expense covered by an
interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan).
     “Interest Period” means, with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3, 6, or, if available from all the Banks, 12 months
thereafter (or a period less than 1 month with the reasonable approval of
Administrative Agent, unless any Bank has previously advised Administrative
Agent and AMB LP that it is unable to enter into Interbank Offered Rate
Contracts for an Interest Period of the same duration) as a Borrower may elect
in the applicable Notice of Borrowing or Notice of Interest Rate Election;
provided, that:
          (a) any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;
          (b) any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Euro-Dollar Business Day of a calendar month; and
          (c) no Interest Period may end later than the Maturity Date.

17



--------------------------------------------------------------------------------



 



     “Intermediate Tier Entity” has the meaning set forth in Section 6.14.
     “International FinCo” has the meaning set forth in Section 6.14.
     “Intracompany Indebtedness” means Indebtedness whose obligor and obligee
are AMB LP, AMB or a Consolidated Subsidiary.
     “IntraLinks” means the IntraLinks digital workspace or any successor
digital workspace or interactive document platform.
     “Investment Affiliate” means any Person in whom AMB or AMB LP holds an
equity interest, directly or indirectly, whose financial results are not
consolidated under GAAP with the financial results of AMB or AMB LP on the
consolidated financial statements of AMB and AMB LP.
     “Investment Affiliate EBITDA” means, for any period: (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
     “Investment Grade Rating” means a rating for a Person’s senior long-term
unsecured debt of BBB- or better from S&P or a rating of Baa3 or better from
Moody’s. In the event that AMB LP receives Credit Ratings only from S&P and
Moody’s, and such Credit Ratings are not equivalent, the higher of such two
(2) Credit Ratings shall be used to determine whether an Investment Grade Rating
was achieved. In the event that AMB LP receives more than two (2) Credit
Ratings, and such Credit Ratings are not all equivalent, the highest Credit
Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest credit rating is from S&P or Moody’s;
provided, further, that if the highest rating is not from S&P or Moody’s, then
the highest Credit Rating from either S&P or Moody’s shall be used to determine
whether an Investment Grade Rating was achieved.
     “Investment Mortgages” means mortgages securing indebtedness with respect
to Real Property Assets directly or indirectly owed to AMB LP or any of its
Subsidiaries, including, without limitation, certificates of interest in real
estate mortgage investment conduits.
     “Joint Lenders” has the meaning set forth in Section 6.14.
     “Joint Venture Interests” means partnership, joint venture, membership or
other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with AMB LP and is not controlled
by a Joint Venture Parent.
     “Joint Venture Parent” means AMB LP or one or more Financing Partnerships
of AMB LP which directly or indirectly owns any interest in a Joint Venture
Subsidiary.
     “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which: (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the

18



--------------------------------------------------------------------------------



 



ability to exercise a buy-sell right in the event of a disagreement regarding
the sale or financing of such Property.
     “Junior Creditor” has the meaning set forth in Section 10.17(b)(ii).
     “JV Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Lender Taxes” has the meaning set forth in Section 9.4.
     “Letter of Credit” means any stand-by letter of credit (not including a
letter of credit the face amount of which increases automatically by its terms)
issued by the Fronting Bank pursuant to Section 2.2(b) hereof, denominated in
Dollars, Canadian Dollars, or Euros, either as originally issued or as the same
may, from time to time, be amended or otherwise modified or extended; and
“Letters of Credit” means one or more such letters of credit.
     “Letter of Credit Collateral” has the meaning set forth in Section 7.4.
     “Letter of Credit Collateral Account” has the meaning set forth in
Section 7.4.
     “Letter of Credit Documents” has the meaning set forth in Section 2.18(a).
     “Letter of Credit Fee” has the meaning set forth in Section 2.7(b).
     “Letter of Credit Sublimit” shall at no time be more than $50,000,000.
     “Letter of Credit Usage” means at any time the sum of: (i) the aggregate
maximum amount available to be drawn under the Letters of Credit then
outstanding, assuming compliance with all requirements for drawing referred to
therein; and (ii) the aggregate amount of the Borrowers’ unpaid obligations
under this Agreement in respect of the Letters of Credit
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
AMB LP or any Consolidated Subsidiary shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
     “Loan” means a loan made by a Bank pursuant to Section 2.1, as well as
loans required to be made by a Bank pursuant to Section 2.17 to reimburse a
Fronting Bank for a Letter of Credit that has been drawn down, provided, that,
if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be;
and “Loans” means one or more such loans.
     “Loan Documents” means this Agreement, the Notes, the Letters of Credit,
the Letter of Credit Documents, any Supplemental Addendum, and the Qualified
Borrower Joinder Agreements.
     “London Business Day” means any day except a Saturday, Sunday or other day
on which banks in London, England are authorized by law to close.

19



--------------------------------------------------------------------------------



 



     “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
     “Material Adverse Effect” means an effect resulting from any circumstance
or event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely: (a) impair the ability of AMB LP, AMB and their
Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents; or (b) impair the ability of the
Administrative Agent or the Banks to enforce the Loan Documents.
     “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
     “Maturity Date” shall mean the date when all of the Obligations hereunder
shall be due and payable which shall be February 16, 2010, unless otherwise
extended in accordance with Section 2.8(b) or accelerated pursuant to the terms
hereof.
     “Maximum Rate” has the meaning set forth in Section 9.6.
     “Mexico” means the United Mexican States.
     “Minimum Mexican Withholding Tax” means the lowest rate applicable to
interest payable by Borrowers on a loan granted by a bank, insurance company or
other financial institution that is a resident of the United States (within the
meaning of the tax treaty between the United Mexican States and the United
States of America), which rate is four point nine percent (4.9%) as of the date
of this Agreement.
     “Moody’s” means Moody’s Investors Services, Inc. or any successor thereto.
     “Multiemployer Plan” means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has at any time after September 25, 1980 made contributions or has been required
to make contributions (for these purposes any Person which ceased to be a member
of the ERISA Group after September 25, 1980 will be treated as a member of the
ERISA Group).
     “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include: (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity; and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
     “Net Income” means, for any period, net income as calculated in conformity
with GAAP.
     “Net Offering Proceeds” means all cash or other assets received by AMB or
AMB LP as a result of the issuance or sale of common shares of beneficial
interest, preferred shares of beneficial interest, partnership interests,
preferred partnership units, limited liability company interests, Convertible
Securities or other ownership or equity interests in AMB or AMB LP less
customary costs and discounts of issuance paid by AMB or AMB LP, as the case may
be.

20



--------------------------------------------------------------------------------



 



     “Net Present Value” shall mean, as to a specified or ascertainable dollar
amount, the present value, as of the date of calculation of any such amount
using a discount rate equal to the Base Rate in effect as of the date of such
calculation.
     “Net Price” means, with respect to the purchase of any Property, without
duplication: (i) the aggregate purchase price paid as cash consideration for
such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in AMB and OP Units or Preferred OP Units (as defined in AMB
LP’s partnership agreement)), plus (ii) reasonable costs of sale and
non-recurring taxes paid or payable in connection with such purchase or sale.
     “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to: (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to AMB LP or AMB; or (ii) any Consolidated Subsidiary or
Investment Affiliate (provided that if an entity is a partnership, there is no
recourse to AMB LP or AMB as a general partner of such partnership); provided,
however, that personal recourse of AMB LP or AMB for any such Indebtedness for
fraud, misrepresentation, misapplication of cash, waste, environmental claims
and liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
For purposes of the foregoing and for the avoidance of doubt: (a) if the
Indebtedness is partially guaranteed by AMB LP or AMB, then the portion of such
Indebtedness that is not so guaranteed shall still be Non-Recourse Indebtedness
if it otherwise satisfies the requirements in this definition; and (b) if the
liability of AMB LP or AMB under any such guaranty is itself limited to specific
Property or Properties, then such Indebtedness shall still be Non-Recourse
Indebtedness if such Indebtedness otherwise satisfies the requirements of this
definition.
     “Non-US Property” has the meaning set forth in Section 6.14.
     “Non-US Property Owners” has the meaning set forth in Section 6.14.
     “Notes” means the promissory notes of the Borrowers substantially in the
form of Exhibit A hereto, evidencing the obligation of each such Borrower to
repay the Loans, and “Note” means any one of such promissory notes issued
hereunder.
     “Notice of Borrowing” means a notice from a Borrower in accordance with
Section 2.2.
     “Notice of Interest Rate Election” has the meaning set forth in
Section 2.5.
     “Obligations” means all obligations, liabilities, indemnity obligations and
Indebtedness of every nature of the Borrowers or the Guarantors, from time to
time owing to the Administrative Agent or any Bank under or in connection with
this Agreement or any other Loan Document.
     “Other Taxes” has the meaning set forth in Section 9.4(c).
     “Parent” means, with respect to any Bank, any Person controlling such Bank.
     “Participant” has the meaning set forth in Section 10.7(d).
     “Payment in Full” has the meaning set forth in Section 10.17(b)(iii).

21



--------------------------------------------------------------------------------



 



     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Holdings” means Unimproved Assets, interests in Taxable REIT
Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 6.8(h).
     “Permitted Liens” means:
          (a) Liens for Taxes, assessments or other governmental charges not yet
due and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
          (b) statutory liens of carriers, warehousemen, mechanics, materialmen
and other similar liens imposed by law, which are incurred in the ordinary
course of business for sums not more than sixty (60) days delinquent or which
are being contested in good faith in accordance with the terms hereof;
          (c) deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
          (d) utility deposits and other deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, purchase
contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;
          (e) Liens for purchase money obligations for equipment (or Liens to
secure Indebtedness incurred within 90 days after the purchase of any equipment
to pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that: (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment; (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof; and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
          (f) easements, rights-of-way, zoning restrictions, other similar
charges or encumbrances and all other items listed on Schedule B to AMB LP’s
owner’s title insurance policies, except in connection with any Indebtedness,
for any of AMB LP’s Real Property Assets, so long as the foregoing do not
interfere in any material respect with the use or ordinary conduct of the
business of AMB LP and do not diminish in any material respect the value of the
Property to which it is attached or for which it is listed;
          (g) (i) Liens and judgments which have been or will be bonded (and the
Lien on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against AMB, AMB LP, or any Subsidiary, or (ii) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings and as to which the subject asset is not at risk of
forfeiture;
          (h) Liens on Property of AMB LP or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and

22



--------------------------------------------------------------------------------



 



          (i) Liens in favor of AMB LP, AMB or a Consolidated Subsidiary against
any asset of any Consolidated Subsidiary or any Investment Affiliate.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.
     “Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either: (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
     “Pounds Sterling” means the lawful money of the United Kingdom of Great
Britain and Northern Ireland.
     “Preferred Stock Subsidiary” means a corporation organized with two classes
of stock, consisting of one class of voting common shares and one class of
non-voting preferred shares, all of whose preferred shares are owned by a Person
seeking to be treated as a real estate investment trust under the Code (or an
operating partnership of which such Person is general partner) and all of the
common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
     “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
     “Principal Financial Center” means, when used in reference to an Alternate
Currency, (a) in the case of Hong Kong Dollars, Hong Kong, (b) in the case of
Singapore Dollars, Singapore; (c) in the case of Canadian Dollars, Toronto,
Canada, and (d) in the case of Euros, Frankfurt am Main, Germany.
     “Pro Rata Share” means, with respect to any Bank, a fraction (expressed as
a percentage), the numerator of which shall be the amount of such Bank’s
Commitment or Currency Commitment in respect of any Tranche, as applicable, and
the denominator of which shall be the aggregate amount of all of the Banks’
Commitments or Currency Commitments in respect of any Tranche, as applicable, as
adjusted from time to time in accordance with the provisions of this Agreement.
     “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
     “Qualified Borrower” means, at any date, any entity, which entity may be
organized in the United States or outside of the United States, of which a
Guarantor (or a Person owned and controlled by a Guarantor) is the sole general
partner or managing member or otherwise exercises control over such entity, the
indebtedness of which entity can be guaranteed by such Guarantor pursuant to the
terms of its Constituent Documents.

23



--------------------------------------------------------------------------------



 



     “Qualified Borrower Joinder Agreements” means collectively, the one or more
Qualified Borrower Joinder Agreements, among Administrative Agent (on behalf of
the Banks) and a Qualified Borrower relating to a Qualified Borrower which is to
become a Borrower hereunder at any time on or after the date of this Agreement,
the form of which is attached hereto as Exhibit B.
     “Qualified Borrower Joinder Documents” means, collectively, the Qualified
Borrower Joinder Agreements and all documents, instruments and certificates
required by such Qualified Borrower Joinder Agreements to be delivered pursuant
to the terms thereof.
     “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to the Administrative Agent, and (B) has total
assets in excess of Ten Billion Dollars ($10,000,000,000).
     “Quotation Day” means, the day falling two (2) Euro-Dollar Business Days
before the first day of an Interest Period.
     “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
     “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
     “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
     “Reference Bank” means: (a) in connection with HIBOR, Bank of America, Hong
Kong branch, or such other bank(s) as may be appointed from time to time by the
Hong Kong Dollars Agent (acting on the instructions of the Majority Banks) and
agreed to by the Guarantors (which agreement shall not be unreasonably withheld)
for the purpose of this Agreement; (b) in connection with the Swap Offer Rate,
Bank of America, Singapore branch, or such other bank(s) as may be appointed
from time to time by the Singapore Dollars Agent (acting on the instructions of
the Majority Banks) and agreed to by the Guarantors (which agreement shall not
be unreasonably withheld) for the purpose of this Agreement; and (c) in
connection with CDOR, the Canadian Prime Rate, and the Canadian Base Rate, Bank
of America, N.A., acting by its Canada branch, or such other bank(s) as may be
appointed from time to time by the Administrative Agent (acting on the
instructions of the Majority Banks) and agreed to by the Guarantors (which
agreement shall not be unreasonably withheld) for the purpose of this Agreement.
     “Register” has the meaning set forth in Section 10.7(c).
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “REIT” means a real estate investment trust, as defined under Section 856
of the Code.
     “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for such
period, less (a) interest income, and (b) a management fee equal to three
percent (3%) of consolidated rental revenue from Real Property Assets of the
Borrower and its Consolidated Subsidiaries and Investment Affiliates for such
period, plus (i) actual general and administrative expenses for such period to
the extent deducted in calculating Adjusted EBITDA, and (ii) actual management
fees with respect to Real Property Assets of the Borrower and its Consolidated
Subsidiaries and Investment Affiliates for such period.

24



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
     “Screen Rate” means the rate per annum for the relevant period displayed on
page ABSIRFIX01 of the Reuters screen (or such other page as may replace that
page for the purpose of displaying Singapore inter-bank swap offer rates of
leading reference banks, or as the case may be, the arithmetic mean of such
rates) or, if that services ceases to be available, on page 50157 of the
Telerate screen under the caption “ASSOCIATION OF BANKS IN SINGAPORE SIBOR AND
SWAP OFFER RATE FIXING AT 11:00 A.M. SINGAPORE TIME” (or such other page as may
replace that page for the purpose of displaying Singapore inter-bank swap offer
rates of leading reference banks or, as the case may be, the arithmetic mean of
such rates).
     “Second Tier Funding Loan” has the meaning set forth in Section 6.14.
     “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by AMB or AMB LP, plus AMB LP’s Share
of Indebtedness (but excluding Intracompany Indebtedness), the payment of which
is secured by a Lien (other than a Permitted Lien, except for those Permitted
Liens described in clause (h) of the definition thereof) on any Property owned
or leased by any Investment Affiliate or any Consolidated Subsidiary.
     “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of AMB or AMB LP, any interest in a
Taxable REIT Subsidiary, any Indebtedness which would not be required to be
included on the liabilities side of the balance sheet of AMB or AMB LP on a
consolidated basis in accordance with GAAP, any Cash or Cash Equivalents or any
evidence of the Obligations.
     “Senior Debt” has the meaning set forth in Section 10.17(b)(iv).
     “Singapore” means the Republic of Singapore.
     “Singapore Dollars” or “S$” means the lawful money of Singapore.
     “Singapore Dollars Agent” means Bank of America, Singapore branch, a
national banking association registered and existing under the laws of the
United States, acting through its registered office at 9 Raffles Place, Number
18-00 Republic Plaza, Tower 1, Singapore 048619, in its capacity as Singapore
Dollars Agent.
     “Singapore Dollars Borrower” means a Borrower listed under the heading
“Singapore Dollars Borrower” on Schedule 6.15.
     “Singapore Dollars Tranche” means the aggregate principal amount of all
Loans denominated in Singapore Dollars as committed, loaned or issued, as
applicable, to Singapore Dollars Borrowers.
     “Solvent” means, with respect to any Person, that the fair saleable value
of such Person’s assets exceeds the Indebtedness of such Person.
     “Subordinated Debt” has the meaning set forth in Section 10.17(b)(v).

25



--------------------------------------------------------------------------------



 



     “Subsidiary” means any corporation or other entity of which securities or
other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by AMB LP or AMB.
     “Subsidiary Operating Partnership” shall mean a limited liability company
or limited partnership in which the only interest therein not owned (directly or
indirectly) by AMB LP and/or AMB shall be preference interests or preference
units, respectively.
     “Substantially Controlled by AMB LP” means, with respect to any action,
that such action is substantially controlled by AMB LP as contemplated under
Section 6.14.
     “Supplemental Addendum” has the meaning set forth in Section 2.19.
     “Supplemental Borrower” means a Borrower listed under the heading
associated with a Supplemental Tranche on Schedule 6.15.
     “Supplemental Currency” has the meaning set forth in Section 2.19.
     “Supplemental Tranche” has the meaning set forth in Section 2.19.
     “Supplemental Tranche Effective Date” has the meaning set forth in
Section 2.19.
     “Supplemental Tranche Request” has the meaning set forth in Section 2.19.
     “Swap Offer Rate” means, with respect to any Euro-Dollar Loan or Borrowing
denominated in Singapore Dollars:
          (a) the applicable Screen Rate as of 11:00 a.m. (Singapore time) on
the Quotation Day for the displaying of the swap rate for a period comparable to
the Interest Period for that Loan; or
          (b) (if no Screen Rate is available for the Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Singapore Dollars Agent at its request quoted by the
Reference Bank to leading banks in the Singapore interbank market, to be in
relation for the Interest Period for that Loan equal to Y (rounded upwards to
four decimal places) calculated in accordance with the following formula:

                                                                               
                             
 
  Y   =   (   R   x     365   )   +       (   F   x     36500   )   +       (  
F   x   R   x     365 )  
 
                                                                               
                           
 
                        360                     S         N                    
S                 360          

               where:
               F = the premium (being a positive number) or the discount (being
a negative number), as the case may be, which would have been paid or received
by such Reference Bank in offering to sell Dollars toward exchange for Singapore
Dollars on the last day of that Interest Period in the Singapore interbank
market as of 11:00 a.m. (Singapore time) on the Quotation Day;
               S = the exchange rate at which such Reference Bank sells Dollars
spot in exchange for Singapore Dollars in the Singapore foreign exchange market,
as quoted by such Reference Bank as of 11:00 a.m. (Singapore time) on the
Quotation Day;
               R = the rate at which such Reference Bank sells Dollar deposits
for that Interest Period in an amount comparable to the Dollar equivalent of
that Loan (such Dollar equivalent to be

26



--------------------------------------------------------------------------------



 



determined by such Reference Bank at such rate or rates as such Reference Bank
determines to be the most appropriate) to prime banks in the Singapore interbank
market as of 11:00 a.m. (Singapore time) on the Quotation Day; and
               N = the actual number of days in that Interest Period.
     “Syndication Agent” shall mean Bank of Nova Scotia, in its capacity as
syndication agent hereunder and its permitted successors in such capacity in
accordance with the terms of this Agreement.
     “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which AMB directly or indirectly owns stock and AMB and such corporation jointly
elect that such corporation shall be treated as a taxable REIT subsidiary of AMB
under and pursuant to Section 856 of the Code.
     “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
     “Term” has the meaning set forth in Section 2.8(a).
     “Termination Event” shall mean: (i) a “reportable event,” as such term is
described in Section 4043 of ERISA (other than a “reportable event” not subject
to the provision for 30-day notice to the PBGC), or an event described in
Section 4062(e) of ERISA; (ii) the withdrawal by any member of the ERISA Group
from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan; (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA; (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan; or (v) any other event or condition
that might reasonably constitute grounds for the termination of, or the
appointment of a trustee to administer, any Plan or the imposition of any
liability or encumbrance or Lien on the Real Property Assets or any member of
the ERISA Group under ERISA or the Code.
     “Tiered Non-US Property Owner” has the meaning set forth in Section 6.14.
     “Toronto Business Day” means any day except a Saturday, Sunday or other day
on which banks in Toronto, Canada are authorized by law to close.
     “Total Asset Value” means, with respect to AMB LP and without duplication:
(i) the quotient obtained by dividing: (a) (x) (1) Revised Adjusted EBITDA for
the previous four (4) Fiscal Quarters most recently ended; minus (2) for any
Property (other than Construction Assets or Unimproved Assets) which was
acquired by AMB LP, a Consolidated Subsidiary or an Investment Affiliate in any
of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of AMB LP in clause (1) of this definition by (b) the FMV Cap
Rate; plus (ii) for any Property which was acquired by AMB LP in any of the
previous four (4) Fiscal Quarters, the sum of: (x) the Net Price of the Property
paid by AMB LP for such Property; and (y) the cost of capital expenditures
actually incurred in connection with such Property, plus (iii) for any Property
which was acquired by an Investment Affiliate or a Consolidated Subsidiary in
any of the previous four (4) Fiscal Quarters, the sum of: (x) AMB LP’s Share of
the Net Price of the Property paid by such Investment Affiliate or by such
Consolidated Subsidiary, as applicable, for such Property; and (y) AMB LP’s
share of the cost of capital expenditures actually incurred in connection with
such Property; plus (iv) the value of any Cash or Cash Equivalent owned by AMB
LP (including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of AMB LP or any Consolidated Subsidiary), and AMB LP’s Share
of any Cash or Cash

27



--------------------------------------------------------------------------------



 



Equivalent owned by any Consolidated Subsidiary or Investment Affiliate
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of AMB LP or any Consolidated Subsidiary); plus (v) the value
of any Construction Assets, Unimproved Assets and any other tangible assets of
AMB LP (including foreign currency exchange agreements, to the extent such
agreements are material and are reported or are required under GAAP to be
reported by AMB LP in its financial statements), as measured on a GAAP basis;
plus (vi) AMB LP’s Share of the value of any Construction Assets, Unimproved
Assets and any other tangible assets of any Investment Affiliate or any
Consolidated Subsidiary as measured on a GAAP basis. For purposes of the
foregoing, a Property which was a Construction Asset will be deemed to have been
acquired on the date it ceases to be a Construction Asset.
     “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of AMB LP and AMB, plus AMB LP’s
Share of all Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries.
     “Tranche” means each of the Canadian Dollar Tranche, Dollar Tranche A,
Dollar Tranche B, the Euro Tranche, the Hong Kong Dollars Tranche, the Singapore
Dollars Tranche and any Supplemental Tranche.
     “Tranche Commitment” means the aggregate of the Currency Commitments for a
Tranche.
     “Tranche Percentage” means that portion, measured as a percentage, that a
Bank’s Currency Commitment in respect of any Tranche bears to the Tranche
Commitment for such Tranche as expressly set forth on Schedule 2.1.
     “Treasury Regulations” means the regulations promulgated under the Internal
Revenue Code of 1986, as amended, as they appear in Title 26 of the Code of
Federal Regulations, and any successor regulations thereto issued in temporary
or final form.
     “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters (provided that as to any Unencumbered Property acquired
during such period and owned for not less than one (1) Fiscal Quarter,
Unencumbered Net Operating Income attributable to such period occurring after
such acquisition shall be annualized).
     “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by the Joint Venture Subsidiary, AMB LP’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by the Joint Venture
Subsidiary, AMB LP’s Share thereof (provided that as to any Unencumbered
Property acquired during such period, only revenues and property level expenses
attributable to such period occurring after such acquisition shall be included),
as adjusted for: (i) capital expenditure reserves at the rate of Ten Cents
($0.10, or in the case of any Unencumbered Property owned by a Joint Venture
Subsidiary, AMB LP’s Share of Ten Cents ($0.10)) per square foot per annum of
space leased as of the applicable date of determination (provided, that, as to
any Unencumbered Property acquired during such period, such amount per square
foot shall be pro-rated for the period of ownership) and (ii) to exclude the
effects of straight-lining of rents.
     “Unencumbered Property” means any retail or industrial Property (including
Unimproved Assets and Construction Assets, but excluding interests in
participating mortgages in which such Person’s interest therein is characterized
as equity according to GAAP) from time to time which: (i) is an operating Real
Property Asset

28



--------------------------------------------------------------------------------



 



which is owned directly or indirectly 100% in fee (or ground leasehold) by AMB
LP, a Financing Partnership or a Joint Venture Subsidiary; (ii) is not subject
(nor are any equity interests in such Property that are owned directly or
indirectly by AMB LP, AMB or any Joint Venture Parent subject) to a Lien which
secures Indebtedness of any Person other than Permitted Liens; and (iii) is not
subject (nor are any equity interests in such Property that are owned directly
or indirectly by AMB LP, AMB or any Joint Venture Parent subject) to any
Negative Pledge (provided that a financial covenant given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations shall not be deemed a Negative Pledge.
     “Unimproved Assets” means Real Property Assets (or, in the case of any Real
Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
     “United States” means the United States of America, including the fifty
states and the District of Columbia.
     “Unreimbursed Obligation” has the meaning set forth in Section 2.17(e).
     “Unsecured Debt” means the amount of Indebtedness (excluding Intracompany
Indebtedness) for borrowed money of AMB, AMB LP, any Financing Partnership, any
Preferred Stock Subsidiary or Joint Venture Subsidiary and which is not Secured
Debt, including, without limitation, the amount of all then outstanding Loans.
     “Unsecured Interest Expense” means, as of any date of determination, for
the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt; provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to AMB LP’s Share of any such Interest Expense on Unsecured Debt of
such entity shall be included in Unsecured Interest Expense.
     “Unused Commitments” shall mean an amount equal to all unadvanced funds
(other than unadvanced funds in connection with any construction loan) which any
third party is obligated to advance to AMB LP or another Person or otherwise
pursuant to any loan document, written instrument or otherwise.
     “Yen” means the lawful money of Japan.
SECTION 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
               (ii) Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.
               (iii) The term “including” is by way of example and not
limitation.

29



--------------------------------------------------------------------------------



 



               (iv) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.
          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
SECTION 1.3 Accounting Terms and Determinations.
     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent (except for changes concurred
in by AMB LP’s independent public accountants) with the most recent audited
consolidated financial statements of AMB LP and its Consolidated Subsidiaries
delivered to the Administrative Agent; provided, that for purposes of references
to the financial results and information of “AMB, on a consolidated basis,” AMB
shall be deemed to own one hundred percent (100%) of the partnership interests
in AMB LP; and provided further that, if AMB LP notifies the Administrative
Agent that AMB LP wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies AMB LP that the Majority Banks wish to amend
Article VI for such purpose), then AMB LP’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner reasonably satisfactory to AMB LP and the
Majority Banks.
SECTION 1.4 Types of Borrowings.
     The term “Borrowing” denotes the aggregation of Loans of one or more Banks
to be made to a Borrower pursuant to Article II on the same date, all of which
Loans are of the same type (subject to Article IX) and, except in the case of
Base Rate Loans, have the same initial Interest Period. Borrowings are
classified for purposes of this Agreement by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans and an “Alternate Currency Borrowing” is a
Borrowing comprised of Euro-Dollar Loans (including Canadian Base Rate Loans)
denominated in an Alternate Currency).
ARTICLE II
THE CREDITS
SECTION 2.1 Commitments to Lend.
Each Bank severally agrees, on the terms and conditions set forth in this
Agreement to make Loans in Dollars or (in the case of Euro-Dollar Loans only)
Alternate Currencies to the Borrowers and to participate in Letters of Credit
issued by the Fronting Bank on behalf of the Borrowers pursuant to this Article
from time to time during the term hereof in amounts such that the aggregate
Dollar Equivalent Amount of Loans by such Bank at any one time outstanding
together with such Bank’s pro rata share of Letter of Credit Usage at such time
shall not exceed the Dollar Equivalent Amount of its Commitment and the
aggregate principal amount of Loans

30



--------------------------------------------------------------------------------



 



by such Bank at any time outstanding in respect of a Tranche together with such
Bank’s pro rata share of Letter of Credit Usage in respect of such Tranche shall
not exceed the Dollar Equivalent Amount of its Currency Commitment for such
Tranche; provided, that, in the case of a Euro-Dollar Loan denominated in an
Alternate Currency, (x) such Alternate Currency is readily available to such
Banks and is freely transferable and convertible to Dollars, (y) except in the
case of Canadian Dollars, the Reuters screen (or any successor thereto) reports
an Interbank Offered Rate for such Alternate Currency relating to the applicable
Interest Period, and (z) AMB LP shall then have an Investment Grade Rating from
both S&P and Moody’s. Each Borrowing outstanding under Section 2.1 of:
(a) Euro-Dollar Loans denominated in Dollars shall be in an aggregate principal
amount of $1,000,000, or an integral multiple of $500,000 in excess thereof;
(b) Euro-Dollar Loans denominated in Hong Kong Dollars shall be in an aggregate
principal amount of HK$8,000,000, or an integral multiple of HK$4,000,000 in
excess thereof; (c) Euro-Dollar Loans denominated in Singapore Dollars shall be
in an aggregate principal amount of S$2,000,000, or an integral multiple of
S$1,000,000 in excess thereof; (d) Euro-Dollar Loans denominated in Canadian
Dollars shall be in an aggregate principal amount of CA$1,000,000, or an
integral multiple of CA$500,000 in excess thereof; (e) Euro-Dollar Loans
denominated in Euros shall be in an aggregate principal amount of € 1,000,000,
or an integral multiple of €500,000 in excess thereof; and (f) Base Rate Loans
shall be in an aggregate principal amount of $500,000, or an integral multiple
of $100,000 in excess thereof; (except that any Borrowing may only be in the
aggregate amount available in accordance with Section 4.2(b), or in any amount
required to reimburse the Fronting Bank for any drawing under any Letter of
Credit); and each Borrowing in respect of the Tranche specified in the
applicable Notice of Borrowing shall be made from the several Applicable Banks
ratably in proportion to their respective Currency Commitments for such Tranche.
Subject to the provisions of Section 2.15 hereof, in no event shall the
aggregate Dollar Equivalent Amount of all Loans outstanding at any time, plus
outstanding Dollar Equivalent Amount of Letter of Credit Usage, exceed
$250,000,000 (as adjusted pursuant to Section 2.15, the “Facility Amount”)
except as provided in Section 2.10, nor shall the aggregate Dollar Equivalent
Amount of all Loans in respect of a Tranche at any time outstanding, plus the
outstanding Dollar Equivalent Amount of Letter of Credit Usage in respect of
such Tranche, exceed the Tranche Commitment applicable to such Tranche, with all
Loans denominated in Alternate Currencies being marked-to-market in the manner
set forth in Section 2.10. Subject to the limitations set forth herein, any
amounts repaid may be reborrowed.
SECTION 2.2 Notice of Borrowing.
          (a) With respect to any Borrowing in respect of a Tranche, an
Authorized Borrower shall give Administrative Agent notice not later than 1:00
p.m. (New York City time): (x) the Business Day prior to each Base Rate
Borrowing; or (y) the fourth (4th) Business Day before each Euro-Dollar
Borrowing denominated in Dollars, Canadian Dollars or Euros; or (z) the fifth
(5th) Business Day before each Euro-Dollar Borrowing denominated in an Alternate
Currency (other than Canadian Dollars or Euros), specifying:
               (i) the date of such Borrowing, which shall be a Business Day in
the case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing; provided, that, such Euro-Dollar Business Day shall also
be a London Business Day in the case of a Borrowing denominated in Canadian
Dollars, or a Toronto Business Day in the case of a Borrowing denominated in
Euros;
               (ii) the aggregate amount of such Borrowing and the applicable
Tranche;
               (iii) whether the Loans comprising such Borrowing are to be Base
Rate Loans or Euro-Dollar Loans and if Euro-Dollar Loans are requested other
than in Dollars, the type and amount of Alternate Currency Loans being requested
(it being understood that in the case of Canadian Dollar Loans, that such
Borrower may only request such Loans utilizing Canadian LIBOR);

31



--------------------------------------------------------------------------------



 



               (iv) information regarding the Loans and Letters of Credit Usage
substantially in the form set forth Schedule 2.2, completed by Borrower and
demonstrating and certifying that the requested Loans are less than the
outstanding Commitments and applicable Currency Commitment(s) and may be made in
accordance with the Tranche Percentages;
               (v) in the case of a Euro-Dollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period;
               (vi) payment instructions for deliver of such Borrowing;
               (vii) certify that no Default or Event of Default has occurred or
is continuing; and
               (viii) certify it is an Authorized Borrower with regard to such
Borrowing.
          (b) An Authorized Borrower shall give the Administrative Agent, and
the Fronting Bank, written notice in the event that it desires to have Letters
of Credit issued hereunder in respect of a Tranche no later than 1:00 p.m. (New
York City time) at least five (5) Business Days prior to, but excluding, the
date of such issuance. Each such notice shall specify: (i) the individual amount
of each requested Letter of Credit; (ii) the aggregate amount of the requested
Letters of Credit and the applicable Tranche; (iii) currency of each requested
Letter of Credit; (iv) the date of such issuance (which shall be a Business Day
(and, in the case of a Letter of Credit denominated in Canadian Dollars or
Euros, a Euro-Dollar Business Day)); (v) the name and address of the
beneficiary; (vi) the expiration date of the Letter of Credit (which in no event
shall be later than twelve (12) months after the Maturity Date); (vii) the
purpose and circumstances for which such Letter of Credit is being issued;
(viii) the terms upon which each such Letter of Credit may be drawn down (which
terms shall not leave any discretion to Fronting Bank); and (ix) a certification
substantially in the form of Schedule 2.2. Such notice shall further certify
that no Default or Event of Default has occurred or is continuing. Each such
notice may be revoked telephonically by the Borrower requesting issuance of such
Letter of Credit to the Fronting Bank and the Administrative Agent not less than
one (1) Business Day prior to the issuance of such Letter of Credit by the
Fronting Bank, provided such revocation is confirmed in writing by such Borrower
to the Fronting Bank and the Administrative Agent within one (1) Business Day by
facsimile. Notwithstanding anything contained herein to the contrary, each
Borrower shall complete and deliver to the Fronting Bank any required
documentation in connection with any Letter of Credit requested by it no later
than the second (2nd) Business Day prior to the date of issuance thereof. No
later than 1:00 p.m. (New York City time) on the date that is five (5) Business
Days prior to, but excluding, the date of issuance, the Borrower shall specify a
precise description of the documents and the verbatim text of any certificate to
be presented by the beneficiary of such Letter of Credit, which if presented by
such beneficiary prior to the expiration date of the Letter of Credit would
require the Fronting Bank to make a payment under the Letter of Credit;
provided, that Fronting Bank may, in its reasonable judgment, require changes in
any such documents and certificates only in conformity with changes in customary
and commercially reasonable practice or law and, provided further, that a Letter
of Credit shall require payment against a conforming draft to be made thereunder
on the third Business Day following the date that such draft is presented,
provided such presentation is made no later than 1:00 p.m. (New York City time)
(except that if the beneficiary of any Letter of Credit, denominated in Dollars,
requests at the time of the issuance of its Letter of Credit that payment be
made on the same Business Day against a conforming draft, such beneficiary shall
be entitled to such a same day draw, provided such draft is presented to the
Fronting Bank no later than 1:00 p.m. (New York City time) and provided further
the Borrower shall have requested to the Fronting Bank and the Administrative
Agent that such beneficiary shall be entitled to a same day draw). In
determining whether to pay on such Letter of Credit, the Fronting Bank shall be
responsible only to determine that the documents and certificates required to be
delivered under the Letter of Credit have been delivered and that they comply on
their face with the requirements of that Letter of Credit.
SECTION 2.3 Notice to Banks; Funding of Loans.

32



--------------------------------------------------------------------------------



 



          (a) Upon receipt of a Notice of Borrowing from a Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
Applicable Bank of the contents thereof and of such Bank’s share of such
Borrowing, of the interest rate determined pursuant thereto and the Interest
Period(s) (if different from those requested by the Borrower) and such Notice of
Borrowing shall not thereafter be revocable by the Borrower, unless such
Borrower shall pay any applicable expenses pursuant to Section 2.12.
          (b) Not later than 2:00 p.m. New York City time on the date of each
Borrowing in respect of any Tranche as indicated in the applicable Notice of
Borrowing, each Applicable Bank shall (except as provided in subsection (c) of
this Section 2.3) make available its share of such Borrowing in immediately
available funds, (i) in the case of a Borrowing denominated in Dollars, in
Federal funds in New York, New York, to the Administrative Agent at its account
referred to in Section 10.1, (ii) in the case of a Euro-Dollar Borrowing
denominated in Canadian Dollars, in Canadian Dollars available in New York, New
York, to the Administrative Agent at its account referred to in Section 10.1,
(iii) in the case of a Euro-Dollar Loan or Borrowing denominated in Singapore
Dollars or Hong Kong Dollars, in the designated account of the Hong Kong Dollars
Agent or the Singapore Dollars Agent set forth in Section 10.1, or (iv) in the
case of a Euro-Dollar Loan or Borrowing denominated in Euros, in the designated
account of the Administrative Agent set forth in Section 10.1. If AMB LP, or a
Borrower, has requested the issuance of a Letter of Credit, no later than 1:00
p.m. (New York City time) on the date of such issuance as indicated in the
notice delivered pursuant to Section 2.2(b), the Fronting Bank shall issue such
Letter of Credit in the amount so requested and deliver the same to such
Borrower, with a copy thereof to the Administrative Agent. Immediately upon the
issuance of each Letter of Credit by the Fronting Bank, the Fronting Bank shall
be deemed to have sold and transferred to each other Applicable Bank, and each
such other Applicable Bank shall be deemed, and hereby agrees, to have
irrevocably and unconditionally purchased and received from the Fronting Bank,
without recourse or warranty, an undivided interest and a participation in such
Letter of Credit, any drawing thereunder, and its obligation to pay its Pro Rata
Share with respect thereto, and any security therefor or guaranty pertaining
thereto, in an amount equal to such Applicable Bank’s Pro Rata Share thereof.
Upon any change in any of the Currency Commitments in accordance herewith, there
shall be an automatic adjustment to such participations to reflect such changed
shares. The Fronting Bank shall have the primary obligation to fund any and all
draws made with respect to such Letter of Credit notwithstanding any failure of
a participating Applicable Bank to fund its Pro Rata Share of any such draw. The
Administrative Agent will instruct the Fronting Bank to make such Letter of
Credit available to such Borrower and the Fronting Bank shall make such Letter
of Credit available to such Borrower at its address set forth in Section 10.1 or
at such address in the United States as such Borrower shall request on the date
of the Borrowing, or in the case of a Euro Letter of Credit, at such address in
Europe as such Borrower shall request on the date of the Borrowing. Each
Applicable Bank shall make available its share of any Borrowing in respect of
the Canadian Dollar Tranche, and the Fronting Bank shall issue each Letter of
Credit in respect of the Canadian Dollar Tranche, from its Domestic Lending
Office.
          (c) Unless the Administrative Agent shall have received notice from an
Applicable Bank prior to the date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.3 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the applicable Borrower on such
date a corresponding amount on behalf of such Bank. If and to the extent that
such Bank shall not have so made such share available to the Administrative
Agent, such Bank agrees to repay to the Administrative Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to a Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to the Administrative Agent such corresponding amount after reasonable
attempts are made by the

33



--------------------------------------------------------------------------------



 



Administrative Agent to collect such amounts from such Bank, each Borrower
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amounts together with interest thereto, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at the interest rate applicable thereto one
(1) Business Day after demand. Nothing contained in this Section 2.3(c) shall be
deemed to reduce the Commitment or Currency Commitment of any Bank or in any way
affect the rights of Borrowers with respect to any Defaulting Bank or
Administrative Agent. The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Section 2.3(b) hereof shall not relieve any other Bank of its obligations to
fund its Commitment or Currency Commitment, in accordance with the provisions
hereof.
          (d) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to the applicable Borrower in Federal funds or the
applicable Alternate Currency immediately available in accordance with, and on
the date set forth in, the applicable Notice of Borrowing.
SECTION 2.4 Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
each Borrower payable to the order of such Bank for the account of its
Applicable Lending Office.
          (b) Upon receipt of each Bank’s Note pursuant to Section 4.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by each Borrower with respect
thereto, and may, if such Bank so elects in connection with any transfer or
enforcement of its Note, endorse on the appropriate schedule appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding; provided, that the failure of any Bank to make any such
recordation or endorsement shall not affect the obligations of any Borrower
hereunder or under the Notes. Each Bank is hereby irrevocably authorized by each
Borrower so to endorse its Note and to attach to and make a part of its Note a
continuation of any such schedule as and when required.
          (c) The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.
          (d) There shall be no more than thirty-two (32) Euro-Dollar Groups of
Loans outstanding at any one time, of which no more than eight (8) Euro-Dollar
Groups of Loans outstanding shall be in any single currency.
SECTION 2.5 Method of Electing Interest Rates.
          (a) The Loans included in each Borrowing shall bear interest initially
at the type of rate specified by the applicable Borrower in the applicable
Notice of Borrowing. Thereafter, each Borrower may from time to time elect to
change or continue the type of interest rate borne by each Group of Loans of
such Borrower (subject in each case to the provisions of Article IX), as
follows:
               (i) if such Loans are Base Rate Loans or Canadian Base Rate
Loans, the applicable Borrower may elect to convert all or any portion of such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; provided, that,
in the case of Canadian Base Rate Loans, Canadian LIBOR or CDOR can then be
determined for the requested Interest Period and Borrower shall prepare and
deliver a certification substantially in the form of Schedule 2.2.
               (ii) if such Loans are Euro-Dollar Loans, the applicable Borrower
may elect to convert all or any portion of such Loans to Base Rate Loans and/or
elect to continue all or any portion of such

34



--------------------------------------------------------------------------------



 



Loans as Euro-Dollar Loans for an additional Interest Period or additional
Interest Periods, in each case effective on the last day of the then-current
Interest Period applicable to such Loans, or on such other date designated by
such Borrower in the Notice of Interest Rate Election provided such Borrower
shall prepare and deliver a certification substantially in the form of
Schedule 2.2 and pay any losses pursuant to Section 2.12.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Business Days
(or, in the case of an Alternate Currency Borrowing, five (5) Business Days)
prior to, but excluding, the effective date of the conversion or continuation
selected in such notice. A Notice of Interest Rate Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided, that: (i) such portion is allocated ratably
among the Loans comprising such Group; (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each, in the
case of (A) Euro-Dollar Loans denominated in Dollars, in an aggregate principal
amount of $1,000,000, or an integral multiple of $500,000 in excess thereof;
(B) Euro-Dollar Loans denominated in Hong Kong Dollars, in an aggregate
principal amount of HK$8,000,000, or an integral multiple of HK$4,000,000 in
excess thereof; (C) Euro-Dollar Loans denominated in Canadian Dollars shall be
in an aggregate principal amount of CA$1,000,000, or an integral multiple of
CA$500,000 in excess thereof; (D) Euro-Dollar Loans denominated in Singapore
Dollars, in an aggregate principal amount of S$2,000,000, or an integral
multiple of S$1,000,000 in excess thereof; and (E) Euro-Dollar Loans denominated
in Euros, in an aggregate principal amount of €1,000,000, or an integral
multiple of €500,000 in excess thereof; (iii) there shall be no more than
thirty-two (32) Euro-Dollar Groups of Loans outstanding at any time, of which no
more than eight (8) Euro-Dollar Groups of Loans outstanding shall be in any
single currency; (iv) no Loan may be continued as, or converted into, a
Euro-Dollar Loan when any Event of Default has occurred and is continuing; and
(v) no Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
               (i) the Group of Loans (or portion thereof) to which such notice
applies;
               (ii) the date on which the conversion or continuation selected in
such notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;
               (iii) if the Loans comprising such Group are to be converted, the
new type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of
the initial Interest Period applicable thereto; and
               (iv) if such Loans are to be continued as Euro-Dollar Loans for
an additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from a Borrower
pursuant to subsection (a) above, the Administrative Agent shall notify each
Applicable Bank the same day as it receives such Notice of Interest Rate
Election of the contents thereof, the interest rates determined pursuant thereto
and the Interest Periods (if different from those requested by the applicable
Borrower) and such notice shall not thereafter be revocable by such Borrower. If
the applicable Borrower fails to deliver a timely Notice of Interest Rate
Election to the Administrative Agent for any Group of Euro-Dollar Loans
denominated in Dollars, such Loans shall be converted into Base Rate Loans, on
the last day of the then-current Interest Period applicable thereto. If the
applicable Borrower fails to deliver a timely Notice of Interest Rate Election
to the Administrative Agent for any Group of Euro-Dollar Loans denominated in an
Alternate Currency, such Loans shall be continued as Euro-Dollar Loans in their
original currency with an Interest Period of one month.

35



--------------------------------------------------------------------------------



 



SECTION 2.6 Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.5,
at a rate per annum equal to the sum of the Base Rate plus the Applicable Margin
for Base Rate Loans for such day.
          (b) Each Canadian Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until the date it is repaid or converted into a Euro-Dollar Loan or Base
Rate Loan pursuant to Section 2.5, at a rate per annum equal to the sum of the
Canadian Base Rate plus the Applicable Margin for such Canadian Base Rate Loans
for such day.
          (c) Each Euro-Dollar Loan (other than Canadian Base Rate Loans) shall
bear interest on the outstanding principal amount thereof, for each day during
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the Applicable Margin for Euro-Dollar Loans for such day plus the Adjusted
Interbank Offered Rate applicable to such Interest Period.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and four percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the affected Borrowers and the Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
demonstrable error.
          (f) Interest on all Loans bearing interest at the Base Rate or the
Canadian Base Rate shall be payable, in arrears, on the first Business Day of
each calendar month. Interest on all Loans bearing interest based on the
Interbank Offered Rate shall be payable on the last Euro-Dollar Business Day of
the applicable Interest Period, but no less frequently than every three months
determined on the basis of the first (1st) day of the Interest Period applicable
to the Loan in question.
SECTION 2.7 Fees.
          (a) Facility Fee. For the period beginning on the date hereof and
ending on the date the Obligations are paid in full and this Agreement is
terminated (the “Facility Fee Period”), the Borrowers or Guarantors shall pay to
the Administrative Agent for the account of the Banks ratably in proportion to
their respective Commitments a facility fee on the aggregate Commitments at the
Applicable Fee Percentage. The facility fee shall be payable in arrears on each
January 1, April 1, July 1 and October 1 during the Facility Fee Period.
          (b) Letter of Credit Fee. During the Term and thereafter for so long
as any Letter of Credit shall be outstanding, each Borrower shall pay to the
Administrative Agent, for the account of the Applicable Banks in proportion to
their interests in respect of issued and undrawn Letters of Credit, a fee (a
“Letter of Credit Fee”) in an amount, provided that no Event of Default shall
have occurred and be continuing, equal to a rate per annum equal to the then
percentage per annum of the Applicable Margin with respect to Euro-Dollar Loans,
on the daily average of such issued and undrawn Letters of Credit for which such
Borrower is the account party, which fee shall be payable, in arrears, on each
January 1, April 1, July 1 and October 1 during the Term and thereafter for so
long as any Letter of Credit shall be outstanding. From the

36



--------------------------------------------------------------------------------



 



occurrence, and during the continuance, of an Event of Default, such fee shall
be increased to be equal to two percent (2%) per annum on the daily average of
such issued and undrawn Letters of Credit.
          (c) Fronting Bank Fee; Documentary and Processing Charges Payable to
Fronting Bank. Each Borrower shall pay the Fronting Bank, for its own account, a
fee for each Letter of Credit for which such Borrower is the account party (a
“Fronting Bank Fee”) at a rate per annum equal to the greater of: (i) 0.125% of
the issued and undrawn amount of such Letter of Credit; and (ii) $250, which fee
shall be in addition to and not in lieu of, the Letter of Credit Fee. The
Fronting Bank Fee shall be payable in arrears on each January 1, April 1, July 1
and October 1 during the Term. In addition to the Fronting Bank Fee, the each
Borrower shall pay directly to the Fronting Bank for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Fronting Bank relating to
letters of credit as from time to time in effect; provided, that, the Fronting
Bank has previously notified the Credit Parties in writing of such fees, costs
and charges. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
          (d) Extension Fee. If AMB LP elects to extend the Term of the
Commitments in accordance with Section 2.8(b), AMB LP shall pay to the
Administrative Agent, for the account of the Banks in proportion to their
interests, a fee (the “Extension Fee”) in the amount 15 basis points (equal to
0.15% of the Commitments). AMB LP shall pay the Extension Fee on or before the
Extension Date.
          (e) Fees Non-Refundable. All fees set forth in this Section 2.7 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrowers
or Guarantors to pay such fees in accordance with the provisions hereof shall be
binding upon each Borrower and each Guarantor, and shall inure to the benefit of
the Administrative Agent and the Banks regardless of whether any Loans are
actually made.
SECTION 2.8 Maturity Date; Extensions.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans and to participate in Letters of Credit hereunder)
shall terminate and expire on the Maturity Date. Upon the date of the
termination of the Term, any Loans then outstanding (together with accrued
interest thereon and all other Obligations) shall be due and payable on such
date.
          (b) Notwithstanding the foregoing, AMB LP may extend the Maturity Date
then in effect one time only for a period of one (1) year upon the following
terms and conditions: (i) delivery by AMB LP of a written notice to the
Administrative Agent (the “Extension Notice”) on or before a date that is not
more than ninety (90) days nor less than sixty (60) days prior to the
then-current Maturity Date, which Extension Notice the Administrative Agent
shall promptly deliver to the Banks; (ii) no Event of Default shall have
occurred and be continuing both on the date the Extension Notice is delivered to
Administrative Agent and on the then-current Maturity Date (the “Extension
Date”); (iii) AMB LP shall maintain an Investment Grade Rating from both S&P and
Moody’s; and (iv) AMB LP shall pay the Extension Fee to the Administrative Agent
on or before the Extension Date. Any such delivery of the Extension Notice shall
be irrevocable.
SECTION 2.9 Optional Prepayments.

37



--------------------------------------------------------------------------------



 



          (a) Any Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans or Canadian Base
Rate Loans pursuant to Section 9.1, in whole at any time, or from time to time
in part in amounts aggregating Five Hundred Thousand Dollars ($500,000) or Five
Hundred Thousand Canadian Dollars (CA$500,000), as applicable, or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group or
Borrowing.
          (b) Any Borrower may, upon at least three (3) Business Days’ (or in
the case of an Alternate Currency, five (5) Business Days’) notice to the
Administrative Agent, pay all or any portion of any Euro-Dollar Loan (other than
a Canadian Base Rate Loan) as of the last day of the Interest Period applicable
thereto. Except (i) as provided in Article IX, or (ii) with respect to any
Euro-Dollar Loan which has been converted to a Base Rate Loan or Canadian Base
Rate Loan pursuant to Sections 9.1, 9.2 or 9.5 hereof, no Borrower may prepay
all or any portion of the principal amount of any Euro-Dollar Loan prior to the
end of the Interest Period applicable thereto unless such Borrower shall also
pay any applicable expenses pursuant to Section 2.12. Notice of any such
prepayment shall be given on or prior to the third (3rd) Euro-Dollar Business
Day prior to, but excluding, the date of prepayment to the Administrative Agent.
Each such optional prepayment shall be in the amounts set forth in
Section 2.9(a) and shall be applied to prepay ratably the Loans of the Banks
included in any Group of Euro-Dollar Loans, except that any Euro-Dollar Loan
which has been converted to a Base Rate Loan or Canadian Base Rate Loan pursuant
to Sections 9.1, 9.2 or 9.5 hereof may be prepaid without ratable payment of the
other Loans in such Group of Loans which have not been so converted.
          (c) Any Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent (by 1:00 P.M. New York City time), reimburse the
Administrative Agent for the benefit of the Fronting Bank for the amount of any
drawing under a Letter of Credit in whole or in part in any amount.
          (d) Any Borrower may at any time return any undrawn Letter of Credit
to the Fronting Bank in whole, but not in part, and the Fronting Bank within a
reasonable period of time shall give the Administrative Agent and each of the
Banks notice of such return.
          (e) AMB LP may at any time and from time to time cancel all or any
part of the Commitments and the corresponding Currency Commitments by the
delivery to the Administrative Agent of a notice of cancellation executed by AMB
LP within the applicable time periods set forth in Sections 2.9(a) and 2.9(b) if
there are Loans then outstanding or, if there are no Loans outstanding at such
time as to which the Commitments and the corresponding Currency Commitments with
respect thereto are being canceled, upon at least three (3) Business Days’
notice to the Administrative Agent, whereupon, in either event, all or such
portion of the Commitments and the corresponding Currency Commitments, as
applicable, shall terminate as to the Banks, pro rata on the date set forth in
such notice of cancellation, and, if there are any Loans then outstanding, the
applicable Borrower(s) as designated by AMB LP shall prepay, as applicable, all
or such portion of Loans outstanding on such date in accordance with the
requirements of Sections 2.9(a) and 2.9(b). In no event shall AMB LP be
permitted to cancel Commitments for which a Letter of Credit has been issued and
is outstanding unless the applicable Borrower returns (or causes to be returned)
such Letter of Credit to the Fronting Bank. AMB LP shall be permitted to
designate in the notice of cancellation which Loans, if any, are to be prepaid.
          (f) Any amounts so prepaid pursuant to Sections 2.9(a) or 2.9(b) may
be reborrowed. In the event Borrowers elect to cancel all or any portion of the
Commitments pursuant to Section 2.9(e) hereof, such amounts may not be
reborrowed.

38



--------------------------------------------------------------------------------



 



SECTION 2.10 Mandatory Prepayments.
     The Administrative Agent shall calculate the Dollar Equivalent Amount of
all Loans and Letter of Credit Usage denominated in an Alternate Currency at the
time of (a) each Borrowing or issuance of a Letter of Credit, (b) on the last
Business Day of each month during each Interest Period longer than one month in
duration, and (c) at such times as may be deemed necessary by the Administrative
Agent in its sole discretion, if the outstanding Dollar Equivalent Amount of the
Loans and Letter of Credit Usage for any Tranche equals or exceeds ninety-eight
percent (98%) of the Tranche Commitment or the outstanding Dollar Equivalent
Amount of the Loans and Letters of Credit Usage for all Tranches equals or
exceeds the Facility Amount. If at any such time the Dollar Equivalent Amount
for a Tranche or for all Tranches, as the case may be, of the sum of: (i) all
outstanding Loans in respect of such Tranche or all Loans, as the case may be;
and (ii) Letter of Credit Usage in respect of such Tranche or all Letter of
Credit Usage, as the case may be; so determined by the Administrative Agent, in
the aggregate, exceeds an amount equal to one hundred and five percent (105%) of
a Tranche Commitment or Facility Amount, as applicable, one or more Borrowers,
within three (3) Business Days after notice thereof from the Administrative
Agent, shall repay all or a portion of such Loans, otherwise in accordance with
the applicable terms of this Agreement, in such amount so that, following the
making of such payment, the Dollar Equivalent Amount outstanding of such Loans
and Letter of Credit Usage does not exceed the applicable Tranche Commitments or
the Facility Amount.
SECTION 2.11 General Provisions as to Payments.
          (a) Borrowers shall make each payment of the principal of and interest
on the Loans and fees hereunder, by initiating a wire transfer not later than
1:00 p.m. (New York City time or 11:00 a.m. local time in the Principal
Financial Center of the Alternate Currency in question) on the date when due, of
Federal or other funds immediately available in New York, New York, or, in the
case of any Alternate Currency (other than Canadian Dollars), the Principal
Financial Center of the Alternate Currency in question, to the Administrative
Agent to the account referred to in Section 10.1, and such Borrower shall
deliver a federal reference number (or, in the case of an Alternate Currency,
other customarily applicable reference number) evidencing such wire to
Administrative Agent as soon as possible thereafter on the date when due. The
Administrative Agent will promptly (and in any event within one (1) Business Day
after receipt thereof (or, with respect to Euro-Dollar Loans denominated in
Alternate Currencies, one (1) Euro-Dollar Business Day, after receipt thereof))
distribute to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 11:00 a.m. (New York City time or local time in the Principal
Financial Center of the Alternate Currency in question) on any Business Day (or
Euro-Dollar Business Day, as applicable), and the Administrative Agent shall not
have distributed to any Bank its applicable share of such payment on such day,
the Administrative Agent shall distribute such amount to such Bank together with
interest thereon, for each day from the date such amount should have been
distributed to such Bank until the date the Administrative Agent distributes
such amount to such Bank, at the Federal Funds Rate. Whenever any payment of
principal of, or interest on the Base Rate Loans or the Canadian Base Rate Loans
or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans (other than
Canadian Base Rate Loans) shall be due on a day which is not a Euro-Dollar
Business Day, the date for payment thereof shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Euro-Dollar Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Banks hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the

39



--------------------------------------------------------------------------------



 



Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that a
Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
SECTION 2.12 Funding Losses.
     If a Borrower makes any payment of principal with respect to any
Euro-Dollar Loan (pursuant to Articles II, VII or IX or otherwise) on any day
other than the last day of the Interest Period applicable thereto, or if a
Borrower fails to borrow any Euro-Dollar Loans after notice has been given to
any Bank in accordance with Section 2.3(a), or if a Borrower shall deliver a
Notice of Interest Rate Election specifying that a Euro-Dollar Loan shall be
converted on a date other than the first (1st) day of the then-current Interest
Period applicable thereto, such Borrower shall reimburse each Bank within
15 days after certification of such Bank of such loss or expense (which shall be
delivered by each such Bank to the Administrative Agent for delivery to such
Borrower) for any resulting loss or expense incurred by it (or by an existing
Participant in the related Loan), including, without limitation, any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after any such payment or failure to
borrow, provided that such Bank shall have delivered to the Administrative Agent
and the Administrative Agent shall have delivered to such Borrower a
certification as to the amount of such loss or expense, which certification
shall set forth in reasonable detail the basis for and calculation of such loss
or expense and shall be conclusive in the absence of demonstrable error.
SECTION 2.13 Computation of Interest and Fees.
     Interest based on the Prime Rate, Canadian Prime Rate, HIBOR, CDOR, or the
Swap Offer Rate, hereunder shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day). For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement is calculated on the basis on a period other than a
calendar year in respect of Canadian Dollar Loans (in this Section 2.13, a
“Canadian Interest Period”), each rate of interest determined pursuant to such
calculation expressed as an annual rate is equivalent to such rate as so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days in the Canadian
Interest Period.
SECTION 2.14 Use of Proceeds.
     The proceeds of the Loans shall be used for the purposes permitted under
the Constituent Documents of the Borrowers, including, without limitation, for
interim acquisition financing and working capital. The proceeds of the Loans
shall not be used for the repurchase of capital stock of AMB. Neither Banks nor
the Administrative Agent shall have any liability, obligation, or responsibility
whatsoever with respect to any Borrower’s use of the proceeds of the Loans, and
neither Banks nor the Administrative Agent shall be obligated to determine
whether or not a Borrower’s use of the proceeds of the Loans are for purposes
permitted under the applicable Constituent Documents. Nothing, including,
without limitation, the advance of any Borrowing or rollover, shall be construed
as a representation or warranty, express or implied, to any party by Banks or
the Administrative Agent as to whether any use of proceeds by a Borrower is
permitted by the terms of its Constituent Documents.
SECTION 2.15 Increase in Commitments.

40



--------------------------------------------------------------------------------



 



          (a) At any time prior to the Maturity Date, provided no Event of
Default shall have occurred and then be continuing, AMB LP may request a
one-time increase in the aggregate amount of the Commitments (subject to
(iii) below), either by designating an Eligible Bank not theretofore a Bank to
become a Bank (such designation to be effective only with the prior written
consent of the Administrative Agent, which consent will not be unreasonably
withheld) and/or by agreeing with an existing Bank or Banks that such Bank’s
Commitment shall be increased. Upon execution and delivery by AMB LP and such
Bank or other Eligible Bank of an instrument in form reasonably satisfactory to
the Administrative Agent, such existing Bank shall have a Commitment as therein
set forth or such Eligible Bank shall become a Bank with a Commitment as therein
set forth and all the rights and obligations of a Bank with such a Commitment
hereunder; provided that:
               (i) AMB LP shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks;
               (ii) the Administrative Agent, the Hong Kong Dollars Agent (in
the event in the increased Commitment involving Hong Kong Dollars), the
Singapore Dollars Agent (in the event in the increased Commitment involving
Singapore Dollars) and the Borrowers shall have agreed on (a) the increase and
apportionment of the applicable Currency Commitments and, if applicable, (b) the
terms and conditions of one or more Supplemental Tranches; and
               (iii) the amount of such one time increase does not cause the
Facility Amount to exceed $350,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.15, within five (5) Business Days (in the case of any Base Rate Loans
or Canadian Base Rate Loans then outstanding) or at the end of the then-current
Interest Period with respect thereto (in the case of any Euro-Dollar Loans then
outstanding (other than Canadian Base Rate Loans)), as applicable, each Bank’s
Pro Rata Share shall be recalculated to reflect such increase in the Commitments
and the outstanding principal balance of the Loans shall be reallocated among
the Banks such that the outstanding principal amount of Loans owed to each Bank
shall be equal to such Bank’s Pro Rata Share (as recalculated). All payments,
repayments and other disbursements of funds by the Administrative Agent to Banks
shall thereupon and, at all times thereafter be made in accordance with each
Bank’s recalculated Pro Rata Share.
          (b) This Section 2.15 shall supersede any provisions in Sections 10.5
or 10.6 to the contrary.
SECTION 2.16 Special Provisions Regarding Loans Denominated in an Alternate
Currency.
     Upon the occurrence of an acceleration of the Loans pursuant to Article VII
(an “Acceleration Conversion”), automatically (and without the taking of any
action): (x) all then outstanding Canadian Base Rate Loans and other Euro-Dollar
Loans denominated in an Alternate Currency shall be converted into the Dollar
Equivalent Amount (as of the date such Acceleration Conversion first occurred)
of Base Rate Loans, which Loans shall be immediately due and payable; and
(y) all accrued and unpaid interest and other amounts owing with respect to
Canadian Base Rate Loans and other Euro-Dollar Loans denominated in an Alternate
Currency shall be converted into the Dollar Equivalent Amount of such accrued
and unpaid interest and other amounts (as of the date such Acceleration
Conversion first occurred) and shall be immediately due and payable.
SECTION 2.17 Letters of Credit.

41



--------------------------------------------------------------------------------



 



     (a) Subject to the terms contained in this Agreement and the other Loan
Documents, upon the receipt of a notice in accordance with Section 2.2(b)
requesting the issuance of a Letter of Credit, the Fronting Bank shall issue a
Letter of Credit or Letters of Credit in such form as is reasonably acceptable
to the applicable Borrower and the Fronting Bank (subject to the provisions of
Section 2.2(b)) in an amount or amounts equal to the amount or amounts requested
by the Borrower.
     (b) Each Letter of Credit shall be issued in the minimum amount of the
Dollar Equivalent Amount of One Hundred Thousand Dollars ($100,000) or such
lesser amount as may be agreed to by the Fronting Bank.
     (c) The Letter of Credit Usage shall be no more than the Letter of Credit
Sublimit.
     (d) In the event of any request for a drawing under any Letter of Credit by
the beneficiary thereunder, the Fronting Bank shall notify the applicable
Borrower and the Administrative Agent (and the Administrative Agent shall notify
each Bank thereof) on or before the date on which the Fronting Bank intends to
honor such drawing, and, except as provided in this subsection (d), the
applicable Borrower shall reimburse the Fronting Bank, in immediately available
funds, on the same day on which such drawing is honored in an amount equal to
the Dollar Equivalent Amount of such drawing. Notwithstanding anything contained
herein to the contrary, however, unless the applicable Borrower shall have
notified the Administrative Agent and the Fronting Bank prior to 1:00 p.m. (New
York City time) on the Business Day immediately preceding the date of such
drawing that AMB LP, or the applicable Borrower, intends to reimburse the
Fronting Bank for the Dollar Equivalent Amount of such drawing with funds other
than the proceeds of the Loans, the applicable Borrower, shall be deemed to have
timely given a Notice of Borrowing pursuant to Section 2.2 to the Administrative
Agent, requesting a Borrowing of Base Rate Loans on the date on which such
drawing is honored and in an amount equal to the Dollar Equivalent Amount of
such drawing. Each Applicable Bank (other than the Fronting Bank) shall, in
accordance with Section 2.3(b), make available its Pro Rata Share of such
Borrowing to the Administrative Agent, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the Fronting Bank for the
amount of such draw. In the event that any Applicable Bank fails to make
available to the Fronting Bank the amount of such Applicable Bank’s
participation on the date of a drawing, the Fronting Bank shall be entitled to
recover such amount on demand from such Applicable Bank together with interest
at the Federal Funds Rate commencing on the date such drawing is honored, and
the provisions of Section 10.17 shall otherwise apply to such failure.
     (e) If, at the time a beneficiary under any Letter of Credit requests a
drawing thereunder, an Event of Default as described in Section 7.1(f) or
Section 7.1(g) shall have occurred and is continuing, then on the date on which
the Fronting Bank shall have honored such drawing, the applicable Borrower shall
have an unreimbursed obligation (the “Unreimbursed Obligation”) to the Fronting
Bank in an amount equal to the amount of such drawing, which amount shall bear
interest at the annual rate of the sum of: (i) the Base Rate; plus (ii) two
percent (2%). Each Applicable Bank shall purchase an undivided participating
interest in such drawing in an amount equal to its Pro Rata Share of such
drawings, and upon receipt thereof the Fronting Bank shall deliver to such
Applicable Bank an Unreimbursed Obligation participation certificate dated the
date of the Fronting Bank’s receipt of such funds and in the amount of such
Applicable Bank’s pro rata share.
     (f) If, after the date hereof, any change in any law or regulation or in
the interpretation thereof by any court or administrative or governmental
authority charged with the administration thereof shall either: (i) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against letters of credit issued by, or assets held by, or deposits in or for
the account of, or participations in any letter of credit, upon any Bank
(including the Fronting Bank); or (ii) impose on any Bank any other condition
regarding this Agreement or such Bank (including the Fronting Bank) as it
pertains to the Letters of Credit or any participation therein and the result of
any event referred to in the preceding clause (i) or (ii) shall be to increase,
by an amount deemed by the Fronting

42



--------------------------------------------------------------------------------



 



Bank or such Bank to be material, the cost to the Fronting Bank or such Bank of
issuing or maintaining any Letter of Credit or participating therein, then the
applicable Borrower shall pay to the Fronting Bank or such Bank, within 15 days
after written demand by such Bank (with a copy to the Administrative Agent),
which demand shall be accompanied by a certificate showing, in reasonable
detail, the calculation of such amount or amounts, such additional amounts as
shall be required to compensate the Fronting Bank or such Bank for such
increased costs or reduction in amounts received or receivable hereunder. Each
Bank will promptly notify the applicable Borrower, and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section 2.17 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify the applicable Borrower of any such event within
90 days following the end of the month during which such event occurred, then
such Borrower’s liability for any amounts described in this Section incurred by
such Bank as a result of such event shall be limited to those attributable to
the period occurring subsequent to the ninetieth (90th) day prior to, but
excluding, the date upon which such Bank actually notified the applicable
Borrower of the occurrence of such event. A certificate of any Bank claiming
compensation under this Section 2.17 and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.
          (g) Each Credit Party hereby agrees to protect, indemnify, pay and
save the Fronting Bank harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and disbursements) which the Fronting Bank may incur or be
subject to as a result of: (i) the issuance of the Letters of Credit, other than
to the extent of the bad faith, gross negligence or willful misconduct of the
Fronting Bank; or (ii) the failure of the Fronting Bank to honor a drawing under
any Letter of Credit as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
governmental authority (collectively, “Governmental Acts”), other than to the
extent of the bad faith, gross negligence or willful misconduct of the Fronting
Bank. As between the Credit Parties and the Fronting Bank, the Credit Parties
assume all risks of the acts and omissions of any beneficiary with respect to
its use, or misuses of, the Letters of Credit issued by the Fronting Bank. In
furtherance and not in limitation of the foregoing, the Fronting Bank shall not
be responsible: (i) for the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of such Letters of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or insufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of any such Letter of Credit to comply fully with
conditions required in order to draw upon such Letter of Credit, other than as a
result of the bad faith, gross negligence or willful misconduct of the Fronting
Bank; (iv) for errors, omissions, interruptions or delays in transmission or
delivery of any message, by mail, cable, telegraph, facsimile transmission, or
otherwise; (v) for errors in interpretation of any technical terms; (vi) for any
loss or delay in the transmission or otherwise of any documents required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) for the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of such Letter of Credit; and (viii) for any consequence
arising from causes beyond the control of the Fronting Bank, including any
Governmental Acts, in each case other than to the extent of the bad faith, gross
negligence or willful misconduct of the Fronting Bank. None of the above shall
affect, impair or prevent the vesting of the Fronting Bank’s rights and powers
hereunder. In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Fronting
Bank under or in connection with the Letters of Credit issued by it or the
related certificates, if taken or omitted in good faith, shall not put the
Fronting Bank under any resulting liability to the Credit Parties; provided,
that, notwithstanding anything in the foregoing to the contrary, the Fronting
Bank will be liable to the Credit Parties for any damages suffered by them as a
result of the Fronting Bank’s grossly negligent or willful failure to pay

43



--------------------------------------------------------------------------------



 



under any Letter of Credit after the presentation to it of a sight draft and
certificates strictly in compliance with the terms and conditions of the Letter
of Credit.
          (h) If the Fronting Bank or the Administrative Agent is required at
any time, pursuant to any bankruptcy, insolvency, liquidation or reorganization
law or otherwise, to return to any Credit Party, any reimbursement of any
drawing under any Letter of Credit, each Applicable Bank shall pay to the
Fronting Bank or the Administrative Agent, as the case may be, its Pro Rata
Share of such payment, but without interest thereon unless the Fronting Bank or
the Administrative Agent is required to pay interest on such amounts to the
person recovering such payment, in which case with interest thereon, computed at
the same rate, and on the same basis, as the interest that the Fronting Bank or
the Administrative Agent is required to pay.
SECTION 2.18 Letter of Credit Usage Absolute.
The obligations of the Borrowers under this Agreement in respect of any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (as the same may be amended from
time to time) and any Letter of Credit Documents (as hereinafter defined) under
all circumstances, including, without limitation, to the extent permitted by
law, the following circumstances:
          (a) any lack of validity or enforceability of any Letter of Credit or
any other agreement or instrument relating thereto (collectively, the “Letter of
Credit Documents”) or any other Loan Document;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the applicable Borrower in
respect of the Letters of Credit or any other amendment or waiver of or any
consent by the applicable Borrower to departure from all or any of the Letter of
Credit Documents or any Loan Document; provided, that the Fronting Bank shall
not consent to any such change or amendment unless previously consented to in
writing by the applicable Borrower;
          (c) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the obligations of the Borrowers in respect of the Letters of
Credit;
          (d) the existence of any claim, set-off, defense or other right that
the applicable Borrower may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for whom any such beneficiary
or any such transferee may be acting), the Administrative Agent, the Fronting
Bank or any Bank (other than a defense based on the bad faith, gross negligence
or willful misconduct of the Administrative Agent, the Fronting Bank or such
Bank) or any other Person, whether in connection with the Loan Documents, the
transactions contemplated hereby or by the Letters of Credit Documents or any
unrelated transaction;
          (e) any draft or any other document presented under or in connection
with any Letter of Credit or other Loan Document proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, that payment by the
Fronting Bank under such Letter of Credit against presentation of such draft or
document shall not have been the result of the bad faith, gross negligence or
willful misconduct of the Fronting Bank;
          (f) payment by the Fronting Bank against presentation of a draft or
certificate that does not strictly comply with the terms of the Letter of
Credit; provided, that such payment shall not have been the result of the bad
faith, gross negligence or willful misconduct of the Fronting Bank; and
          (g) any other circumstance or happening whatsoever other than the
payment in full of all obligations hereunder in respect of any Letter of Credit
or any agreement or instrument relating to any Letter

44



--------------------------------------------------------------------------------



 



of Credit, whether or not similar to any of the foregoing, that might otherwise
constitute a defense available to, or a discharge of, ABM LP, or the applicable
Borrower; provided, that such other circumstance or happening shall not have
been the result of bad faith, gross negligence or willful misconduct of the
Fronting Bank.
SECTION 2.19 Establishment of a Supplemental Tranche.
          (a) Guarantors may from time to time request (each such request, a
“Supplemental Tranche Request”) certain Banks to provide a supplemental tranche
for loans in a currency (a “Supplemental Currency”) that is not included as
“Currency Commitment” on Schedule 2.1 at the time of such Supplemental Tranche
Request (each such new Tranche, a “Supplemental Tranche”).
          (b) Each Supplemental Tranche Request shall be made in the form of an
addendum substantially in the form of Exhibit E (a “Supplemental Addendum”) and
sent to the Administrative Agent and shall set forth (i) the proposed currency
of such Supplemental Tranche, (ii) the proposed Authorized Borrower(s),
(iii) the proposed interest types and rates for such Supplemental Tranche, and
(iv) any other specific terms of such Supplemental Tranche that Guarantors deem
necessary; provided that the availability period and maturity of any loans under
the Supplemental Tranche shall be the same as Dollar Tranche A. Promptly after a
Supplemental Tranche Request if the Administrative Agent cannot act as the
funding agent therefor the Guarantors shall, subject to the approval of the
Administrative Agent (which shall not be unreasonably withheld or delayed)
appoint the proposed funding agent for such requested Supplemental Tranche.
          (c) As a condition precedent to the addition of a Supplemental Tranche
to this Agreement: (i) each of the conditions and other requirements set forth
in Section 2.15 must be satisfied in the event such Supplemental Tranche
involves an increase in Commitments pursuant to Section 2.15; (ii) each Bank
providing a Currency Commitment under the Supplemental Tranche must be an
Eligible Bank as to such Supplemental Tranche; (iii) each Bank providing a
Currency Commitment under such Supplemental Tranche, the Administrative Agent,
and the proposed funding agent for such Supplemental Tranche (if it is not the
Administrative Agent) must execute the requested Supplemental Addendum;
(iv) each of the proposed borrowers under such Supplemental Tranche shall be
Authorized Borrowers with regard to such Supplemental Tranche, and (v) any other
documents or certificates that shall be reasonably requested by the
Administrative Agent in connection with the addition of the Supplemental Tranche
shall have been delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent.
          (d) If a Supplemental Tranche Request is accepted in accordance with
this Section, the Administrative Agent, the applicable funding agent, and the
Guarantors shall determine the effective date of such Supplemental Tranche (the
“Supplemental Tranche Effective Date”) and the final allocation of such
Supplemental Tranche. The Administrative Agent shall promptly distribute a
revised Schedule 2.1 to each Bank reflecting such new Supplemental Tranche and
notify each Lender of the Supplemental Tranche Effective Date.
SECTION 2.20 Letters of Credit Maturing after the Maturity Date.
          (a) Notwithstanding anything contained herein to the contrary, if any
Letters of Credit, by their terms, shall mature after the Maturity Date (as the
same may be extended), then, on and after the Maturity Date, the provisions of
this Agreement shall remain in full force and effect with respect to such
Letters of Credit, and the Borrower shall comply with the provisions of Section
2.20(b). No Letter of Credit shall mature on a date that is more than twelve
(12) months after the Maturity Date then in effect.

45



--------------------------------------------------------------------------------



 



          (b) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and the same shall expire on a date after the
Maturity Date, then, on the Maturity Date, AMB LP shall pay to the
Administrative Agent, on behalf of the Banks, in same day funds at the
Administrative Agent’s office designated in such demand, for deposit in the
Letter of Credit Collateral Account, Letter of Credit Collateral in an amount
equal to the Dollar Equivalent Amount of the Letter of Credit Usage under the
Letters of Credit. The Administrative Agent shall recalculate the Dollar
Equivalent Amount with respect to all Alternate Currency Letters of Credit
monthly, as of the first Business Day of each month. Interest shall accrue on
the Letter of Credit Collateral Account in accordance with the provisions of
Section 7.4.
          (c) From and after the Maturity Date, the Administrative Agent shall
calculate the Dollar Equivalent Amount of any outstanding Alternate Currency
Letters of Credit on the last Business Day of each month. If at any such time
the Dollar Equivalent Amount of the Letter of Credit Usage, so determined by the
Administrative Agent, exceeds the amount in the Letter of Credit Collateral
Account, the Guarantors, within three (3) Business Days after notice thereof
from the Administrative Agent, shall deposit (and cause the applicable Qualified
Borrowers to deposit) any such shortfall in the Letter of Credit Collateral
Account.
ARTICLE III
GUARANTY
SECTION 3.1 Guaranty of Payment.
     Subject to the limitation set forth below, each Guarantor hereby jointly
and severally unconditionally guarantees to each Bank and the Administrative
Agent the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) and the
timely performance of all other obligations under this Agreement and the other
Loan Documents. This Guaranty is a guaranty of payment and not of collection and
is a continuing guaranty and shall apply to the Obligations whenever arising.
Notwithstanding any provision to the contrary contained herein or in any of the
other Loan Documents, to the extent the obligations of any Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state or otherwise and including, without
limitation, applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity).
SECTION 3.2 Obligations Unconditional.
     The obligations of each Guarantor hereunder are, joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or any other agreement
or instrument referred to therein, to the fullest extent permitted by applicable
law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than the defense of the actual timely payment by the relevant Borrower of
its Obligations. Each Guarantor agrees that this Guaranty may be enforced by the
Banks without the necessity at any time of resorting to or exhausting any other
security or collateral and without the necessity at any time of having recourse
to the Notes or any other of the Loan Documents or any collateral, if any,
hereafter securing the Obligations or otherwise and each Guarantor hereby waives
the right to require the Banks to proceed against any Borrower or any other
Person (including the other Guarantor or any other co-guarantor) or to require
the Banks to pursue any other remedy or enforce any other right. Each Guarantor
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against any

46



--------------------------------------------------------------------------------



 



Borrower, the other Guarantor, or any other guarantor of the Obligations for
amounts paid under this Guaranty until such time as the Banks have been paid in
full, all Commitments under this Agreement have been terminated. Each Guarantor
further agrees that nothing contained herein shall prevent the Banks from suing
on the Notes or any of the other Loan Documents or foreclosing its security
interest in or Lien on any collateral, if any, securing the Obligation or from
exercising any other rights available to it under this Agreement, the Notes, any
other of the Loan Documents, or any other instrument of security, if any, and
the exercise of any of the aforesaid rights and the completion of any
foreclosure proceedings shall not constitute a discharge of either Guarantor’s
obligations hereunder; it being the purpose and intent of each Guarantor that
its obligations hereunder shall be absolute, independent and unconditional under
any and all circumstances. Neither the obligations of any Guarantor under this
Guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever by an impairment, modification,
change, release or limitation of the liability of any Borrower or any Guarantor
or by reason of the bankruptcy or insolvency of any Borrower or any Guarantor.
Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Administrative Agent or any Bank on this Guaranty or acceptance of this
Guaranty. The Obligations, and any part thereof, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guaranty. All dealings between each Borrower and
each Guarantor, on the one hand, and the Administrative Agent and the Banks, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty. Guarantor further agrees to all
rights of set-off as set forth in Section 10.5. During the continuance of any
Event of Default, each Guarantor hereby subordinates to the Obligations all
debts, liabilities and other obligations, whether direct, indirect, primary,
secondary, several, joint and several or otherwise, and irrespective of whether
such debts, liabilities and obligations be evidenced by note, contract, open
account, book entry or otherwise, owing by any Borrower to any Guarantor.
SECTION 3.3 Modifications.
     Each Guarantor agrees that: (a) all or any part of the collateral now or
hereafter held for the Obligations, if any, may be exchanged, compromised or
surrendered from time to time; (b) none of the Banks or the Administrative Agent
shall have any obligation to protect, perfect, secure or insure any such
security interests, liens or encumbrances now or hereafter held, if any, for the
Obligations or the properties subject thereto; (c) the time or place of payment
of the Obligations may be changed or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
(d) any Borrower and any other party liable for payment under the Loan Documents
may be granted indulgences generally; (e) any of the provisions of the Notes or
any of the other Loan Documents may be waived or, with the consent of the
Guarantors, modified or amended; (f) any party (including any co-guarantor)
liable for the payment thereof may be granted indulgences or be released; and
(g) any deposit balance for the credit of any Borrower or any other party liable
for the payment of the Obligations or liable upon any security therefor may be
released, in whole or in part, at, before or after the stated, extended or
accelerated maturity of the Obligations, all without notice to or further assent
by such Guarantor, which shall remain bound thereon, notwithstanding any such
exchange, compromise, surrender, extension, renewal, acceleration, modification,
indulgence or release.
SECTION 3.4 Waiver of Rights.
     Each Guarantor expressly waives to the fullest extent permitted by
applicable law: (a) notice of acceptance of this Guaranty by the Banks and of
all extensions of credit to any Borrower by the Banks; (b) presentment and
demand for payment or performance of any of the Obligations; (c) protest and
notice of dishonor or of default (except as specifically required in this
Agreement) with respect to the Obligations or with respect to any security
therefor; (d) notice of the Banks obtaining, amending, substituting for,
releasing, waiving or modifying any security interest, lien or encumbrance, if
any, hereafter securing the Obligations, or

47



--------------------------------------------------------------------------------



 



the Banks’ subordinating, compromising, discharging or releasing such security
interests, liens or encumbrances, if any; and (e) all other notices to which
such Guarantor might otherwise be entitled.
SECTION 3.5 Reinstatement.
     The obligations of each Guarantor under this Article III shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Bank
on demand for all reasonable costs and expenses (including, without limitation,
reasonable fees and expenses of legal counsel) incurred by such Person in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
SECTION 3.6 Remedies.
     Each Guarantor agrees that, as between Guarantors, on the one hand, and the
Administrative Agent and the Banks, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 7.2 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 7.2) notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing such Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable, jointly and
severally, by Guarantors.
SECTION 3.7 Subrogation.
     Each Guarantor agrees that, until the Obligations are paid in full in cash,
it will not exercise, and hereby waives, any right of reimbursement,
subrogation, contribution, set-off or other claims against any Borrower arising
by contract or operation of law in connection with any payment made or required
to be made by any Guarantor under this Agreement or the other Loan Documents.
After the indefeasible payment in full in cash of the Obligations (other than
any part of the Obligations that represents contingent contractual indemnities),
each Guarantor shall be entitled to exercise against any Borrower all such
rights of reimbursement, subrogation, contribution, and set-off, and all such
other claims, to the fullest extent permitted by law.
ARTICLE IV
CONDITIONS
SECTION 4.1 Closing.
     The closing hereunder shall occur on the date when each of the following
conditions is satisfied (or waived in writing by the Administrative Agent and
the Banks), each document to be dated the Closing Date unless otherwise
indicated:
          (a) Notes. The Borrowers shall have executed and delivered to the
Administrative Agent a Note payable for the account of each Bank, dated on or
before the Closing Date and complying with the provisions of Section 2.4;

48



--------------------------------------------------------------------------------



 



          (b) Credit Agreement. The Guarantors, the Borrowers, the
Administrative Agent and each of the Banks shall have delivered to the
Guarantors and the Administrative Agent a duly executed original of this
Agreement;
          (c) Qualified Borrower Joinder Documents. The Borrowers shall have
delivered to the Administrative Agent duly executed Qualified Borrower Joinder
Documents, satisfactory to the Administrative Agent in its discretion as to form
and substance;
          (d) Legal Opinions. The Administrative Agent shall have received an
opinion of DLA Piper Rudnick Gray Cary US LLP, special counsel to the Credit
Parties, covering such matters relating to the transactions contemplated hereby
as reasonably requested by the Administrative Agent, and acceptable to the
Administrative Agent, the Banks and their counsel;
          (e) Constituent Documents. The Administrative Agent shall have
received all documents the Administrative Agent may reasonably request relating
to the existence of the Guarantors, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the agreement of limited
partnership of AMB LP, as well as the certificate of limited partnership of AMB
LP, both as amended, modified or supplemented to the Closing Date, certified to
be true, correct and complete by a senior officer of AMB LP as of a date not
more than ten (10) days prior to the Closing Date, together with a certificate
of existence as to AMB LP from the Secretary of State (or the equivalent
thereof) of Delaware, to be dated not more than thirty (30) days prior to the
Closing Date, as well as the articles of incorporation of AMB, as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of AMB as of a date not more than ten (10) days
prior to the Closing Date, together with a good standing certificate as to AMB
from the Secretary of State (or the equivalent thereof) of Maryland, to be dated
not more than thirty (30) days prior to the Closing Date;
          (f) Solvency Certificate. The Borrowers and each Guarantor shall have
executed a solvency certificate acceptable to the Administrative Agent;
          (g) Counterparts; Satisfactory Form. The Administrative Agent shall
have received all certificates, agreements and other documents and papers
referred to in this Section 4.1 and the Notice of Borrowing referred to in
Section 4.2, if applicable, unless otherwise specified, in sufficient
counterparts, satisfactory in form and substance to the Administrative Agent in
its sole discretion;
          (h) Actions Taken. The Borrowers and Guarantors shall have taken all
actions required to authorize the execution and delivery of this Agreement and
the other Loan Documents and the performance thereof by such Borrowers and each
Guarantor;
          (i) No Environmental Liability. The Banks shall be satisfied that
neither the Borrowers nor AMB LP, AMB, nor any Consolidated Subsidiary, is
subject to any present or contingent environmental liability which could have a
Material Adverse Effect and Guarantors shall have delivered a certificate so
stating;
          (j) Payment of Fees. The Administrative Agent shall have received, for
its and any other Bank’s account, all fees due and payable pursuant to
Section 2.7 hereof on or before the Closing Date, and the reasonable fees and
expenses accrued through the Closing Date of Haynes and Boone, L.L.P. and
applicable local counsel, if required by such firm and if such firm has
delivered an invoice in reasonable detail of such

49



--------------------------------------------------------------------------------



 



fees and expenses in sufficient time for the approval and processing of the
same, shall have been paid to Haynes and Boone, L.L.P. and applicable local
counsel;
          (k) Approvals. Guarantors shall have delivered copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the each of them, and the validity and
enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
          (l) No Default. No Default or Event of Default shall have occurred;
and
          (m) Compliance Certificate. AMB LP shall have delivered a certificate
in form acceptable to Administrative Agent showing compliance with the
requirements of Section 6.8 as of the Closing Date.
SECTION 4.2 Borrowings.
     The obligation of any Bank to make a Loan or to participate in any Letter
of Credit issued by the Fronting Bank and the obligation of the Fronting Bank to
issue a Letter of Credit is subject to the satisfaction of the following
conditions:
          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2 or a request to cause a Fronting Bank to issue a Letter
of Credit pursuant to Section 2.17;
          (b) immediately after such Borrowing: (i) the aggregate outstanding
principal Dollar Equivalent Amount of the Loans plus the Letter of Credit Usage
will not exceed such Bank’s Commitment or the aggregate amount of the
Commitments; (ii) the aggregate outstanding principal Dollar Equivalent Amount
of the Loans plus Letter of Credit Usage denominated in the currency of such
Borrowing will not exceed the applicable Tranche Commitment; and (iii) the Loans
have been funded in accordance with the Tranche Percentages;
          (c) immediately before and after such Borrowing or issuance of any
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing both before and after giving effect to the making of such Loans or
the issuance of such Letter of Credit;
          (d) the representations and warranties of the Guarantors contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;
          (e) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and
          (f) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing or issuance of a Letter of Credit hereunder shall be deemed to be
a representation and warranty by the Credit Parties on the date of such
Borrowing or issuance as to the facts specified in

50



--------------------------------------------------------------------------------



 



clauses (b), (c), (d), (e) and (f) (to the extent that any Credit Party is or
should have been aware of any Material Adverse Effect) of this Section, except
as otherwise disclosed in writing by a Credit Party to the Banks.
Notwithstanding anything herein to the contrary, no Borrowing or issuance of a
Letter of Credit shall be permitted if such Borrowing would cause any Credit
Party to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     In order to induce the Administrative Agent and each of the other Banks
which is or may become a party to this Agreement to make the Loans, each Credit
Party, as applicable, makes the following representations and warranties as of
the Closing Date. Such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the other Loan
Documents and the making of the Loans.
SECTION 5.1 Existence and Power.
     AMB LP is a limited partnership, duly formed and validly existing as a
limited partnership under the laws of the State of Delaware and has all powers
and all material governmental licenses, authorizations, consents and approvals
required to own its property and assets and carry on its business as now
conducted or as it presently proposes to conduct and has been duly qualified and
is in good standing in every jurisdiction in which the failure to be so
qualified and/or in good standing is likely to have a Material Adverse Effect.
AMB is a corporation, duly formed, validly existing and in good standing under
the laws of the State of Maryland and has all powers and all material
governmental licenses, authorizations, consents and approvals required to own
its property and assets and carry on its business as now conducted or as it
presently proposes to conduct and has been duly qualified and is in good
standing in every jurisdiction in which the failure to be so qualified and/or in
good standing is likely to have a Material Adverse Effect. Each Borrower is a
duly formed and validly existing juridical entity under the laws of its
jurisdiction of formation and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.
SECTION 5.2 Power and Authority.
     AMB LP and each Borrower has the requisite power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action, if any, to authorize the
execution and delivery on behalf of AMB LP or such Borrower and the performance
by AMB LP or such Borrower of the Loan Documents to which it is a party. AMB LP,
each Borrower and AMB each have duly executed and delivered each Loan Document
to which it is a party in accordance with the terms of this Agreement, and each
such Loan Document constitutes the legal, valid and binding obligation of AMB
LP, such Borrower and AMB, enforceable in accordance with its terms, except as
enforceability may be limited by applicable insolvency, bankruptcy or other laws
affecting creditors rights generally, or general principles of equity, whether
such enforceability is considered in a proceeding in equity or at law. AMB has
the power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents to which it is a party and has taken
all necessary action to authorize the execution, delivery and performance of
such Loan Documents. AMB, as general partner of AMB LP, has the power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents on behalf of AMB LP to which AMB LP is a party and has taken
all necessary action to authorize the execution and delivery on behalf of AMB LP
and the performance by AMB LP of such Loan Documents.

51



--------------------------------------------------------------------------------



 



SECTION 5.3 No Violation.
          (a) Neither the execution, delivery or performance by or on behalf of
AMB LP of the Loan Documents to which it is a party, nor compliance by AMB LP
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents: (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality; (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of AMB LP or any of its Consolidated
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which AMB LP (or of any partnership of
which AMB LP is a partner) or any of its Consolidated Subsidiaries is a party or
by which it or any of its property or assets is bound or to which it is subject
(except for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements); or
(iii) will cause a material default by AMB LP under any organizational document
of any Person in which AMB LP has an interest, or cause a material default under
AMB LP’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).
          (b) Neither the execution, delivery or performance by AMB of the Loan
Documents to which it is a party, nor compliance by AMB with the terms and
provisions thereof nor the consummation of the transactions contemplated by such
Loan Documents: (i) will materially contravene any applicable provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality; (ii) will materially conflict with or result in
any breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
AMB or any of its Consolidated Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, or other agreement or other instrument to
which AMB (or of any partnership of which AMB is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements); or (iii) will cause a material
default by AMB under any organizational document of any Person in which AMB has
an interest, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).
          (c) Neither the execution, delivery or performance by any Borrower of
the Loan Documents to which it is a party, nor compliance by such Borrower with
the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Borrower pursuant to the terms
of any indenture, mortgage, deed of trust, or other agreement or other
instrument to which such Borrower (or of any partnership of which such Borrower
is a partner) is a party or by which it or any of its property or assets is
bound or to which it is subject (except for such breaches and defaults under
loan agreements which the lenders thereunder have agreed to forbear pursuant to
valid forbearance agreements), or (iii) will cause a material default by such
Borrower under any organizational document of any Person in which such Borrower
has an interest, the consequences of which conflict, breach or default would
have a Material Adverse Effect, or result in or require the creation or
imposition of any Lien whatsoever upon any Property (except as contemplated
herein).

52



--------------------------------------------------------------------------------



 



SECTION 5.4 Financial Information.
          (a) The consolidated balance sheet of AMB LP, AMB and their
Consolidated Subsidiaries as of December 31, 2005, and the related consolidated
statements of operations and cash flows of AMB LP and AMB for the fiscal year
then ended, reported on by PricewaterhouseCoopers fairly present, in conformity
with GAAP, the consolidated financial position of AMB LP, AMB and their
Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such fiscal quarter.
          (b) Since March 31, 2006: (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect; and
(ii) except as set forth on Schedule 5.4(b), neither AMB LP nor AMB has incurred
any material indebtedness or guaranty on or before the Closing Date.
SECTION 5.5 Litigation.
     Except as previously disclosed by AMB LP in writing to the Banks, there is
no action, suit or proceeding pending against, or to the knowledge of AMB LP
threatened against or affecting: (i) AMB LP, any Borrower, AMB or any of their
Consolidated Subsidiaries; (ii) the Loan Documents or any of the transactions
contemplated by the Loan Documents or (iii) any of their assets, before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could, individually, or
in the aggregate have a Material Adverse Effect or which in any manner draws
into question the validity of this Agreement or the other Loan Documents. As of
the Closing Date, no such action, suit or proceeding exists.
SECTION 5.6 Intentionally Omitted.
SECTION 5.7 Environmental.
     AMB LP conducts reviews of the effect of Environmental Laws on the
business, operations and properties of AMB LP and its Consolidated Subsidiaries
when necessary in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently owned, any
capital or operating expenditures required to achieve or maintain compliance
with environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
and any actual or potential liabilities to third parties, including, without
limitation, employees, and any related costs and expenses). On the basis of this
review, AMB LP has reasonably concluded that such associated liabilities and
costs, including, without limitation, the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.
SECTION 5.8 Taxes.
     AMB LP, each Borrower, AMB and their Consolidated Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the AMB LP, any Borrower,
AMB or any Consolidated Subsidiary, except such taxes, if any, as are reserved
against in accordance with GAAP, such taxes as are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect.
The charges, accruals and reserves on the books of the AMB LP, AMB and their
Consolidated Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of AMB LP, adequate.
SECTION 5.9 Full Disclosure.

53



--------------------------------------------------------------------------------



 



     All information heretofore furnished by any Credit Party to the
Administrative Agent or any Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby or thereby is true and accurate
in all material respects on the date as of which such information is stated or
certified. Each Credit Party has disclosed to the Administrative Agent, in
writing any and all facts which have or may have (to the extent such Credit
Party can now reasonably foresee) a Material Adverse Effect.
SECTION 5.10 Solvency.
     On the Closing Date and after giving effect to the transactions
contemplated by the Loan Documents occurring on the Closing Date, AMB LP, each
Borrower and AMB will be Solvent.
SECTION 5.11 Use of Proceeds.
     All proceeds of the Loans will be used by Borrowers only in accordance with
the provisions hereof. Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
regulations T, U, or X of the Federal Reserve Board.
SECTION 5.12 Governmental Approvals.
     No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with the execution, delivery and performance of any
Loan Document or the consummation of any of the transactions contemplated
thereby other than those that have already been duly made or obtained and remain
in full force and effect or those which, if not made or obtained, would not have
a Material Adverse Effect.
SECTION 5.13 Investment Company Act; Public Utility Holding Company Act.
     Neither AMB LP, any Borrower, AMB nor any Consolidated Subsidiary (other
than AMB Capital Partners, LLC) is: (x) an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended; (y) a “holding company” or a “subsidiary
company” of a “holding company” or an “affiliate” of either a “holding company”
or a “subsidiary company” within the meaning of the Public Utility Holding
Company Act of 2005; or (z) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.
SECTION 5.14 Principal Offices.
     As of the Closing Date, the principal office, chief executive office and
principal place of business of AMB LP and AMB is Pier 1, Bay 1, San Francisco,
CA 94111.
SECTION 5.15 REIT Status.
     AMB is qualified and AMB intends to continue to qualify as a real estate
investment trust under the Code.
SECTION 5.16 Patents, Trademarks, etc.
     AMB LP and each Borrower has obtained and holds in full force and effect
all patents, trademarks, servicemarks, trade names, copyrights and other such
rights, free from burdensome restrictions, which are necessary for the operation
of its business as presently conducted, the impairment of which is likely to
have a Material Adverse Effect.

54



--------------------------------------------------------------------------------



 



SECTION 5.17 Judgments.
     As of the Closing Date, there are no final, non-appealable judgments or
decrees in an aggregate amount of Thirty-Five Million Dollars ($35,000,000) or
more entered by a court or courts of competent jurisdiction against any Credit
Party, or, to the extent such judgment would be recourse to either Guarantor,
any of its Consolidated Subsidiaries (other than judgments as to which, and only
to the extent, a reputable insurance company has acknowledged coverage of such
claim in writing or which have been paid or stayed).
SECTION 5.18 No Default.
     No Event of Default or, to the best of AMB LP’s knowledge, Default exists
under or with respect to any Loan Document and neither AMB LP, any Borrower, nor
AMB is in default in any material respect beyond any applicable grace period
under or with respect to any other material agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound in any
respect, the existence of which default is likely to result in a Material
Adverse Effect.
SECTION 5.19 Licenses, etc.
     AMB LP and each Borrower has obtained and does hold in full force and
effect, all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditation, easements, rights of way and other consents and
approvals which are necessary for the operation of its businesses as presently
conducted, the absence of which is likely to have a Material Adverse Effect.
SECTION 5.20 Compliance With Law.
     To AMB LP’s knowledge, AMB LP, each Borrower and each of its respective
Real Property Assets are in compliance with all laws, rules, regulations,
orders, judgments, writs and decrees, including, without limitation, all
building and zoning ordinances and codes, the failure to comply with which is
likely to have a Material Adverse Effect.
SECTION 5.21 No Burdensome Restrictions.
     Except as may have been disclosed by AMB LP in writing to the Banks,
neither AMB LP nor any Borrower is a party to any agreement or instrument or
subject to any other obligation or any charter or corporate or partnership
restriction, as the case may be, which, individually or in the aggregate, is
likely to have a Material Adverse Effect.
SECTION 5.22 Brokers’ Fees.
     No Credit Party has dealt with any broker or finder with respect to the
transactions contemplated by this Agreement or otherwise in connection with this
Agreement, and no Credit Party has done any act, had any negotiations or
conversation, or made any agreements or promises which will in any way create or
give rise to any obligation or liability for the payment by any Borrower of any
brokerage fee, charge, commission or other compensation to any party with
respect to the transactions contemplated by the Loan Documents, other than the
fees payable to the Administrative Agent and the Banks, and certain other
Persons as previously disclosed in writing to the Administrative Agent.
SECTION 5.23 Intentionally Omitted.
SECTION 5.24 Insurance.

55



--------------------------------------------------------------------------------



 



     AMB LP currently maintains insurance at 100% replacement cost insurance
coverage (subject to customary deductibles) in respect of each of its Real
Property Assets, as well as commercial general liability insurance (including,
without limitation, “builders’ risk” where applicable) against claims for
personal, and bodily injury and/or death, to one or more persons, or property
damage, as well as workers’ compensation insurance, in each case with respect to
liability and casualty insurance with insurers having an A.M. Best
policyholders’ rating of not less than A-VII in amounts that prudent owners of
assets such as AMB LP’s directly or indirectly owned Real Property Assets would
maintain.
SECTION 5.25 Organizational Documents.
     The documents delivered pursuant to Section 4.1(e) constitute, as of the
Closing Date, all of the organizational documents (together with all amendments
and modifications thereof) of AMB LP, each Borrower as of the Closing Date and
AMB. AMB LP represents that it has delivered to the Administrative Agent true,
correct and complete copies of each such document. AMB is the general partner of
AMB LP. AMB held (directly or indirectly) an approximately 95.1 general
partnership interest in AMB LP, excluding preference units, as of December 31,
2005.
SECTION 5.26 Unencumbered Properties.
     As of March 31, 2006, each Property listed on Schedule 1.1 as a
Unencumbered Property: (a) is wholly-owned or ground leased (directly or
beneficially) by AMB LP, a Financing Partnership or a Joint Venture Subsidiary;
(b) is not subject (nor are any equity interests in such Property that are owned
directly or indirectly by AMB LP, AMB or any Joint Venture Parent subject) to a
Lien which secures Indebtedness of any Person, other than Permitted Liens; and
(c) is not subject (nor are any equity interests in such Property that are owned
directly or indirectly by AMB LP, AMB or Joint Venture Parent subject) to any
Negative Pledge. All of the information set forth on Schedule 1.1 is true and
correct in all material respects.
ARTICLE VI
AFFIRMATIVE AND NEGATIVE COVENANTS
     Each Guarantor covenants and agrees, as applicable, that, so long as any
Bank has any Commitment hereunder or any Obligations remain unpaid:
SECTION 6.1 Information.
     AMB LP will deliver to each of the Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of AMB LP and AMB)
a consolidated balance sheet of AMB LP, AMB and their Consolidated Subsidiaries
as of the end of such Fiscal Year and the related consolidated statements of AMB
LP’s and AMB’s operations and consolidated statements of AMB LP’s and AMB’s cash
flow for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year (if available), all reported in a manner
acceptable to the Securities and Exchange Commission on AMB LP’s and AMB’s
Form 10K and reported on by PricewaterhouseCoopers or other independent public
accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the AMB LP and AMB): (i) a consolidated balance sheet of

56



--------------------------------------------------------------------------------



 



AMB LP, AMB and their Consolidated Subsidiaries as of the end of such quarter
and the related consolidated statements of AMB LP’s and AMB’s operations and
consolidated statements of AMB LP’s and AMB’s cash flow for such quarter and for
the portion of the AMB LP’s and AMB’s Fiscal Year ended at the end of such
quarter, all reported in the form provided to the Securities and Exchange
Commission on AMB LP’s and AMB’s Form 10Q; and (ii) and such other information
reasonably requested by the Administrative Agent or any Bank;
          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of AMB LP: (i) setting forth in reasonable detail (including,
without limitation, reconciliation to GAAP) the calculations required to
establish whether AMB LP was in compliance with the requirements of Section 6.8
on the date of such financial statements; (ii) certifying: (x) that such
financial statements fairly present in all material respects the financial
condition and the results of operations of AMB LP on the dates and for the
periods indicated, on the basis of GAAP, with respect to AMB LP subject, in the
case of interim financial statements, to normally recurring year-end
adjustments; and (y) that such officer has reviewed the terms of the Loan
Documents and has made, or caused to be made under his or her supervision, a
review in reasonable detail of the business and condition of AMB LP during the
period beginning on the date through which the last such review was made
pursuant to this Section 6.1(c) (or, in the case of the first certification
pursuant to this Section 6.1(c), the Closing Date) and ending on a date not more
than ten (10) Business Days prior to, but excluding, the date of such delivery
and that (1) on the basis of such financial statements and such review of the
Loan Documents, no Event of Default existed under Section 7.1(b) with respect to
Sections 6.8 and 6.9 at or as of the date of said financial statements; and
(2) on the basis of such review of the Loan Documents and the business and
condition of AMB LP, to the best knowledge of such officer, as of the last day
of the period covered by such certificate no Default or Event of Default under
any other provision of Section 7.1 occurred and is continuing or, if any such
Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof and, the action AMB LP proposes to take in respect
thereof. Such certificate shall set forth the calculations required to establish
the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of any
Guarantor obtains knowledge of any Default, if such Default is then continuing,
a certificate of the chief financial officer, or other executive officer of such
Guarantor setting forth the details thereof and the action which the Credit
Parties are taking or propose to take with respect thereto; and (ii) promptly
and in any event within five (5) Business Days after any Guarantor obtains
knowledge thereof, notice of: (x) any litigation or governmental proceeding
pending or threatened against any Credit Party or the directly or indirectly
held Real Property Assets of Guarantors as to which there is a reasonable
possibility of an adverse determination and which, if adversely determined, is
likely to individually or in the aggregate, result in a Material Adverse Effect;
and (y) any other event, act or condition which is likely to result in a
Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of AMB
generally, copies of all proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
is not publicly available, copies of all reports on Forms 10-K and 10-Q (or
their equivalents) (other than the exhibits thereto, which exhibits will be
provided upon request therefor by any Bank) which AMB shall have filed with the
Securities and Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group: (i) gives or is required to give notice to the PBGC
of any “reportable event” (as defined in Section 4043 of ERISA) with respect to
any Plan which might constitute grounds for a termination of such Plan under
Title IV of ERISA, or knows that the plan administrator of any Plan has given or
is required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given

57



--------------------------------------------------------------------------------



 



to the PBGC; (ii) receives notice of complete or partial withdrawal liability
under Title IV of ERISA or notice that any Multiemployer Plan is in
reorganization, is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Code, a copy of such application; (v) gives notice of intent
to terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, and in the case of clauses (i) through
(vii) above, which event could result in a Material Adverse Effect, a
certificate of the chief financial officer or the chief accounting officer of
AMB LP setting forth details as to such occurrence and action, if any, which AMB
LP or applicable member of the ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after AMB LP
obtains actual knowledge of any of the following events, a certificate of AMB
LP, executed by an officer of AMB LP, specifying the nature of such condition,
and AMB LP’s or, if AMB LP has actual knowledge thereof, the Environmental
Affiliate’s proposed initial response thereto: (i) the receipt by AMB LP, or any
of the Environmental Affiliates of any communication (written or oral), whether
from a governmental authority, citizens group, employee or otherwise, that
alleges that AMB LP, or any of the Environmental Affiliates, is not in
compliance with applicable Environmental Laws, and such noncompliance is likely
to have a Material Adverse Effect; (ii) the existence of any Environmental Claim
pending against AMB LP or any Environmental Affiliate and such Environmental
Claim is likely to have a Material Adverse Effect; or (iii) any release,
emission, discharge or disposal of any Material of Environmental Concern that is
likely to form the basis of any Environmental Claim against AMB LP or any
Environmental Affiliate which in any such event is likely to have a Material
Adverse Effect;
          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to AMB LP relating to any loss which is
likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
          (j) simultaneously with the delivery of the information required by
Sections 6.1(a) and 6.1(b), a statement of all Qualifying Unencumbered
Properties; and
          (k) from time to time such additional information regarding the
financial position or business of AMB LP, AMB and their Subsidiaries as the
Administrative Agent, at the request of any Bank, may reasonably request in
writing, so long as disclosure of such information could not result in a
violation of, or expose AMB LP, AMB or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on AMB LP, AMB or any of their
Subsidiaries or on any Property of any of them.
SECTION 6.2 Payment of Obligations.
     AMB LP, each Borrower, AMB and their Consolidated Subsidiaries will pay and
discharge, at or before maturity, all their respective material obligations and
liabilities including, without limitation, any obligation pursuant to any
agreement by which it or any of its properties is bound, in each case where the
failure to so pay or discharge such obligations or liabilities is likely to
result in a Material Adverse Effect, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same.

58



--------------------------------------------------------------------------------



 



SECTION 6.3 Maintenance of Property; Insurance; Leases.
          (a) AMB LP will keep, and will cause each Consolidated Subsidiary to
keep, all property useful and necessary in its business, including without
limitation its Real Property Assets (for so long as it constitutes Real Property
Assets), in good repair, working order and condition, ordinary wear and tear
excepted, in each case where the failure to so maintain and repair will have a
Material Adverse Effect.
          (b) AMB LP shall maintain, or cause to be maintained, insurance
described in Section 5.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets. AMB LP will
deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time: (i) full information as to the insurance
carried; (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or material change in coverage required by
Section 5.24 from that existing on the date of this Agreement; and (iii)
forthwith, notice of any cancellation or nonrenewal (without replacement) of
coverage by AMB LP.
SECTION 6.4 Maintenance of Existence.
     AMB LP, each Borrower and AMB each will preserve, renew and keep in full
force and effect, their respective partnership and corporate existence and their
respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.
SECTION 6.5 Compliance with Laws.
     AMB LP, each Borrower and AMB will, and will cause their Subsidiaries to,
comply in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws, and all zoning and building codes with respect
to its Real Property Assets and ERISA and the rules and regulations thereunder
and all federal securities laws) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings or where the
failure to do so will not have a Material Adverse Effect or expose the
Administrative Agent or Banks to any material liability therefor.
SECTION 6.6 Inspection of Property, Books and Records.
     AMB LP, each Borrower and AMB will keep proper books of record and account
in which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities in conformity with GAAP,
modified as required by this Agreement and applicable law; and will permit
representatives of any Bank, at such Bank’s expense, or from and after an Event
of Default, at such Credit Party’s expense, to visit and inspect any of its
properties, including without limitation its Real Property Assets, and so long
as disclosure of such information could not result in a violation of, or expose
AMB LP, any Borrower, AMB or their Subsidiaries to any material liability under,
any applicable law, ordinance or regulation or any agreements with unaffiliated
third parties that are binding on AMB LP, any Borrower, AMB or any of their
Subsidiaries or on any Property of any of them, to examine and make abstracts
from any of its books and records and to discuss its affairs, finances and
accounts with its officers and independent public accountants, all at such
reasonable times during normal business hours, upon reasonable prior notice and
as often as may reasonably be desired. The Administrative Agent shall coordinate
any such visit or inspection to arrange for review by any Bank requesting any
such visit or inspection.
SECTION 6.7 Existence.

59



--------------------------------------------------------------------------------



 



     AMB LP shall do or cause to be done, all things necessary to preserve and
keep in full force and effect its, each Borrower’s, AMB’s and their Consolidated
Subsidiaries’ existence and its patents, trademarks, service marks, trade names,
copyrights, franchises, licenses, permits, certificates, authorizations,
qualifications, accreditation, easements, rights of way and other rights,
consents and approvals the nonexistence of which is likely to have a Material
Adverse Effect.
SECTION 6.8 Financial Covenants.
          (a) Total Liabilities to Total Asset Value. AMB LP shall not permit
the ratio of Total Liabilities to Total Asset Value of AMB LP to exceed 0.60:1
at any time; provided, however, such ratio may exceed 0.60:1 for any two
(2) consecutive quarters but in no event shall AMB LP permit the ratio of Total
Liabilities to Total Asset Value to exceed 0.65:1 at any time.
          (b) Adjusted EBITDA to Fixed Charges Ratio. AMB LP shall not permit
the ratio of Adjusted EBITDA to Fixed Charges, for the then most recently
completed four (4) consecutive Fiscal Quarters, to be less than 1.75:1.
          (c) Secured Debt to Total Asset Value. AMB LP shall not permit the
ratio of Secured Debt to Total Asset Value of AMB LP to exceed 0.25:1 at any
time.
          (d) Intentionally Omitted.
          (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. AMB LP shall not permit the ratio of Unencumbered Net Operating Cash
Flow to Unsecured Interest Expense to be less than 1.75:1.
          (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
AMB LP determined in conformity with GAAP will at no time be less than the sum
of Two Billion Two Hundred Million Dollars ($2,200,000,000) and seventy percent
(70%) of the Net Offering Proceeds (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in AMB LP or AMB, up to the amount paid by AMB LP or AMB in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that neither AMB LP nor AMB shall have increased its
Net Worth as a result of any such proceeds) received by AMB LP or AMB subsequent
to the Closing Date.
          (g) Dividends. During the continuance of a monetary Event of Default,
AMB LP shall only pay partnership distributions that are necessary to enable AMB
to make those dividends necessary to maintain AMB’s status as a real estate
investment trust.
          (h) Permitted Holdings. AMB LP’s primary business will not be
substantially different from that conducted by AMB LP on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any other business activities of AMB LP and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by AMB LP does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of AMB LP
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage, the value of Unimproved Assets shall be
calculated based upon the book value thereof, determined in accordance with
GAAP.
          (i) Intentionally Omitted.

60



--------------------------------------------------------------------------------



 



          (j) No Liens. AMB LP and AMB shall not, and shall not allow any of
their Subsidiaries, Financing Partnerships or Joint Venture Subsidiaries to,
allow any Unencumbered Property (or any equity interests in such Property that
are owned directly or indirectly by AMB LP, AMB or any Joint Venture Parent),
that is necessary to comply with the provisions of Section 6.8(e) hereof, to
become subject to a Lien that secures the Indebtedness of any Person, other than
Permitted Liens.
          (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
SECTION 6.9 Restriction on Fundamental Changes.
          (a) Neither AMB LP nor AMB shall enter into any merger or
consolidation without obtaining the prior written consent thereto in writing of
the Majority Banks, unless the following criteria are met: (i) either (x) AMB LP
or AMB is the surviving entity; or (y) the individuals constituting AMB’s board
of directors or board of trustees immediately prior to such merger or
consolidation represent a majority of the surviving entity’s board of directors
or board of trustees after such merger or consolidation; and (ii) the entity
which is merged into AMB LP or AMB is predominantly in the commercial real
estate business; Nothing in this Section shall be deemed to prohibit the sale or
leasing of portions of the Real Property Assets in the ordinary course of
business.
          (b) AMB LP shall not amend its agreement of limited partnership or
other organizational documents in any manner that would have a Material Adverse
Effect without the Majority Banks’ consent. Without limitation of the foregoing,
no Person shall be admitted as a general partner of AMB LP other than AMB. AMB
shall not amend its articles of incorporation, by-laws, or other organizational
documents in any manner that would have a Material Adverse Effect without the
Majority Banks’ consent. No Borrower shall amend its organizational documents in
any manner that would have a Material Adverse Effect without the Majority Banks’
consent. AMB LP shall not make any “in-kind” transfer of any of its property or
assets to any of its constituent partners if such transfer would result in an
Event of Default under Section 7.1(b) by reason of a breach of the provisions of
Section 6.8.
SECTION 6.10 Changes in Business.
          (a) Except for Permitted Holdings and Foreign Property Interests,
neither AMB LP, any Borrower nor AMB shall enter into any business which is
substantially different from that conducted by AMB LP or AMB on the Closing Date
after giving effect to the transactions contemplated by the Loan Documents. AMB
shall carry on its business operations through AMB LP, its Consolidated
Subsidiaries and its Investment Affiliates.
          (b) Except for Permitted Holdings and Foreign Property Interests, AMB
LP shall not engage in any line of business which is substantially different
from the business conducted by AMB LP on the Closing Date, which includes the
ownership, operation and development of Real Property Assets and the provision
of services incidental thereto, whether directly or through its Consolidated
Subsidiaries and Investment Affiliates.
SECTION 6.11 AMB Status.
          (a) Status. AMB shall at all times: (i) remain a publicly traded
company listed for trading on the New York Stock Exchange; and (ii) maintain its
status as a self-directed and self-administered real estate investment trust
under the Code.

61



--------------------------------------------------------------------------------



 



          (b) Indebtedness. AMB shall not, directly or indirectly, create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except:
               (i) the Obligations; and
               (ii) Indebtedness of AMB LP for which there is recourse to AMB
which, after giving effect thereto, may be incurred or may remain outstanding
without giving rise to an Event of Default or Default under any provision of
this Article VI.
          (c) Restriction on Fundamental Changes.
               (i) AMB shall not have an investment in any Person other than:
(x) AMB LP or indirectly through AMB LP; (y) directly or indirectly in Financing
Partnerships; and (z) the interests identified on Schedule 6.11(c)(i) as being
owned by AMB.
               (ii) AMB shall not acquire an interest in any Property other than
securities issued by AMB LP and Financing Partnerships and the interests
identified on Schedule 6.11(c)(ii) attached hereto.
          (d) Environmental Liabilities. Neither AMB nor any of its Subsidiaries
shall become subject to any Environmental Claim which has a Material Adverse
Effect, including, without limitation, any arising out of or related to: (i) the
release or threatened release of any Material of Environmental Concern into the
environment, or any remedial action in response thereto; or (ii) any violation
of any Environmental Laws. Notwithstanding the foregoing provision, AMB shall
have the right to contest in good faith any claim of violation of an
Environmental Law by appropriate legal proceedings and shall be entitled to
postpone compliance with the obligation being contested as long as: (i) no Event
of Default shall have occurred and be continuing; (ii) AMB shall have given
Administrative Agent prior written notice of the commencement of such contest;
(iii) noncompliance with such Environmental Law shall not subject AMB or such
Subsidiary to any criminal penalty or subject the Administrative Agent or any
Bank to pay any civil penalty or to prosecution for a crime; and (iv) no portion
of any Property material to AMB LP or its condition or prospects shall be in
substantial danger of being sold, forfeited or lost, by reason of such contest
or the continued existence of the matter being contested.
          (e) Disposal of Partnership Interests. AMB will not directly or
indirectly convey, sell, transfer, assign, pledge or otherwise encumber or
dispose of any of its partnership interests in AMB LP or any of its equity
interest in any of the partners of AMB LP as of the date hereof (except in
connection with the dissolution or liquidation of such partners of AMB LP or the
redemption of interests in connection with stock repurchase programs), except
for the reduction of AMB’s interest in AMB LP arising from AMB LP’s issuance of
partnership interests in AMB LP or the retirement of preferred units by AMB LP.
AMB will continue to be the managing general partner of AMB LP.
SECTION 6.12 Other Indebtedness.
     AMB LP and AMB shall not allow any of their Subsidiaries, Financing
Partnerships or Joint Venture Subsidiaries that own, directly or indirectly, any
Unencumbered Property to directly or indirectly create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness other than
trade debt incurred in the ordinary course of business and Indebtedness owing to
AMB LP or any Financing Partnership, if the resulting failure of such Property
to qualify as a Unencumbered Property would result in an Event of Default under
Section 6.8.
SECTION 6.13 Forward Equity Contracts.

62



--------------------------------------------------------------------------------



 



     If AMB LP shall enter into any forward equity contracts, AMB LP may only
settle the same by delivery of stock, it being agreed that if AMB LP shall
settle the same with cash, the same shall constitute an Event of Default
hereunder unless AMB LP shall have received the unanimous consent of the Banks
to settle such forward equity contracts with cash.
SECTION 6.14 Capital Funding Loans.
     Notwithstanding anything in this Agreement to the contrary, in the event
that any Property located outside the United States (each a “Non-US Property”)
is owned by a Financing Partnership (a “100% AMB Non-US Property Owner”), by a
Joint Venture Subsidiary (a “JV Non-US Property Owner”) or by a wholly-owned
direct or indirect subsidiary of a Joint Venture Subsidiary (a “Tiered Non-US
Property Owner;” such Joint Venture Subsidiary is hereinafter referred to as the
“First Tier JV;” each entity through which the First Tier JV indirectly owns a
Tiered Non-US Property Owner is hereinafter referred to as an “Intermediate Tier
Entity;” and the Tiered Non-US Property Owners, the 100% AMB Non-US Property
Owners and the JV Non-US Property Owners are sometimes hereinafter referred to
individually as a “Non-US Property Owner” and collectively as the “Non-US
Property Owners”) and the Non-US Property Owner or, in the case of any Tiered
Non-US Property Owner, the related First Tier JV or a related Intermediate Tier
Entity has incurred Indebtedness (whether or not such Indebtedness is secured by
a Lien against such Non-US Property and/or any direct or indirect equity
interests in the Non-US Property Owner) (each a “Capital Funding Loan”) held by:

  (x)   in the case of a 100% AMB Non-US Property Owner, AMB LP or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which AMB LP’s Share is the same or greater than AMB
LP’s Share in such Non-US Property Owner, or (BB) a Financing Partnership (or
AMB LP directly) and entities which are not Financing Partnerships (including
Persons who are not Affiliates of AMB LP or whose constituent entities include
Persons who are not Affiliates of AMB LP) (“Joint Lenders”), provided that AMB
LP’s direct or indirect share of such Indebtedness is the same or greater than
AMB LP’s Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

  (a)   in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by AMB LP (as defined below),     (b)   in the case of
a Capital Funding Loan made by Joint Lenders, any remedies in connection with
enforcement of such Capital Funding Loan may only be exercised by such Joint
Lenders concurrently and, in the event of any such exercise and the Joint
Lenders acquire such Non-US Property or any direct or indirect equity interests
in such Non-US Property Owner, the sale or refinancing of such Non-US Property
and, if the direct or indirect equity interests in

63



--------------------------------------------------------------------------------



 



      such Non-US Property Owner are held jointly, such equity interests will be
Substantially Controlled by AMB LP, and     (c)   no interest in any Capital
Funding Loan or Second Tier Funding Loan held directly or indirectly by AMB LP
is subject to any Lien (other than a Permitted Lien) or any Negative Pledge.

For purposes of the foregoing, an action will be “Substantially Controlled by
AMB LP” if such action is substantially controlled directly by AMB LP or through
one or more Financing Partnerships either by agreement of the parties, through
the provisions of a Person’s formation documents or otherwise. For purposes of
the preceding sentence, an action shall be deemed to be substantially controlled
directly by AMB LP or through one or more Financing Partnerships if AMB LP or
such Financing Partnerships have the ability to exercise a usual and customary
buy-sell right in the event of a disagreement regarding such action. As used
herein the term “Second Tier Funding Loan” means any loans made to an
International FinCo by AMB LP, any Financing Partnerships of AMB LP and/or any
other Person with an equity interest in such International FinCo (or affiliates
of such other Person) so long as (x) AMB LP’s direct or indirect share of the
combined loans of AMB LP, any Financing Partnership and/or such other Persons
(or affiliates thereof) to the International FinCo is the same or greater than
AMB LP’s Share of the applicable Non-US Property Owner, and (y) all such loans
are pari passu and any remedies that may be exercised in connection with
enforcement of such loans may only be exercised concurrently or not at all.
SECTION 6.15 Additional Borrowers and Authorized Borrowers.
     If after the Closing Date, a Qualified Borrower desires to become a
Borrower hereunder, such Qualified Borrower shall: (i) so notify the
Administrative Agent; (ii) duly execute and deliver to the Administrative Agent:
(x) a Note made payable for the account of each Bank; and (y) applicable
Qualified Borrower Joinder Documents; (iii) satisfy all of the conditions with
respect thereto in form and substance reasonably satisfactory to the
Administrative Agent; and (iv) obtain the consent of the Banks in the affected
Tranche (such consent not to be unreasonably withheld) that Qualified Borrower
is acceptable as an Authorized Borrower in such affected Tranche. Upon a
Qualified Borrower’s addition as a Borrower hereunder, such Qualified Borrower
shall be deemed to be a Borrower hereunder. The Administrative Agent shall
promptly notify each Bank and, as applicable, the Hong Kong Dollars Agent, each
Reference Bank, or the Singapore Dollars Agent, upon a Qualified Borrower’s
addition as a Borrower hereunder and shall, upon request by each Bank, provide
copies of any Qualified Borrower Joinder Documents in receipt thereof. Each such
Borrower shall remain a Qualified Borrower for so long as it has Obligations
outstanding.
     A Qualified Borrower may be designated as an Authorized Borrower under a
Tranche or Tranches by obtaining the consent of the Banks in the applicable
Tranche or Tranches (such consent not to be unreasonably withheld). Upon such
designation Administrative Agent shall amend Schedule 6.15 with delivery to the
Parties hereto.
SECTION 6.16 Other Information.

64



--------------------------------------------------------------------------------



 



     AMB LP hereby acknowledges that: (a) the Administrative Agent and/or the
Arranger may make available to the Banks materials and/or information provided
by or on behalf of AMB LP and AMB hereunder (collectively, “Guarantor
Materials”) by posting the Guarantor Materials on IntraLinks or another similar
electronic system (the “Platform”); and (b) certain of the Banks may be
“public-side” Banks (i.e., Banks that do not wish to receive material non-public
information with respect to AMB LP or its securities) (each, a “Public Bank”).
AMB LP hereby agrees that (w) all Guarantor Materials that are to be made
available to Public Banks shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking the Guarantor Materials “PUBLIC,” AMB
LP shall be deemed to have authorized the Administrative Agent, the Arranger,
and the Banks to treat such Guarantor Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to AMB LP or its securities for purposes of United
States Federal and state securities laws; (y) all Guarantor Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Guarantor Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
ARTICLE VII
DEFAULTS
SECTION 7.1 Events of Default.
     An “Event of Default” shall have occurred if one or more of the following
events shall have occurred and be continuing:
          (a) any Borrower shall fail to: (i) pay when due any principal of any
Loan; or (ii) any Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to the Administrative Agent or the Banks
hereunder, or pursuant to Sections 9.4(a) or 9.4(c), and the same shall continue
for a period of five (5) days after the same becomes due;
          (b) any Guarantor shall fail to observe or perform any covenant
applicable to it contained in Section 6.8, Sections 6.9(a) or 6.9(b),
Section 6.10, Sections 6.11(a), 6.11(b) or 6.11(c), Section 6.12, Section 6.13
or Section 6.15;
          (c) any Guarantor shall fail to observe or perform any covenant or
agreement applicable to it contained in this Agreement (other than those covered
by clauses (a), (b), (e), (f), (g), (h), (j), (n) or (o) of this Section 7.1)
for 30 days after written notice thereof has been given to such Guarantor by the
Administrative Agent; or if such default is of such a nature that it cannot with
reasonable effort be completely remedied within said period of thirty (30) days
such additional period of time as may be reasonably necessary to cure same,
provided such Guarantor commences such cure within said thirty (30) day period
and diligently prosecutes same, until completion, but in no event shall such
extended period exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made by
any Credit Party in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
such Credit Party at the time made or deemed made to be incorrect, the defect
causing such representation or warranty to be incorrect when made (or deemed
made) is not removed within thirty (30) days after written notice thereof from
the Administrative Agent to such Credit Party;

65



--------------------------------------------------------------------------------



 



          (e) either Guarantor, any Borrower, any Subsidiary or any Investment
Affiliate shall default in the payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) of any amount owing in
respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed Fifty Million Dollars
($50,000,000) and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Debt; or either
Guarantor, any Borrower, any Subsidiary or any Investment Affiliate shall
default in the performance or observance of any obligation or condition with
respect to any such Recourse Debt or any other event shall occur or condition
exist beyond the giving of any required notice and the expiration of any
applicable grace period, if the effect of such default, event or condition is to
accelerate the maturity of any such indebtedness or to permit (without any
further requirement of notice or lapse of time) the holder or holders thereof,
or any trustee or agent for such holders, to accelerate the maturity of any such
indebtedness;
          (f) any Credit Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization, winding-up, judicial management,
receivership, scheme of arrangement, or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
any Credit Party seeking liquidation, reorganization, winding-up, judicial
management, receivership, scheme of arrangement, or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 90 days; or an order for relief shall
be entered against any Credit Party under the federal bankruptcy laws as now or
hereafter in effect;
          (h) intentionally omitted;
          (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the either
Guarantor or, to the extent of any recourse to either Guarantor, any Borrower,
or any Guarantor’s Consolidated Subsidiaries (other than any judgment as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing) and (i) any such judgments or decrees shall
not be stayed, discharged, paid, bonded or vacated within thirty (30) days, or
(ii) enforcement proceedings shall be commenced by any creditor on any such
judgments or decrees;
          (j) there shall be a change in the majority of the Board of Directors
of AMB during any twelve (12) month period, excluding any change in directors
resulting from: (i) the death or disability of any director; or
(ii) satisfaction of any requirement for the majority of the members of the
board of directors or trustees of AMB to qualify under applicable law as
independent directors, or (iii) the replacement of any director who is an
officer or employee of AMB or an affiliate of AMB with any other officer or
employee of AMB or an affiliate of AMB;
          (k) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of AMB;

66



--------------------------------------------------------------------------------



 



          (l) AMB shall cease at any time to qualify as a real estate investment
trust under the Code;
          (m) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of AMB LP or AMB rather than a liability of the Plan, the
liability of AMB LP or AMB) is equal to or greater than $20,000,000 and which
the Administrative Agent reasonably determines will have a Material Adverse
Effect;
          (n) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (o) at any time, for any reason any Guarantor or Borrower seeks to
repudiate its obligations under any Loan Document;
          (p) a default beyond any applicable notice or grace period under any
of the other Loan Documents;
          (q) any assets of any Guarantor or Borrower shall constitute “assets”
(within the meaning of ERISA or Section 4975 of the Code, including but not
limited to 29 C.F.R. § 2510.3-101 or any successor regulation thereto) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code; or
          (r) the Note, the Loan, the Obligations, the Guaranty or any of the
Loan Documents or the exercise of any of the Administrative Agent’s or any of
the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.
SECTION 7.2 Rights and Remedies.
          (a) Upon the occurrence of any Event of Default described in
Sections 7.1(f), (g), (o) or (q), the Commitments shall immediately terminate
and the unpaid principal amount of, and any and all accrued interest on, the
Loans and any and all accrued fees and other Obligations hereunder shall
automatically become immediately due and payable, with all additional interest
from time to time accrued thereon and without presentation, demand, or protest
or other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by each
Borrower; and upon the occurrence and during the continuance of any other Event
of Default, the Administrative Agent, following consultation with the Banks, may
(and upon the demand of the Majority Banks shall), by written notice to the
Borrowers, in addition to the exercise of all of the rights and remedies
permitted the Administrative Agent and the Banks at law or equity or under any
of the other Loan Documents, declare that the Commitments are terminated and
declare the unpaid principal amount of and any and all accrued and unpaid
interest on the Loans and any and all accrued fees and other Obligations
hereunder to be, and the same shall thereupon be, immediately due and payable
with all additional

67



--------------------------------------------------------------------------------



 



interest from time to time accrued thereon and (except as otherwise provided in
the Loan Documents) without presentation, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and notice of acceleration), all of which are hereby expressly waived by each
Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Majority Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.
SECTION 7.3 Notice of Default.
     The Administrative Agent shall give notice to the applicable Borrower and
the Guarantors under Sections 7.1(c) and 7.1(d) promptly upon being requested to
do so by the Majority Banks and shall thereupon notify all the Banks thereof.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default (other than nonpayment of
principal of or interest on the Loans) unless the Administrative Agent has
received notice in writing from a Bank or a Borrower referring to this Agreement
or the other Loan Documents, describing such event or condition. Should the
Administrative Agent receive notice of the occurrence of a Default or Event of
Default expressly stating that such notice is a notice of a Default or Event of
Default, or should the Administrative Agent send the Borrowers a notice of a
Default or Event of Default, the Administrative Agent shall promptly give notice
thereof to each Bank.
SECTION 7.4 Actions in Respect of Letters of Credit.
          (a) If, at any time and from time to time, any Letter of Credit shall
have been issued hereunder and an Event of Default shall have occurred and be
continuing, then, upon the occurrence and during the continuation thereof, the
Administrative Agent, after consultation with the Banks, may, and upon the
demand of the Majority Banks shall, whether in addition to the taking by the
Administrative Agent of any of the actions described in this Article or
otherwise, make a demand upon the Credit Parties to, and forthwith upon such
demand (but in any event within ten (10) days after such demand) the Credit
Parties shall, pay to the Administrative Agent, on behalf of the Banks, in same
day funds at the Administrative Agent’s office designated in such demand, for
deposit in a special cash collateral account (the “Letter of Credit Collateral
Account”) to be maintained in the name of the Administrative Agent (on behalf of
the Banks) and under its sole dominion and control at such place as shall be
designated by the Administrative Agent, an amount equal to the amount of the
Letter of Credit Usage under the Letters of Credit. Interest shall accrue on the
Letter of Credit Collateral Account at a rate equal to the rate on overnight
funds.
          (b) The Credit Parties hereby pledge, assign and grant to the
Administrative Agent, as administrative agent for its benefit and the ratable
benefit of the Banks, a lien on and a security interest in, the following
collateral (the “Letter of Credit Collateral”):
               (i) the Letter of Credit Collateral Account, all cash deposited
therein and all certificates and instruments, if any, from time to time
representing or evidencing the Letter of Credit Collateral Account;

68



--------------------------------------------------------------------------------



 



               (ii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the Credit Parties in substitution for
or in respect of any or all of the then existing Letter of Credit Collateral;
               (iii) all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing Letter of Credit
Collateral; provided, that, if no Event of Default has occurred and is
continuing, any interest, dividends or other earnings received with respect to
the Letter of Credit Collateral shall be distributed to AMB LP on a monthly
basis; and
               (iv) to the extent not covered by the above clauses, all proceeds
of any or all of the foregoing Letter of Credit Collateral.
The lien and security interest granted hereby secures the payment of all
obligations of Credit Parties now or hereafter existing hereunder and under any
other Loan Document.
          (c) The Credit Parties hereby authorize the Administrative Agent for
the ratable benefit of the Banks to apply, from time to time after funds are
deposited in the Letter of Credit Collateral Account, funds then held in the
Letter of Credit Collateral Account to the payment of any amounts, in such order
as the Administrative Agent may elect, as shall have become due and payable by
AMB LP, or the Borrowers, to the Banks in respect of the Letters of Credit.
          (d) Neither the Credit Parties, nor any Person claiming or acting on
behalf of or through the Credit Parties shall have any right to withdraw any of
the funds held in the Letter of Credit Collateral Account, except as provided in
Sections 7.4(b) and 7.4(h) hereof.
          (e) The Credit Parties agree that they will not: (i) sell or otherwise
dispose of any interest in the Letter of Credit Collateral; or (ii) create or
permit to exist any lien, security interest or other charge or encumbrance upon
or with respect to any of the Letter of Credit Collateral, except for the
security interest created by this Section 7.4.
          (f) If any Event of Default shall have occurred and be continuing:
               (i) The Administrative Agent may, in its sole discretion, without
notice to any of the Credit Parties except as required by law and at any time
from time to time, charge, set off or otherwise apply all or any part of the
Letter of Credit Collateral against: first (x) amounts previously drawn on any
Letter of Credit that have not been reimbursed by any Borrower, and (y) any
Letter of Credit Usage described in clause (ii) of the definition thereof that
are then due and payable; and second, any other unpaid Obligations then due and
payable against the Letter of Credit Collateral Account or any part thereof, in
such order as the Administrative Agent shall elect. The rights of the
Administrative Agent under this Section 7.4 are in addition to any rights and
remedies which any Bank may have.
               (ii) The Administrative Agent may also exercise, in its sole
discretion, in respect of the Letter of Credit Collateral Account, in addition
to the other rights and remedies provided herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the Uniform
Commercial Code in effect in the State of New York at that time.
          (g) The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Letter of Credit
Collateral if the Letter of Credit Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being

69



--------------------------------------------------------------------------------



 



understood that, assuming such treatment, the Administrative Agent shall not
have any responsibility or liability with respect thereto.
          (h) At such time as all Events of Default have been cured or waived in
writing, all amounts remaining in the Letter of Credit Collateral Account shall
be promptly returned to AMB LP and, in the case of Letters of Credit maturing
after the Maturity Date, upon the return of any such Letter of Credit, any
amount attributable to such Letter of Credit shall be promptly returned to AMB
LP. Absent such cure or written waiver, any surplus of the funds held in the
Letter of Credit Collateral Account and remaining after payment in full of all
of the Obligations of the Borrowers and Guarantors hereunder and under any other
Loan Document after the Maturity Date shall be paid to AMB LP or to whomsoever
may be lawfully entitled to receive such surplus.
SECTION 7.5 Distribution of Proceeds after Default.
     Notwithstanding anything contained herein to the contrary but subject to
the provisions of Section 10.17 hereof, from and after an Event of Default, to
the extent proceeds are received by the Administrative Agent, such proceeds will
be distributed to the Banks pro rata in accordance with the unpaid principal
amount of the Loans (giving effect to any participations granted therein
pursuant to Section 10.5).
ARTICLE VIII
THE AGENTS
SECTION 8.1 Appointment and Authorization.
     Each Bank irrevocably appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with all such powers as are
reasonably incidental thereto. Except as set forth in Sections 8.8 and 8.9
hereof, the provisions of this Article VIII are solely for the benefit of the
Administrative Agent and the Banks, and the Borrowers shall not have any rights
to rely on or enforce any of the provisions hereof. In performing its functions
and duties under this Agreement, the Administrative Agent shall each act solely
as an agent of the Banks and do not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for any
Borrower.
SECTION 8.2 Agency and Affiliates.
     Bank of America, N.A. has the same rights and powers under this Agreement
as any other Bank and may exercise or refrain from exercising the same as though
it were not the Administrative Agent, and Bank of America, N.A. and each of its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with any Credit Party or any Subsidiary or affiliate of any
Credit Party as though it were not the Administrative Agent hereunder, and the
term “Bank” and “Banks” shall include Bank of America, N.A. in its individual
capacity.

70



--------------------------------------------------------------------------------



 



SECTION 8.3 Action by Administrative Agent.
     The obligations of Administrative Agent hereunder are only those expressly
set forth herein. Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action with respect to
any Default or Event of Default, except as expressly provided in Article VII.
The duties of the Administrative Agent shall be administrative in nature.
Subject to the provisions of Sections 8.1, 8.5 and 8.6, the Administrative Agent
shall administer the Loans in the same manner as it administers its own loans.
SECTION 8.4 Consultation with Experts.
     As between the Administrative Agent on the one hand and the Banks on the
other hand, the Administrative Agent may consult with legal counsel (who may be
counsel for a Credit Party), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.
SECTION 8.5 Liability of Administrative Agent.
     As between the Administrative Agent on the one hand and the Banks on the
other hand, neither the Administrative Agent nor any of its affiliates nor any
of its directors, officers, agents or employees shall be liable for any action
taken or not taken by it in connection herewith: (i) with the consent or at the
request of the Majority Banks or (ii) in the absence of its own gross negligence
or willful misconduct. As between the Administrative Agent on the one hand and
the Banks on the other hand, neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be responsible for or have any
duty to ascertain, inquire into or verify: (i) any statement, warranty or
representation made in connection with this Agreement or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any Credit Party; (iii) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to
such Agent; or (iv) the validity, effectiveness or genuineness of this
Agreement, the other Loan Documents or any other instrument or writing furnished
in connection herewith. As between the Administrative Agent on the one hand and
the Banks on the other hand, the Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
SECTION 8.6 Indemnification.
     Each Bank shall, ratably in accordance with its Commitment, indemnify the
Administrative Agent and its affiliates and its directors, officers, agents and
employees (to the extent not reimbursed by a Credit Party) against any cost,
expense (including, without limitation, counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from such indemnitee’s
gross negligence or willful misconduct) that such indemnitee may suffer or incur
in connection with its duties as the Administrative Agent under this Agreement,
the other Loan Documents or any action taken or omitted by such indemnitee
hereunder. In the event that the Administrative Agent shall, subsequent to its
receipt of indemnification payment(s) from Banks in accordance with this
section, recoup any amount from the Borrower, or any other party liable therefor
in connection with such indemnification, the Administrative Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank. The Administrative
Agent shall reimburse such Banks so entitled to reimbursement within two
(2) Business Days of its receipt of such funds from the Borrower or such other
party liable therefor.
SECTION 8.7 Credit Decision.

71



--------------------------------------------------------------------------------



 



     Each Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Bank, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.
SECTION 8.8 Successor Agents.
     The Administrative Agent may resign at any time by giving notice thereof to
the Banks and the Credit Parties, and the Administrative Agent shall resign in
the event its Commitment (without participants) is reduced to less than Ten
Million Dollars ($10,000,000) unless as a result of a cancellation or reduction
in the aggregate Commitments. Upon any such resignation, the Majority Banks
shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent shall, provided no Event of Default has occurred
and is then continuing, be subject to Guarantors’ approval, which approval shall
not be unreasonably withheld or delayed. If no successor Administrative Agent
shall have been so appointed by the Majority Banks and approved by the
Guarantors, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be the Administrative Agent, who shall act
until the Majority Banks shall appoint an Administrative Agent. Any appointment
of a successor Administrative Agent by the Majority Banks or the retiring
Administrative Agent pursuant to the preceding sentence shall, provided no Event
of Default has occurred and is then continuing, be subject to the Guarantors’
approval, which approval shall not be unreasonably withheld or delayed. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder, the provisions of this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent. For gross negligence or
willful misconduct, as determined by all the Banks (excluding for such
determination the Administrative Agent in its capacity as a Bank), the
Administrative Agent may be removed at any time by giving at least thirty
(30) Business Days’ prior written notice to the Administrative Agent and
Guarantors. Such resignation or removal shall take effect upon the acceptance of
appointment by a successor Administrative Agent in accordance with the
provisions of this Section 8.8.
SECTION 8.9 Consents and Approvals.
     All communications from the Administrative Agent to the Banks requesting
the Banks’ determination, consent, approval or disapproval: (i) shall be given
in the form of a written notice to each Bank; (ii) shall be accompanied by a
description of the matter or item as to which such determination, approval,
consent or disapproval is requested, or shall advise each Bank where such matter
or item may be inspected, or shall otherwise describe the matter or issue to be
resolved; (iii) shall include, if reasonably requested by a Bank and to the
extent not previously provided to such Bank, written materials and a summary of
all oral information provided to the Administrative Agent by any Borrower or any
Guarantor in respect of the matter or issue to be resolved; (iv) shall include
the Administrative Agent’s recommended course of action or determination in
respect thereof; and (v) shall include the following clause in capital letters,
“FAILURE TO RESPOND TO THIS NOTICE WITHIN THE BANK REPLY PERIOD SHALL BE DEEMED
CONSENT TO THE RECOMMENDATION SET FORTH HEREIN.” Each Bank shall reply promptly,
but in any event within ten (10) Business Days after receipt of the request
therefor from the Administrative Agent (the “Bank Reply Period”). Unless a Bank
shall give written notice to the Administrative Agent that it objects to the
recommendation or determination of the Administrative Agent (together with a
written explanation of the reasons behind such objection) within the Bank Reply
Period, such Bank shall be deemed to have approved of

72



--------------------------------------------------------------------------------



 



or consented to such recommendation or determination. With respect to decisions
requiring the approval of the, Majority Banks or all the Banks, the
Administrative Agent shall submit its recommendation or determination for
approval of or consent to such recommendation or determination to all Banks and
upon receiving the required approval or consent (or deemed approval or consent,
as the case may be) shall follow the course of action or determination of the
Majority Banks or all the Banks (and each non-responding Bank shall be deemed to
have concurred with such recommended course of action), as the case may be.
ARTICLE IX
CHANGE IN CIRCUMSTANCES
SECTION 9.1 Basis for Determining Interest Rate Inadequate or Unfair.
(a) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
Dollars (in the applicable amounts), are not being offered in the London
interbank market for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrowers and the Banks, whereupon until
the Administrative Agent notifies the Borrowers that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans shall be suspended. In such event (i) unless the applicable
Borrower notifies the Administrative Agent on or before the second (2nd)
Euro-Dollar Business Day before, but excluding, the date of any Euro-Dollar
Borrowing for Dollars for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, such Borrowing shall instead be made
as a Base Rate Borrowing, and (ii) any Notice of Borrowing for a Euro-Dollar
Borrowing denominated in an Alternate Currency shall be ineffective.
(b) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
Hong Kong Dollars, Singapore Dollars or Euros (in the applicable amounts), are
not being offered in the Hong Kong, Singapore or Frankfurt am Main interbank
market, as applicable, for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to the Borrowers and the Banks, whereupon until
the Administrative Agent notifies the Borrowers that the circumstances giving
rise to such suspension no longer exist, the obligations of the Banks to make
Euro-Dollar Loans denominated in such Alternate Currency shall be suspended. In
such event any Notice of Borrowing for a Euro-Dollar Borrowing denominated in
such Alternate Currency shall be ineffective.
(c) If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
Canadian Dollars (in the applicable amounts), are not being offered in the
London or Toronto interbank markets, for such Interest Period, the
Administrative Agent shall forthwith give notice thereof to the Borrowers and
the Banks, whereupon until the Administrative Agent notifies the Borrowers that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks to make Euro-Dollar Loans denominated in Canadian
Dollars bearing interest by reference to Canadian LIBOR (in the case where
deposits in Canadian Dollars (in the applicable amount) are not being offered in
the London interbank market) or CDOR (in the case where deposits in Canadian
Dollars (in the applicable amount) are not being offered in the Toronto
interbank market) shall be suspended. In the event that Euro-Dollar Loans
denominated in Canadian Dollars by reference to neither Canadian LIBOR nor CDOR
are available, unless the applicable Borrower notifies the Administrative Agent
on or before the second (2nd) Euro-Dollar Business Day before, but excluding,
the date of any Euro-Dollar Borrowing for Canadian Dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Canadian Base Rate Borrowing on the
date of such Euro-Dollar Borrowing, if such day is a Business Day, or otherwise
on the next succeeding Business Day.
SECTION 9.2 Illegality.

73



--------------------------------------------------------------------------------



 



     If, on or after the date of this Agreement, the adoption of any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euro-Dollar Lending Office) with any request or directive (whether or not having
the force of law) made after the Closing Date of any such authority, central
bank or comparable agency shall make it unlawful for any Bank (or its
Euro-Dollar Lending Office) (x) to make, maintain or fund its Euro-Dollar Loans,
or (y) to participate in any Letter of Credit issued by the Fronting Bank, or,
with respect to the Fronting Bank, to issue a Letter of Credit, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrowers, whereupon until such Bank notifies the Borrowers and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in the case of the event described in
clause (x) above to make Euro-Dollar Loans, or in the case of the event
described in clause (y) above, to participate in any Letter of Credit issued by
the Fronting Bank or, with respect to the Fronting Bank, to issue any Letter of
Credit, shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section 9.2, such Bank shall designate a different Euro-Dollar
Lending Office (or in the case of Euro-Dollar Loans denominated in Canadian
Dollars, a different Domestic Lending Office) if such designation will avoid the
need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such Bank shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Euro-Dollar
Loans to maturity and shall so specify in such notice, the applicable Borrowers
shall be deemed to have delivered a Notice of Interest Rate Election and such
Euro-Dollar Loan shall be converted as of such date to a Base Rate Loan (without
payment of any amounts that such Borrower would otherwise be obligated to pay
pursuant to Section 2.11 hereof with respect to Loans converted pursuant to this
Section 9.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and such Bank shall make such a Base Rate Loan.
     If at any time, it shall be unlawful for any Bank to make, maintain or fund
its Euro-Dollar Loans, the Guarantor shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either: (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans, together with accrued and unpaid interest thereon, and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept; or (y) to repay in full all Loans then outstanding of
such Bank, together with interest due thereon and any and all fees due
hereunder, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.9(e).
SECTION 9.3 Increased Cost and Reduced Return.
          (a) If, on or after the date hereof (the “Loan Effective Date”), the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable

74



--------------------------------------------------------------------------------



 



Lending Office) of making or maintaining any Euro-Dollar Loan, or to reduce the
amount of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note with respect to such Euro-Dollar
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
applicable Borrower(s) shall pay to such Bank such additional amount or amounts
(based upon a reasonable allocation thereof by such Bank to the Euro-Dollar
Loans made by such Bank hereunder) as will compensate such Bank for such
increased cost or reduction to the extent such Bank generally imposes such
additional amounts on other borrowers of such Bank in similar circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the applicable Borrower(s) shall pay
to such Bank such additional amount or amounts as will compensate such Bank (or
its Parent) for such reduction to the extent such Bank generally imposes such
additional amounts on other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrowers and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section 9.3 and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify the Borrowers of
any such event within ninety (90) days following the end of the month during
which such event occurred, then the Borrowers’ liability for any amounts
described in this Section 9.3 incurred by such Bank as a result of such event
shall be limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrowers of the occurrence of such event. A certificate of
any Bank claiming compensation under this Section 9.3(c) and setting forth a
reasonably detailed calculation of the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of demonstrable error. In
determining such amount, such Bank may use any reasonable averaging and
attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 9.3, the Guarantors shall have the right, upon five (5) Business Days’
notice to the Administrative Agent to either: (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept; or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.9(e).
SECTION 9.4 Taxes.
          (a) Lender Taxes. Any and all payments by any Borrower to or for the
account of any Bank or the Administrative Agent hereunder or under any other
Loan Document shall be made free and clear

75



--------------------------------------------------------------------------------



 



of and without deduction or withholding for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto and excluding, in the case of
the Administrative Agent and each Bank, Excess Withholding Taxes and taxes
imposed on or measured by its net income, and franchise taxes imposed on it by
the jurisdiction (or any political subdivision thereof) under the laws of which
the Administrative Agent or such Bank, as the case may be, is organized or
maintains an Applicable Lending Office or by any other jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such Bank or Administrative Agent and such other jurisdiction (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Lender Taxes”), except to the extent required by applicable law. If any
Borrower shall be required by applicable law to deduct or withhold any Lender
Taxes from or in respect of any sum payable hereunder or under any Letter of
Credit, then: (i) such Borrower shall make such deductions and withholdings and
provide prompt written notice of any such deductions or withholdings to the
Administrative Agent; (ii) such Borrower shall pay the full amount deducted or
withheld, taking into account any Additional Amount, to the relevant taxing
authority in accordance with applicable law; (iii) such Borrower shall obtain a
valid receipt from such taxing authority which evidences such payment; (iv) the
amount payable to the Administrative Agent, the Fronting Bank or the Bank shall
be increased as necessary so that, after making all required deductions and
withholdings of Lender Taxes, including deductions and withholdings of Taxes
applicable to additional amounts payable under this clause (iv), the
Administrative Agent, Fronting Bank or such Bank receives an amount equal to the
sum it would have received had no such deductions or withholdings of Taxes been
made (such increased amount, an “Additional Amount”); and (v) such Borrower
shall furnish the valid receipt described in clause (iii) above (or a certified
copy of such valid receipt) to the Administrative Agent on behalf of the
Fronting Bank and Bank within fifteen (15) days after its receipt by the
Borrower(s).
          (b) Later Tax Notification. In the event that Lender Taxes not imposed
as of the Closing Date are subsequently imposed, or Lender Taxes imposed as of
the Closing Date increase, the applicable Bank shall notify the Administrative
Agent and the affected Borrower of such event in writing within a reasonable
period following receipt of knowledge thereof. If such Bank shall fail to notify
the affected Borrower of any such event within ninety (90) days following the
end of the month during which such event occurred, then the affected Borrower’s
liability for such additional Lender Taxes incurred by such Bank as a result of
such event (including payment of any Additional Amount) shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified the
affected Borrower of the occurrence of such event.
          (c) Other Taxes. In addition, each Borrower agrees to pay any and all
present or future stamp, court or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”). If any Borrower shall be required to
deduct or pay any Other Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Bank, such Borrower shall also
pay to the Administrative Agent or to such Bank, as the case may be, at the time
interest is paid, such additional amount that the Administrative Agent or such
Bank specifies is necessary to preserve the after-tax yield (after factoring in
all taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Bank would have received if such Other Taxes had
not been imposed.
          (d) Indemnification. Each Borrower agrees to indemnify the
Administrative Agent, the Fronting Bank, and each Bank for: (i) the full amount
of Lender Taxes and Other Taxes paid by the Administrative Agent, the Fronting
Bank, or such Bank with respect to such Borrower; and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, provided, that, as to additional tax, penalties,
interest or expenses relating to Other Taxes, the Administrative Agent, the
Fronting Bank, or such Bank has provided reasonably prompt notice to such
Borrower after first becoming

76



--------------------------------------------------------------------------------



 



aware of such Other Taxes and such Borrower has failed to pay such Other Taxes
as required by Section 9.4(c), in each case whether or not such Lender Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
governmental authority. Payment under this subsection (d) shall be made within
fifteen (15) days after the date the affected Bank, the Fronting Bank, or the
Administrative Agent makes a demand therefor. Nothing in this subsection (d)
shall require any Borrower to indemnify the Administrative Agent, the Fronting
Bank, or any Bank for any amount or liability as a result of or arising out of
the payment made by the Administrative Agent, the Fronting Bank, or a Bank to
any other Person (other than payments made by the Administrative Agent to the
Fronting Bank or a Bank), including, without limitation any Participant.
          (e) Tax Forms. (i) (A) Each Bank that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower(s) pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower(s) pursuant to this Agreement) or such other
evidence satisfactory to the AMB and the Administrative Agent that such Foreign
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Foreign Lender shall (1) promptly submit to the
Administrative Agent such additional duly completed and signed copies of one of
such forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may then be available under then
current United States laws and regulations to avoid, or such evidence as is
satisfactory to the Borrower(s) and the Administrative Agent of any available
exemption from or reduction of, United States withholding taxes in respect of
all payments to be made to such Foreign Lender by the Borrower(s) pursuant to
this Agreement, (2) promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (3) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Foreign Lender, and as may be reasonably
necessary (including the re-designation of its Applicable Lending Office) to
avoid any requirement of applicable laws that the affected Borrower(s) make any
deduction or withholding for taxes from amounts payable to such Foreign Lender.
If the form provided by a Bank at the time such Bank first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from “Lender
Taxes” as defined in Section 9.4(a).
(B) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the
Administrative Agent on the date when such Foreign Lender ceases to act for its
own account with respect to any portion of any such sums paid or payable, and at
such other times as may be necessary in the determination of the Administrative
Agent (in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to U.S. withholding tax, and (B) two duly signed
completed copies of IRS Form W-8IMY (or any successor thereto), together with
any information such Foreign Lender chooses to transmit with such form, and any
other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender.
(C) The affected Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 9.4(a), (A) with respect to any Lender Taxes
required to be deducted or withheld on the basis of the

77



--------------------------------------------------------------------------------



 



information, certificates or statements of exemption such Foreign Lender
transmits with an IRS Form W-8IMY pursuant to this Section 9.4(e) or (B) if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 9.4(e); provided, that if such Foreign Lender shall have satisfied the
requirement of this Section 9.4(e) on the date such Lender became a Foreign
Lender or ceased to act for its own account with respect to any payment under
any of the Loan Documents, nothing in this Section 9.4(e) shall relieve the
affected Borrower(s) of its obligation to pay any amounts pursuant to
Section 9.4(a) in the event that, as a result of any change in any applicable
law, treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Foreign Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Foreign Lender or other Person
for the account of which such Foreign Lender receives any sums payable under any
of the Loan Documents is not subject to withholding or is subject to withholding
at a reduced rate.
(D)(i) The Administrative Agent may, without reduction, withhold any Lender
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the affected Borrower(s) is not required to
pay additional amounts under this Section 9.4(e).
(ii) Upon the request of the Administrative Agent or AMB LP, each Bank that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent and AMB LP two duly signed completed
copies of IRS Form W-9. If such Bank fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Bank an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
(iii) If any governmental authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Bank, such Bank shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 9.4(e)(D)(iii), and costs and expenses
(including the fees, expenses and disbursements of outside counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel) of the Administrative Agent. The obligation
of the Banks under this Section 9.4(e)(D)(iii) shall survive the termination of
the Commitments, repayment of all other Obligations hereunder and the
resignation of the Administrative Agent.
          (f) Additional Documents. Upon reasonable demand by an affected
Borrower to the Administrative Agent or any Bank, the Administrative Agent or
Bank, as the case may be, shall deliver to the affected Borrower, or to such
government or taxing authority as the affected Borrower may reasonably direct,
any form or document that may be required or reasonably requested in writing in
order to allow the affected Borrower to make a payment to or for the account of
such Bank or the Administrative Agent hereunder or under any other Loan Document
without any deduction or withholding for or on account of any Lender Taxes or
with such deduction or withholding at a reduced rate (so long as the completion,
execution or submission of such form or document would not materially prejudice
the legal or commercial position of the party in receipt of such demand), with
any such form or document to be accurate and completed in a manner reasonably
satisfactory to the affected Borrower making such demand and to be executed and
to be delivered with any reasonably required certification.
          (g) Failure to Provide Additional Documents. For any period with
respect to which a Bank has failed to provide the Borrower(s) with the
appropriate form pursuant to Section 9.4(e) (unless such failure is due to a
change in treaty, law or regulation occurring subsequent to the date on which a
form originally was required to be provided), such Bank shall not be entitled to
indemnification under Section 9.4(d) with respect to Lender Taxes imposed by the
United States; provided, however, that should a Bank, which is otherwise exempt
from or subject to a reduced rate of withholding tax, become subject to Lender
Taxes

78



--------------------------------------------------------------------------------



 



because of its failure to deliver a form required hereunder, the affected
Borrower shall take such steps as such Bank shall reasonably request to assist
such Bank to recover such Taxes so long as the affected Borrower shall incur no
cost or liability as a result thereof.
          (h) Right of Substitution or Prepayment. If at any time, any Bank
shall be owed amounts pursuant to this Section 9.4, the Borrower(s) shall have
the right, upon five (5) Business Days’ notice to the Administrative Agent to
either (x) cause a bank, reasonably acceptable to the Administrative Agent, to
offer to purchase the Commitments of such Bank for an amount equal to such
Bank’s outstanding Loans, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Bank for such amount, which offer such Bank is hereby required to accept,
or (y) to repay in full all Loans then outstanding of such Bank, together with
interest and all other amounts due thereon, upon which event, such Bank’s
Commitment shall be deemed to be canceled pursuant to Section 2.09(c).
SECTION 9.5 Base Rate Loans Substituted for Affected Euro-Dollar Loans.
     If: (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Section 9.2; or (ii) any Bank has demanded compensation
under Sections 9.3 or 9.4 with respect to its Euro-Dollar Loans and the
Borrowers shall, by at least five (5) Business Days’ prior notice to such Bank
through the Administrative Agent, have elected that the provisions of this
Section 9.5 shall apply to such Bank, then, unless and until such Bank notifies
the Borrowers that the circumstances giving rise to such suspension or demand
for compensation no longer exist:
          (a) Each Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Euro-Dollar Loans and
thereafter all Loans which would otherwise be made by such Bank to such Borrower
as Dollar-denominated Euro-Dollar Loans shall be made instead as Base Rate Loans
and no Borrowing from such Bank would take effect with respect to Loans
denominated in an Alternate Currency; and
          (b) after each Euro-Dollar Loan of any Borrower has been repaid, all
payments of principal which would otherwise be applied to repay such Euro-Dollar
Loans shall be applied to repay such Borrower’s Base Rate Loans instead; and
          (c) No Borrower will be required to make any payment which would
otherwise be required by Section 2.12 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
SECTION 9.6 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents in respect of
Canadian Dollar Loans (including Canadian Base Rate Loans) shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If the Administrative Agent or any Bank shall receive interest in
respect of Canadian Dollar Loans in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the applicable Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Bank in respect of Canadian Dollar Loans exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable law:
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest; (b) exclude voluntary prepayments and the effects
thereof; and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

79



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
SECTION 10.1 Notices.
     All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telex, facsimile transmission followed by
telephonic confirmation or similar writing) and shall be given to such party:
(x) in the case of any Borrower, any Guarantor or the Administrative Agent, at
its address, bank account, telex number or facsimile number set forth on
Exhibit D attached hereto with a duplicate copy thereof, in the case of any
Borrower or any Guarantor to AMB LP, at the address of AMB LP set forth on the
signature page hereof, Attn: General Counsel; (y) in the case of any Bank, at
its address, telex number or facsimile number set forth in its Administrative
Questionnaire; or (z) in the case of any party, such other address, telex number
or facsimile number as such party may hereafter specify for the purpose by
notice to the Administrative Agent, the Borrowers and the Guarantors. Each such
notice, request or other communication shall be effective: (i) if given by telex
or facsimile transmission, when such telex or facsimile is transmitted to the
telex number or facsimile number specified in this Section 10.1 and the
appropriate answerback or facsimile confirmation is received; (ii) if given by
certified registered mail, return receipt requested, with first class postage
prepaid, addressed as aforesaid, upon receipt or refusal to accept delivery;
(iii) if given by a nationally recognized overnight carrier, 24 hours after such
communication is deposited with such carrier with postage prepaid for next day
delivery; or (iv) if given by any other means, when delivered at the address
specified in this Section 10.1; provided, that, notices to the Administrative
Agent under Article II or Article IX shall not be effective until received.
     The Credit Parties agree that the Administrative Agent and the Banks shall
have the right to communicate solely with the Guarantors regarding any notice to
any Borrower, including, without limitation, notices with respect to borrowing,
repayment, continuation or conversion of any Loan made to any Borrower.
SECTION 10.2 Electronic Delivery of Certain Documents.
     Documents required to be delivered pursuant to Sections 6.1(a), 6.1(b),
6.1(e) and 6.1(f) (to the extent any such documents are included in materials
otherwise filed with the United States Securities and Exchange Commission) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents: (a) are delivered by electronic
mail; or (b) are posted on any Guarantor’s or any Borrower’s behalf on
IntraLinks or another relevant website, if any, to which each Bank and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that: (i) such
Guarantor or such Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Bank that requests such Guarantor or such Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Bank; and (ii) in the case
of delivery by means of posting as set forth in the foregoing clause (b), such
Guarantor or such Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent and each Bank of the delivery by electronic mail
or the posting of any such documents and provide to the Administrative Agent, by
electronic mail, electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance such Guarantor
shall be required to provide paper copies of the compliance certificate required
by Section 6.1(c) to the Administrative Agent and each of the Banks. Except for
such compliance certificate, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Guarantors with any such request for delivery, and each Bank shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

80



--------------------------------------------------------------------------------



 



SECTION 10.3 No Waivers.
     No failure or delay by the Administrative Agent or any Bank in exercising
any right, power or privilege hereunder or under any Note shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
SECTION 10.4 Expenses; Indemnification.
          (a) The Borrowers shall pay within thirty (30) days after written
notice from the Administrative Agent: (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Haynes and Boone, L.L.P.), in
connection with the preparation of this Agreement, the Loan Documents and the
documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder;
(ii) all reasonable fees and disbursements of special counsel in connection with
the syndication of the Loans; and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Bank, including, without limitation, fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which the Borrowers are obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative fees and
disbursements of: (A) counsel for the Administrative Agent; and (B) counsel for
all of the Banks as a group; and provided, further, that all other costs and
expenses for which the Borrowers are obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative costs and expenses of the
Administrative Agent. For purposes of Section 10.4(a)(iii): (1) counsel for the
Administrative Agent shall mean a single outside law firm representing the
Administrative Agent in each of the United States, Mexico, Canada, Hong Kong,
Singapore and each country of the European Union where a Borrower holds
substantial assets; and (2) counsel for all of the Banks as a group shall mean a
single outside law firm representing such Banks as a group in each of the United
States, Mexico, Canada, Hong Kong, Singapore and each country of the European
Union where a Borrower holds substantial assets (which law firm may or may not
be the same law firm representing the Administrative Agent).
          (b) Each Credit Party agrees to indemnify the Administrative Agent and
each Bank, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding that
may at any time (including, without limitation, at any time following the
payment of the Obligations) be asserted against any Indemnitee, as a result of,
or arising out of, or in any way related to or by reason of: (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document; (ii) any violation by AMB LP or the
Environmental Affiliates of any applicable Environmental Law; (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by any Borrower, AMB LP or any of the
Environmental Affiliates, including, without limitation, all on-site and
off-site activities of any Borrower, AMB LP or any Environmental Affiliate
involving Materials of Environmental Concern; (iv) the breach of any
environmental representation or warranty set forth herein, but excluding those
liabilities, losses, damages, costs and expenses: (a) for which such Indemnitee
has been compensated pursuant to the terms of this Agreement; (b) incurred
solely by reason of the gross negligence, willful misconduct, bad faith or fraud
of any Indemnitee as finally determined by a court of competent jurisdiction;
(c) arising from violations of Environmental Laws relating to a Property which
are caused by the act or omission of such Indemnitee after such Indemnitee takes
possession

81



--------------------------------------------------------------------------------



 



of such Property; or (d) owing by such Indemnitee to any third party based upon
contractual obligations of such Indemnitee owing to such third party which are
not expressly set forth in the Loan Documents. In addition, the indemnification
set forth in this Section 10.4(b) in favor of any director, officer, agent or
employee of the Administrative Agent or any Bank shall be solely in their
respective capacities as such director, officer, agent or employee. The Credit
Parties obligations under this Section 10.4 shall survive the termination of
this Agreement and the payment of the Obligations. Without limitation of the
other provisions of this Section 10.4, each Credit Party shall indemnify and
hold each of the Administrative Agent and the Banks free and harmless from and
against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 5.6(b).
SECTION 10.5 Sharing of Set-Offs.
     In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of any Event of Default, each Bank is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, but subject to the prior consent
of the Administrative Agent, which consent shall not be unreasonably withheld,
to set off and to appropriate and apply any and all deposits (general or
special, time or demand, provisional or final) and any other indebtedness at any
time held or owing by such Bank (including, without limitation, by branches and
agencies of such Bank wherever located) to or for the credit or the account of
any Credit Party against and on account of the Obligations of such Credit Party
then due and payable to such Bank under this Agreement or under any of the other
Loan Documents, including, without limitation, all interests in Obligations
purchased by such Bank. Each Bank agrees that if it shall by exercising any
right of set-off or counterclaim or otherwise, receive payment of a proportion
of the aggregate amount of principal and interest due with respect to any Note
held by it or Letter of Credit participated in by it or, in the case of the
Fronting Bank, Letter of Credit issued by it, which is greater than the
proportion received by any other Bank or Letter of Credit issued or participated
in by such other Bank, the Bank receiving such proportionately greater payment
shall purchase such participations in the Notes held by the other Banks, and
such other adjustments shall be made, as may be required so that all such
payments of principal and interest with respect to the Notes held by the Banks
or Letters of Credit issued or participated in by such other Bank shall be
shared by the Banks pro rata; provided that nothing in this Section 10.5 shall
impair the right of any Bank to exercise any right of set-off or counterclaim it
may have to any deposits not received in connection with the Loans and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrowers other than its indebtedness under the Notes or a Letter of Credit.
Each Borrower agrees, to the fullest extent it may effectively do so under
applicable law, that any holder of a participation in a Note or Letter of
Credit, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the applicable Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with any Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 10.5.
SECTION 10.6 Amendments and Waivers.
     Subject to the provisions of Section 10.20, any provision of this Agreement
or the Notes, or the Letters of Credit or other Loan Documents may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Borrowers, the Guarantors and the Majority Banks (and, if the rights or
duties of the Administrative Agent in its capacity as Administrative

82



--------------------------------------------------------------------------------



 



Agent are affected thereby, by the Administrative Agent); provided, that: (a) no
amendment or waiver with respect to this Agreement, the Notes, the Letters of
Credit, or any other Loan Documents shall, unless signed by all the Banks:
(i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation; (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder; (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment; (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section 10.6 or any other provision of this Agreement; (v) release the Guaranty;
or (vi) modify the provisions of this Section 10.6.
SECTION 10.7 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Credit Parties may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Bank and no Bank may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) below, (ii) by way of participation in
accordance with the provisions of subsection (d) below, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) below, (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(as hereinafter defined) to the extent provided in subsection (d) below and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
          (b) Any Bank may at any time assign to one or more Eligible Assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Bank’s Commitment and the Loans at the
time owing to it or in the case of an assignment to a Bank or an Affiliate of a
Bank with respect to a Bank, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, AMB LP otherwise consents
(each such consent not to be unreasonably withheld or delayed); (ii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Bank’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, including a proportionate part of each
Currency Commitment of such assigning Bank; (iii) any assignment of a Commitment
(which includes the Loans outstanding thereunder) must be approved by the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, AMB LP, unless the Person that is the proposed assignee is itself a
Bank (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500. Subject to acceptance and recording
thereof by the Administrative Agent pursuant to subsection (c) below, from and
after the effective date specified in each Assignment and Assumption, the
Eligible Assignee thereunder shall be a party to this Agreement and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 9.3, 9.4 and
10.4 with respect to facts and

83



--------------------------------------------------------------------------------



 



circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower(s) (at their expense) shall execute and deliver a Note to
the assignee Bank. Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this subsection (b) shall be
treated for purposes of this Agreement as a sale by such Bank of a participation
in such rights and obligations to the extent such sale is made in accordance
with the requirements of subsection (d) below.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Credit Parties, shall maintain at the Administrative Agent’s office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments
,including the Currency Commitments. of, and principal amounts of the Loans
owing to, each Bank pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Credit
Parties, the Administrative Agent and the Banks may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties and any Bank,
at any reasonable time and from time to time upon reasonable prior notice.
          (d) Any Bank may at any time, without the consent of, or notice to,
the Credit Parties, the Administrative Agent, or the Fronting Bank, sell
participations to any Eligible Assignee (other than a natural person or a Credit
Party or any Affiliates or Subsidiaries of any Credit Party) (each, a
“Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations, and
(iii) the Credit Parties, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Bank sells such a participation shall provide that such Bank
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Bank will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification to Section 10.6 that directly affects such Participant. Subject to
subsection (e) below, the Credit Parties agree that each Participant shall be
entitled to the benefits of Sections 2.12, 9.3 and 9.4 to the same extent as if
it were a Bank and had acquired its interest by assignment pursuant to
subsection (b) above. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.5 as though it were a Bank,
provided such Participant agrees to be subject to Section 2.11 as though it were
a Bank. No Participant in any rights and obligations under this Agreement shall
be permitted to sell subparticipations of such rights and obligations, except to
an Eligible Assignee.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 9.3 or 9.4 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with AMB LP’s prior
written consent. A Participant that would be a Foreign Lender if it were a Bank
shall not be entitled to the benefits of Section 9.4 unless the Credit Parties
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Credit Parties, to comply with Section 9.4(e) as
though it were a Bank.
          (f) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Notes, including without limitation any
participations in drawings under Letters of Credit and the right to receive
reimbursement in respect thereof from the applicable Borrowers (or, in the case
of the Fronting Bank, the right to receive reimbursement in respect of its loans
resulting from such drawing), to a Federal Reserve Bank; provided that no such
pledge or assignment shall release such Bank from any of its obligations
hereunder or substitute any such pledgee or assignee for such Bank as a party
hereto.

84



--------------------------------------------------------------------------------



 



          (g) Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Two Million Dollars ($2,000,000)
(or in the case of the Administrative Agent, Ten Million Dollars ($10,000,000))
unless as a result of a cancellation or reduction of the aggregate Commitments;
provided, however, that no Bank shall be prohibited from assigning its entire
Commitment so long as such assignment is otherwise permitted under this
Section 10.7.
SECTION 10.8 Collateral.
     Each of the Banks represents to the Administrative Agent and each of the
other Banks that it in good faith is not relying upon any “margin stock” (as
defined in Regulation U) as collateral in the extension or maintenance of the
credit provided for in this Agreement.
SECTION 10.9 Governing Law; Submission to Jurisdiction; Judgment Currency.
          (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement or the relevant Qualified Borrower
Joinder Agreement, each Credit Party hereby accepts for itself and in respect of
its property, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and appellate courts from any thereof. Each Credit Party
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the hand delivery, or mailing of
copies thereof by registered or certified mail, postage prepaid, to such Credit
Party at its address set forth below. Each Credit Party hereby irrevocably
waives any objection which it may now or hereafter have to the laying of venue
of any of the aforesaid actions or proceedings arising out of or in connection
with this Agreement or any other Loan Document brought in the courts referred to
above and hereby further irrevocably waives and agrees not to plead or claim in
any such court that any such action or proceeding brought in any such court has
been brought in an inconvenient forum. Nothing herein shall affect the right of
the Administrative Agent to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against any Credit Party
in any other jurisdiction.
          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.
          (d) The parties agree, to the fullest extent that they may effectively
do so under applicable law, that the obligations of the Guarantors or any
Borrower to make payments in any currency of the principal of and interest on
the Loans of the Borrowers and any other amounts due from the Guarantors or any
Borrower hereunder to the Administrative Agent as provided herein: (i) shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment (whether or not entered in accordance with Section 10.8(c)), in any
currency other than the relevant currency, except to the extent that such tender
or recovery shall result in the actual receipt by the Administrative Agent at
its relevant office on behalf of the Banks of the full amount of

85



--------------------------------------------------------------------------------



 



the relevant currency expressed to be payable in respect of the principal of and
interest on the Loans and all other amounts due hereunder (it being assumed for
purposes of this clause (i) that the Administrative Agent will convert any
amount tendered or recovered into the relevant currency on the date of such
tender or recovery); (ii) shall be enforceable as an alternative or additional
cause of action for the purpose of recovering in the relevant currency the
amount, if any, by which such actual receipt shall fall short of the full amount
of the relevant currency so expressed to be payable; and (iii) shall not be
affected by an unrelated judgment being obtained for any other sum due under
this Agreement.
SECTION 10.10 Counterparts; Integration; Effectiveness.
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective upon receipt by the
Administrative Agent and each Guarantor of counterparts hereof signed by each of
the parties hereto (or, in the case of any party as to which an executed
counterpart shall not have been received, receipt by the Administrative Agent in
form satisfactory to it of telegraphic, telex or other written confirmation from
such party of execution of a counterpart hereof by such party).
SECTION 10.11 Waiver of Jury Trial.
EACH OF THE ADMINISTRATIVE AGENT, THE CREDIT PARTIES AND THE BANKS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
SECTION 10.12 Survival.
     All indemnities set forth herein shall survive the execution and delivery
of this Agreement and the other Loan Documents and the making and repayment of
the Loans hereunder.
SECTION 10.13 Domicile of Loans.
     Each Bank may transfer and carry its Loans at, to or for the account of any
domestic or foreign branch office, subsidiary or affiliate of such Bank.
SECTION 10.14 Limitation of Liability.
     No claim may be made by any Credit Party or any other Person acting by or
through any Credit Party against the Administrative Agent or any Bank or the
affiliates, directors, officers, employees, attorneys or agent of any of them
for any punitive damages in respect of any claim for breach of contract or any
other theory of liability arising out of or related to the transactions
contemplated by this Agreement or by the other Loan Documents, or any act,
omission or event occurring in connection therewith; and each Credit Party
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
SECTION 10.15 Recourse Obligation.
     This Agreement and the Obligations hereunder are fully recourse to the
Borrowers. Notwithstanding the foregoing, no recourse under or upon any
obligation, covenant, or agreement contained in this Agreement shall be had
against: (i) any officer, director, shareholder or employee of any Credit Party;
or (ii) any general

86



--------------------------------------------------------------------------------



 



partner of AMB LP other than AMB, in each case except in the event of fraud or
misappropriation of funds on the part of such officer, director, shareholder or
employee or such general partner.
SECTION 10.16 Confidentiality.
          The Administrative Agent and each Bank shall use reasonable efforts to
assure that information about each Credit Party and its Subsidiaries and
Investment Affiliates, and the Properties thereof and their operations, affairs
and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Bank pursuant to the provisions
hereof or any other Loan Document (“Confidential Information”) is used only for
the purposes of this Agreement and shall not be divulged to any Person other
than the Administrative Agent, the Banks, and their affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan and
other transactions between such Bank and the Credit Parties, except: (i) to
their attorneys and accountants; (ii) in connection with the enforcement of the
rights and exercise of any remedies of the Administrative Agent and the Banks
hereunder and under the other Loan Documents; (iii) in connection with
assignments and participations and the solicitation of prospective assignees and
participants referred to in Section 10.7 hereof, who have agreed in writing to
be bound by a confidentiality agreement substantially equivalent to the terms of
this Section 10.16; and (iv) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process (but only to
the extent not in violation, conflict or inconsistent with the applicable
regulatory requirement, request, summons or subpoena); provided, however, that
in the event a Bank receives a summons or subpoena to disclose Confidential
Information to any party, such Bank shall, if legally permitted, endeavor to
notify the affected Credit Party thereof as soon as possible after receipt of
such request, summons or subpoena and such Credit Party shall be afforded an
opportunity to seek protective orders, or such other confidential treatment of
such disclosed information, as such Credit Party and Administrative Agent may
deem reasonable.
SECTION 10.17 Bank’s Failure to Fund.
          (a) If a Bank does not advance to the Administrative Agent such Bank’s
Pro Rata Share of a Loan in accordance herewith, then neither the Administrative
Agent nor the other Banks shall be required or obligated to fund such Bank’s Pro
Rata Share of such Loan.
          (b) As used herein, the following terms shall have the meanings set
forth below:
               (i) “Defaulting Bank” shall mean any Bank which: (x) does not
advance to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from the Administrative Agent; (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents (including without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five (5) Business Days after notice of such failure from the Administrative
Agent; or (z) shall fail to pay the Administrative Agent or any other Bank, as
the case may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses
or disbursements incurred or made by the Administrative Agent pursuant to the
terms of the Loan Documents for a period of five (5) Business Days after notice
of such failure from Administrative Agent, and in all cases, such failure is not
as a result of a good faith dispute as to whether such advance is properly
required to be made pursuant to the provisions of this Agreement, or as to
whether such other performance or payment is properly required pursuant to the
provisions of this Agreement.
               (ii) “Junior Creditor” means any Defaulting Bank which has not:
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the

87



--------------------------------------------------------------------------------



 



Administrative Agent such Defaulting Bank’s Pro Rata Share of all costs,
expenses and disbursements required to be paid or reimbursed pursuant to the
terms of the Loan Documents.
               (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash in the relevant currency
sufficient to indefeasibly pay in full all Senior Debt.
               (iv) “Senior Debt” means: (x) collectively, any and all
indebtedness, obligations and liabilities of the Credit Parties to the Banks who
are not Junior Creditors from time to time, whether fixed or contingent, direct
or indirect, joint or several, due or not due, liquidated or unliquidated,
determined or undetermined, arising by contract, operation of law or otherwise,
whether on open account or evidenced by one or more instruments, and whether for
principal, premium, interest (including, without limitation, interest accruing
after the filing of a petition initiating any proceeding referred to in
Section 7.1(f) or 7.1(g)), reimbursement for fees, indemnities, costs, expenses
or otherwise, which arise under, in connection with or in respect of the Loans
or the Loan Documents; and (y) any and all deferrals, renewals, extensions and
refundings of, or amendments, restatements, rearrangements, modifications or
supplements to, any such indebtedness, obligation or liability.
               (v) “Subordinated Debt” means: (x) any and all indebtedness,
obligations and liabilities of the Credit Parties to one or more Junior
Creditors from time to time, whether fixed or contingent, direct or indirect,
joint or several, due or not due, liquidated or unliquidated, determined or
undetermined, arising by contract, operation of law or otherwise, whether on
open account or evidenced by one or more instruments, and whether for principal,
premium, interest (including, without limitation, interest accruing after the
filing of a petition initiating any proceeding referred to in Sections 7.1(f) or
7.1(g)), reimbursement for fees, indemnities, costs, expenses or otherwise,
which arise under, in connection with or in respect of the Loans or the Loan
Documents; and (y) any and all deferrals, renewals, extensions and refundings
of, or amendments, restatements, rearrangements, modifications or supplements
to, any such indebtedness, obligation or liability.
          (c) Immediately upon a Bank’s becoming a Junior Creditor and until
such time as such Bank shall have cured all applicable defaults, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
               (i) accelerate, demand payment of, sue upon, collect, or receive
any payment upon, in any manner, or satisfy or otherwise discharge, any
Subordinated Debt, whether for principal, interest and otherwise;
               (ii) take or enforce any Liens to secure Subordinated Debt or
attach or levy upon any assets of any Credit Party, to enforce any Subordinated
Debt;
               (iii) enforce or apply any security for any Subordinated Debt; or
               (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, any Credit
Party.
          (d) In the event of:
               (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, winding-up, judicial management, reorganization, readjustment,
composition or other similar proceeding relating to any Credit Party;

88



--------------------------------------------------------------------------------



 



               (ii) any liquidation, dissolution or other winding-up of any
Credit Party, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;
               (iii) any assignment by any Credit Party for the benefit of
creditors;
               (iv) any sale or other transfer of all or substantially all
assets of any Credit Party; or
               (v) any other marshaling of the assets of any Credit Party;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this provision shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (e) Each Junior Creditor shall file in any bankruptcy or other
proceeding of any Credit Party in which the filing of claims is required by law,
all claims relating to Subordinated Debt that such Junior Creditor may have
against such Credit Party in a manner as directed by the Administrative Agent.
If such Junior Creditor does not file any such claim as directed by the
Administrative Agent prior to forty-five (45) days before the expiration of the
time to file such claim, the Administrative Agent, as attorney-in-fact for such
Junior Creditor, is hereby irrevocably authorized to do so in the name of such
Junior Creditor. The foregoing power of attorney is coupled with an interest and
cannot be revoked. The Administrative Agent shall, to the exclusion of each
Junior Creditor, have the sole right, subject to Section 10.6 hereof, to accept
or reject any plan proposed in any such proceeding and to take any other action
that a party filing a claim is entitled to take. In all such cases, whether in
administration, bankruptcy or otherwise, the Person or Persons authorized to pay
such claim shall pay to the Administrative Agent the amount payable on such
claim for application to the payment of all Senior Debt.
          (f) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, the Junior
Creditor shall forthwith make available the payment or distribution so received
or transfer the security so received to the Administrative Agent for application
to the payment of all Senior Debt, to the extent necessary to achieve Payment in
Full. In the event of the failure of any Junior Creditor to make available or
transfer any such payment, distribution or security, the Administrative Agent is
hereby irrevocably authorized to do so in the name of such Junior Creditor.
               (ii) Each Junior Creditor shall take such action (including,
without limitation, the execution and filing of a financing statement with
respect to this Agreement and the execution, verification, delivery and filing
of proofs of claim, consents, assignments or other instructions that the
Administrative Agent may require from time to time in order to prove or realize
upon any rights or claims pertaining to Subordinated Debt or to effectuate the
full benefit of the subordination contained herein) as may, in the
Administrative Agent’s sole and absolute discretion, be necessary or desirable
to assure the effectiveness of the subordination effected by this Agreement.
          (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance

89



--------------------------------------------------------------------------------



 



upon the absolute subordination in right of payment and in time of payment of
Subordinated Debt to Senior Debt as set forth herein.
               (ii) Only upon the Payment in Full of all Senior Debt shall any
Junior Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of any Credit
Party made on or applicable to any Senior Debt.
               (iii) Each Junior Creditor agrees that it will deliver all
instruments or other writings evidencing any Subordinated Debt held by it to the
Administrative Agent, promptly after request therefor by the Administrative
Agent.
               (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 10.7 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
               (v) If any of the Senior Debt, should be invalidated, avoided or
set aside, the subordination provided for herein nevertheless shall continue in
full force and effect and, as between the Banks which are not Defaulting Banks
and all Junior Creditors, shall be and be deemed to remain in full force and
effect.
               (vi) Each Junior Creditor hereby irrevocably waives, in respect
of Subordinated Debt, all rights: (x) under Sections 361 through 365, 502(e) and
509 of the Bankruptcy Code (or any similar sections hereafter in effect under
any other Federal, state or provincial laws or legal or equitable principles
relating to bankruptcy, insolvency, reorganizations, liquidations or otherwise
for the relief of debtors or protection of creditors); and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Credit Parties.
Without limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives: (A) the right to seek to give credit (secured or otherwise)
to a Credit Party in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
the Administrative Agent in its sole and absolute discretion; and (B) the right
to receive any collateral security (including, without limitation, any “super
priority” or equal or “priming” or replacement Lien) for any Subordinated Debt
unless the Banks which are not Defaulting Banks have received a senior position
acceptable to the Banks in their sole and absolute discretion to secure all
Senior Debt (in the same collateral to the extent collateral is involved).
          (h) (i) In addition to and not in limitation of the subordination
effected by this Section 10.17, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion, also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
               (ii) The Administrative Agent shall give each of the Banks notice
of the occurrence of a default under this Section 10.17 by a Defaulting Bank and
if the Administrative Agent and/or one or more of the other Banks shall, at
their option, fund any amounts required to be paid or advanced by a Defaulting
Bank, the other Banks who have elected not to fund any portion of such amounts
shall not be liable for any reimbursements to the Administrative Agent and/or to
such other funding Banks.
          (i) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the

90



--------------------------------------------------------------------------------



 



approval or consent of all the Banks or the Majority Banks is required under
Article IX, Section 10.6 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.
          (j) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option: (i) advance to
the Borrowers such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents; or (ii) pay to the
Administrative Agent such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of this Agreement not theretofore paid by a Defaulting Bank. Immediately upon
the making of any such advance by the Administrative Agent or any one of the
Banks, such Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank
shall be recalculated to reflect such advance. All payments, repayments and
other disbursements of funds by the Administrative Agent to Banks shall
thereupon and, at all times thereafter be made in accordance with such Bank’s
recalculated Pro Rata Share unless and until a Defaulting Bank shall fully cure
all defaults on the part of such Defaulting Bank under the Loan Documents or
otherwise existing in respect of the Loans or this Agreement, at which time the
Pro Rata Share of the Bank(s) which advanced sums on behalf of the Defaulting
Bank and of the Defaulting Bank shall be restored to their original percentages.
          (k) For the avoidance of doubt, none of the provisions in this
Section 10.17 shall have the effect of creating a Lien in favor of the Senior
Creditors over the Subordinated Debt and/or other related rights and claims of
the Junior Creditors.
SECTION 10.18 Banks’ ERISA Covenant.
     Each Bank, by its signature hereto or on the applicable Assignment and
Assumption, hereby agrees: (a) that on the date any Loan is disbursed hereunder
no portion of such Bank’s Pro Rata Share of such Loan will constitute “assets”
within the meaning of 29 C.F.R. §2510.3-101 of an “employee benefit plan” within
the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code; and (b) that following such date such Bank shall
not allocate such Bank’s Pro Rata Share of any Loan to an account of such Bank
if such allocation: (i) by itself would cause such Pro Rata Share of such Loan
to then constitute “assets” (within the meaning of 29 C.F.R. §2510.3-101) of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code and (ii) by itself would
cause such Loan to constitute a prohibited transaction under ERISA or the Code
(which is not exempt from the restrictions of Section 406 of ERISA and
Section 4975 of the Code and the taxes and penalties imposed by Section 4975 of
the Code and Section 502(i) of ERISA) or any Agent or Bank being deemed in
violation of Section 404 of ERISA.
SECTION 10.19 Several Obligations; Communication with Borrowers.
     Except as otherwise expressly set forth herein, the obligations of the
Borrowers hereunder are several and not joint and each Borrower shall be liable
only in respect of Loans made to such Borrower and the Obligations of such
Borrower related thereto. The Administrative Agent and the Banks shall have the
right to communicate solely with Guarantors regarding any matter herein,
including, without limitation, any borrowing, repayment, continuation or
conversion of any Loan made to any Borrower. Each Borrower hereby grants to each
Guarantor an irrevocable power of attorney, which is coupled with an interest,
to deliver all notices, instruments, instructions, or other documents,
agreements, or items on behalf of such Borrower, as shall be deemed by such
Guarantor to be necessary or advisable, in its sole discretion, reasonably
exercised to effect the agreements and Obligations of such Borrower hereunder,
and neither Guarantor shall incur any

91



--------------------------------------------------------------------------------



 



liability, in the absence of gross negligence or willful misconduct, in
connection with or arising from its exercise of such power of attorney.
SECTION 10.20 Amendments to AMB Revolving Credit Facility Covenants.
     The definitions of “Applicable Fee Percentage,” “Applicable Margin,” and
“Investment Grade” set forth in Section 1.1, and the provisions in Sections 6.1,
6.8 through 6.14 and 7.1(b) through 7.1(r), contain essentially the same
provisions with respect to AMB and AMB LP as those contained in the definitions
of “Applicable Fee Percentage,” “Applicable Margin,” and “Investment Grade” set
forth in Section 1.1 and Sections 5.1, 5.8 through 5.14 and 6.1(b) through
6.1(r) of the AMB Revolving Credit Agreement (the “AMB Revolver Provisions”).
Notwithstanding anything in this Agreement to the contrary, in the event that
the Guarantors or the Administrative Agent under the AMB Revolving Credit
Agreement propose to modify, waive or restate, or request a consent or approval
with respect to, the AMB Revolver Provisions (and related definitions) of the
AMB Revolving Credit Agreement in writing (which may include a written waiver of
an existing actual or potential Default or Event of Default that is intended to
be eliminated by such modification, restatement or waiver) (individually, a
“Covenant Modification”), then simultaneously with the agreement to or granting
of such Covenant Modification under the AMB Revolving Credit Agreement, this
Agreement shall be deemed modified or restated, or waiver, consent or approval
granted, in a manner consistent with the Covenant Modifications under the AMB
Revolving Credit Agreement, it being understood that the differences between the
AMB Revolving Credit Agreement and this Agreement, as of the date of this
Agreement, are intended by the parties to be reflected in any future amendments
of this Agreement pursuant to this Section 10.20; provided, however, that
nothing in this Section 10.20 shall be deemed to make, or obligate the parties
to make, any modification of the values set forth in the tables contained in the
definitions of “Applicable Fee Percentage” or “Applicable Margin” in Section 1.1
as a result of a Covenant Modification or otherwise. If requested by a Borrower,
Guarantor or the Administrative Agent, the Borrowers, Guarantors, Administrative
Agent and each Bank shall execute and deliver a written amendment to,
restatement of, or waiver, consent or approval under, this Agreement
memorializing such modification, restatement, waiver, consent or approval.

92



--------------------------------------------------------------------------------



 



SECTION 10.21 Syndication Agent and Co-Documentation Agents.
     Each of the Borrower, the Administrative Agent and each Bank acknowledges
and agrees that (a) the obligations of the Syndication Agents and the
Co-Documentation Agents hereunder shall be limited to those obligations that are
expressly set forth herein, if any, and the Syndication Agent and the
Co-Documentation Agents shall not be required to take any action or assume any
liability except as may be required in their respective capacities as a Bank
hereunder, and (b) the indemnifications set forth herein for the benefit of the
Administrative Agent shall also run to the benefit of the Syndication Agent and
the Co-Documentation Agents, as the case may be, to the extent it incurs any
loss, cost or damage arising from its capacity as the Syndication Agent or a
Co-Documentation Agent.
SECTION 10.22 USA Patriot Act.
     Each Bank and the Administrative Agent (for itself and not on behalf of any
Bank) hereby notifies the Borrowers, AMB and AMB LP that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers, AMB and AMB LP, which information
includes the name and address of the Borrowers, AMB and AMB LP and other
information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrowers, AMB and AMB LP in accordance with the
Act.
Remainder of Page Intentionally Left Blank.
Signature Pages Follow.

93



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      AMB PROPERTY, L.P., a Delaware limited partnership
 
                    By:   AMB PROPERTY CORPORATION, a Maryland corporation and
its sole general partner
 
               
 
      By:   /s/ Michael A. Coke              
 
          Name:   Michael A. Coke
 
          Title:   Executive Vice President and
Chief Financial Officer
 
                    Facsimile number:   (415) 394-9001     Address:   Pier 1,
Bay 1
 
              San Francisco, California 94111
 
              Attn: Chief Financial Officer
 
                    AMB PROPERTY CORPORATION, a Maryland corporation and its
sole general partner
 
               
 
  By:   /s/ Michael A. Coke          
 
      Name:   Michael A. Coke 
 
      Title:   Executive Vice President and
Chief Financial Officer 

Revolving Credit Agreement Signature Page



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.     Commitment   $57,500,000
 
                    BANK OF AMERICA, N.A., as Administrative Agent, as Singapore
Dollars Agent, as Reference Bank, and as a Bank with respect to Loans
denominated in Dollars, Hong Kong Dollars, Canadian Dollars, Singapore Dollars
and Euros
 
               
 
  By:   /s/ Thomas R. Sullivan                    Thomas R. Sullivan        
Vice President
 
                    BANK OF AMERICA, N.A.
 
                    Attention:   Shirley Lee     Telephone:   (415) 622-2720    
Telecopy:   (415) 622-0433     Email:   shirley.lee @bankofamerica.com
 
                    BANC OF AMERICA SECURITIES ASIA LIMITED (formerly BA Asia
Limited), as Hong Kong Dollars Agent
 
               
 
  By:   /s/ Susana Yen          
 
      Name:   Susana Yen 
 
      Title:   Vice President Head of Agency Management 
 
                    BANC OF AMERICA SECURITIES ASIA LIMITED
 
                    Attention:   Susana Yen     Telephone:   + (852) 2597-3428  
  Telecopy:   + (852) 2597-3424     Email:  
susana.ls.chan_yen@bankofamerica.com
 
               
 
  OR            
 
                    Attention:   Angelica Siu     Telephone:   + (852) 2597-3423
    Telecopy:   + (852) 2597-3425     Email:   Angelica.siu@bankofamerica.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA, as Syndication Agent and as a
Bank with respect to Loans denominated in Dollars, Canadian Dollars and Euros.
 
                    Commitment       $57,500,000
 
               
 
  By:   /s/ Chris Osborn                   Chris Osborn         Managing
Director
 
                    Attention:   Mark Sparrow     Telephone:   (415) 986-1100  
  Telecopy:   (415) 397-0791     Email:   mark_sparrow@scotiacapital.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA, Hong Kong Branch, as a Bank with
respect to Loans denominated in Hong Kong Dollars.
 
               
 
  By:   /s/ Andy Poon                   Andy Poon         A.G.M. Greater China
 
                    Attention:   Andy Poon/Isis Cheung     Telephone:  
(852) 2861 4881 / (852) 2861 4873     Telecopy:   (852) 2527 2527     Email:  
andy.poon@scotiabank.com             isis.cheung@scotiabank.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA, SINGAPORE BRANCH, as a Bank with
respect to Loans denominated in Singapore Dollars.
 
               
 
  By:   /s/ Seong Koon Wah Sun                   Seong Koon Wah Sun        
Country Head, Vice President & Branch Manager               Attention:   Hong
Swee Hon     Telephone:   (65) 6539-4612     Telecopy:   (65) 6438-5314    
Email:   swee_hon_hong@scotiacapital.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      LASALLE BANK NATIONAL ASSOCIATION               LASALLE
BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Bank with respect
to Loans denominated in Dollars, Canadian Dollars and Euros              
Commitment
      $40,000,000          
 
  By:   /s/ John Mix          
 
      Name:   John Mix
 
      Title:   SVP               LASALLE BANK NATIONAL ASSOCIATION              
Attention:   Kathryn Schad     Telephone:   (312) 992-4908     Telecopy:  
(312) 992-1324     Email:   kathryn.schad@abnamro.com          
 
  OR                           Attention:   John Mix     Telephone:  
(415) 984-3750     Telecopy:   (415) 984-3707     Email:   john.mix@abnamro.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      SOCIÉTÉ GÉNÉRALE
 
                    SOCIÉTÉ GÉNÉRALE, as Co-Documentation Agent and as a Bank
with respect to Loans denominated in Dollars, Canadian Dollars, Hong Kong
Dollars and Euros
 
                    Commitment       $40,000,000
 
               
 
  By:   /s/ Robert N. Delph                           Robert N. Delph        
Managing Director
 
                    SOCIÉTÉ GÉNÉRALE
 
                    Attention:   Lawrence D. Shaw     Telephone:  
(214) 979-2746     Telecopy:   (214) 979-2727     Email:   Larry.Shaw@sgcib.com
 
                    SOCIÉTÉ GÉNÉRALE, Singapore Branch, as a Bank with respect
to Loans denominated in Singapore Dollars
 
               
 
  By:    /s/ Eric Wormser                           Eric Wormser         Chief
Country Officer
 
                    Attention:   Geraldine Lian     Telephone:   + (65) 6326
7697     Telecopy:   + (65) 6224 7475     Email:   geraldine.lian@sgcib.com
 
                    Copy to:        
 
                    Attention:   Cecilia — C — K Wong     Telephone:   +
(65) 6326 7551     Telecopy:   + (65) 6224 5417     Email:  
Cecilia-c-k.wong@sgcib.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      NOTICES TO SOCIÉTÉ GÉNÉRALE, SINGAPORE
BRANCH, TO BE COPIED TO:
 
                    SOCIÉTÉ GÉNÉRALE
 
                    Attention:   Lawrence D. Shaw     Telephone:  
(214) 979-2746     Telecopy:   (214) 979-2727     Email:   Larry.Shaw@sgcib.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      THE ROYAL BANK OF SCOTLAND plc.
 
                    ROYAL BANK OF SCOTLAND plc., as a Bank with respect to Loans
denominated in Dollars, Canadian Dollars, Euros and Hong Kong Dollars
 
                    Commitment       $35,000,000
 
               
 
  By:    /s/ Neil Crawford                           Neil Crawford        
Senior Vice President
 
                    THE ROYAL BANK OF SCOTLAND plc.
 
                    Attention:   Neil Crawford     Telephone:   (212) 401-3589  
  Telecopy:   (212) 401-3546     Email:   neil.crawford@rbos.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      UNITED OVERSEAS BANK
 
                    UNITED OVERSEAS BANK, as a Bank with respect to Loans
denominated in Canadian Dollars, Euros, Hong Kong Dollars and Singapore Dollars
 
                    Commitment       $20,000,000
 
               
 
  By:    /s/ Hoong Chen                  
 
      Name:  Hoong Chen      
 
      Title:  FVP & General Manager      
 
                    UNITED OVERSEAS BANK
 
                    Attention:   Jessica Cheng     Telephone:   (213) 623-8042,
ext. 119     Telecopy:   (213) 623-3412     Email:  
jessica.chengws@uobgroup.com
 
                    OR        
 
                    Attention:   Chen Myn     Telephone:   (213) 623-8042, ext.
117     Telecopy:   (213) 623-3412     Email:   chen.myn@uobgroup.com

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      BORROWERS:

                      MALACOA HOLDING PTE. LTD. (Company Registration No.
200207920R) a private company limited by shares organized under the laws of
Singapore
 
               
 
  By:    /s/ Guy Jaquier                  
 
      Name:  Guy Jaquier      
 
      Title:  Executive Vice President      
 
                    AMB CANADA INVESTMENTS, LLC, a Delaware limited liability
company
 
                    By:   AMB Property, L.P., its sole member
 
                        By:   AMB Property Corporation
 
               
 
          By:   /s/ Michael A. Coke 
 
               
 
              Name: Michael A. Coke
 
              Title:   Executive Vice President and Chief Financial Officer
 
                    AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability
company
 
                    By:   AMB Property, L.P., its sole member
 
                        By:   AMB Property Corporation
 
               
 
          By:    /s/ Michael A. Coke
 
               
 
              Name: Michael A. Coke
 
              Title: Executive Vice President and Chief Financial Officer

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



                      AMB PROPERTY, L.P., a Delaware limited partnership
 
                    By:   AMB PROPERTY CORPORATION, a Maryland corporation and
its sole general partner
 
               
 
      By:    /s/ Michael A. Coke                  
 
          Name:  Michael A. Coke  
 
          Title:  Executive Vice President and Chief Financial Officer  
 
                    Facsimile number:   (415) 394-9001     Address:   Pier 1,
Bay 1
 
              San Francisco, California 94111
 
              Attn: Chief Financial Officer

Revolving Credit Agreement Signature Page

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Note
New York, New York
_____ ___, 20__
          For value received, [INSERT NAME OF BORROWER], a [INSERT DETAILS OF
BORROWER] (the “Borrower”), promises to pay to the order of [INSERT NAME OF
BANK] (the “Bank”) the unpaid principal amount of each Loan made by the Bank to
the Borrower pursuant to the Credit Agreement referred to below on the maturity
date provided for in the Credit Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from the date advanced
until such principal amount is paid in full on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of, as required by the Credit Agreement,
the United States of America, the European Economic Union, the Hong Kong Special
Administrative Region of the People’s Republic of China, Canada, or the Republic
of Singapore, as the case may be, in Federal or other immediately available
funds to the Administrative Agent, the Hong Kong Dollars Agent, or the Singapore
Dollars Agent, as the case may be, for the account of the Bank, or in the lawful
money and to the Agent as may be specified from time to time in accordance with
Section 2.19 of the Credit Agreement, pursuant to wire transfer instructions
given by Administrative Agent from time to time.
          All Loans made by the Bank, the respective types and maturities
thereof and all repayments of the principal thereof shall be recorded by the
Bank and, if the Bank so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each such Loan then outstanding may be endorsed by the Bank on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.
          This note is one of the Notes referred to in, and is executed and
delivered pursuant to and subject to all of the terms of that certain Fourth
Amended and Restated Revolving Credit Agreement, dated as of June 13, 2006 among
AMB PROPERTY, L.P., a Delaware limited partnership (“AMB LP”), AMB PROPERTY
CORPORATION, a Maryland corporation qualified as a real estate investment trust
(“AMB” and, collectively with AMB LP, “Guarantors,” and, when acting in their
respective capacities as Guarantors, individually a “Guarantor”), MALACOA
HOLDING PTE. LTD., a private company limited by shares organized under the laws
of Singapore, AMB CANADA INVESTMENTS, LLC, a Delaware limited liability company,
AMB EUROPEAN INVESTMENTS, LLC, a Delaware limited liability company, AMB LP,
acting its capacity as a Borrower, the banks and financial institutions listed
on the signature pages of the Credit Agreement as the Initial Banks (the
“Initial Banks”), BANK OF AMERICA, N.A., a national banking association (in its
individual capacity, “Bank of America”), as Administrative Agent, THE BANK OF
NOVA SCOTIA, a bank listed on Schedule I of the Bank Act (Canada) (in its
individual capacity, “Bank of Nova Scotia”), as Syndication Agent (as
hereinafter defined), LASALLE BANK NATIONAL ASSOCIATION, a national banking
association (in its individual capacity, “LaSalle Bank”), and SOCIÉTÉ GÉNÉRALE,
a French banking corporation (in its individual capacity “Société Générale”), as
Co-Documentation Agents (as hereinafter defined), and the other parties named
therein (as the same may be amended, modified, extended or restated from time to
time, the “Credit Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement. The
terms and conditions of the Credit Agreement are hereby incorporated in their
entirety by reference as though fully set forth herein. Upon the

 



--------------------------------------------------------------------------------



 




occurrence of certain Events of Default as more particularly described in the
Credit Agreement, the unpaid principal amount evidenced by this Note shall
become, and upon the occurrence and during the continuance of certain other
Events of Default, such unpaid principal amount may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.
          Demand, presentment, diligence, protest and notice of nonpayment are
hereby waived by the Borrower.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



[INSERT BORROWER NAME AND DETAILS]

                  By:           Name:           Title:        

          Signature Page to Note from Borrower in favor of
                                        .

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                                              Amount of        
          Amount of     Type of     Principal     Maturity     Notation   Date  
Loan*     Loan     Repaid     Date     Made By  
 
                                       

 

*   Indicate Currency

 